Exhibit 10.1

AGREEMENT OF LEASE

between

THE CITY OF NEW YORK

and

DAIRYLAND HP LLC

A portion of the property known as the

Hunts Point Food Distribution Center

200-240 Food Center Drive

Bronx, New York

Block 2770, part of Lot 001 and Block 2781, Lot 500

Dated as of April 26, 2012



--------------------------------------------------------------------------------

AGREEMENT OF LEASE FOR

200-240 FOOD CENTER DRIVE

HUNTS POINT, THE BRONX

This AGREEMENT OF LEASE (the “Lease”), is made as of April     , 2012 (the
“Commencement Date”), between THE CITY OF NEW YORK (the “City”), a municipal
corporation of the State of New York, acting by and through its Department of
Small Busin ess Services, having an address at 110 William Street, New York, New
York 10038, as “Landlord”, and DAIRYLAND HP LLC, a limited liability company
organized under the laws of the State of New York having its principal office at
100 East Ridge Road, Ridgefield, CT 06877, as “Tenant.”

W I T N E S S E T H:

WHEREAS, the City is the owner of all of that certain property and the
improvements thereon formally known as the Hunts Point Food Distribution Center
in the Borough of the Bronx, City of New York (“Hunts Point”), and

WHEREAS, the City is the owner of certain land (the “Land”) and the Building (as
hereinafter defined) situated thereon, located within Hunts Point on a portion
of Block 2770, Lot 001 and a portion of Block 2781, Lot 500 on the Tax Map of
the Borough of the Bronx, City of New York and State of New York, as more
particularly set forth in Exhibit A hereof;

WHEREAS, the City desires to continue and promote the commercial activities
within Hunts Point so as to preserve existing and produce new employment
opportunities for its citizenry and generate new revenues to the City; and

WHEREAS, A.L. Bazzini Co., Inc. (“Bazzini”) was, immediately prior to the
effectiveness of this Lease, leasing an approximately 82,685 square foot portion
of the Building pursuant to a lease with Landlord, dated as of March 1, 2003
(the “Bazzini Lease”) ; and

WHEREAS, Dairyland (as defined hereinbelow), an Affiliate of Tenant and the
Guarantor hereunder, was, up to the date hereof, in occupancy of a portion of
the premises demised under the Bazzini Lease as subtenant pursuant to the terms
of a sublease dated as of April 1, 2003 (the “Dairyland Sublease”); and

WHEREAS, R. Best Produce, Inc. (“R Best”), is currently in occupancy of (i) a
7,103 square foot portion of the premises demised under the Bazzini Lease as
subtenant pursuant to the terms of a sublease dated as of April 1, 2003 (the “R
Best Sublease”), having a scheduled expiration date of March 31, 2013 and (ii) a
portion of the Building and the Exterior Areas (as hereinafter defined) pursuant
to a Lease with Landlord having a scheduled expiration date of May 31, 2013 (the
“R Best Lease”); and

WHEREAS, immediately prior to or concurrently with the execution of this Lease
and as a condition to its effectiveness, (i) Dairyland and Bazzini have
terminated the Dairyland Sublease, (ii) Bazzini has assigned the R Best Sublease
to Landlord, and (iii) Bazzini has surrendered the Bazzini Lease to Landlord,
all with the intent and purpose of permitting the immediate direct leasing of
the majority of the Building by Landlord to Tenant hereunder,



--------------------------------------------------------------------------------

subject only to the Bazzini License (as defined below) and the continuation of
the R Best Lease and the R Best Sublease, demised hereunder on the Full Vacate
Date (as hereinafter defined); and

WHEREAS, immediately upon the effectiveness of this Lease, Tenant is entering
into a License Agreement with Bazzini (the “Bazzini License”) with respect to a
portion of the Premises; and

WHEREAS, the City desires to lease the Premises (as defined hereinbelow) to
Tenant and Tenant desires to hire the same from the City upon the terms and
conditions set forth herein; and

WHEREAS, pursuant to Section 1301.2.a of the Charter of The City of New York,
the City is authorized to enter into a lease of the Premises; and

WHEREAS, the City, pursuant to the amended and restated contract (as amended,
the “Consolidated Contract”) dated as of June 30, 2011, by and between the City
and the New York City Economic Development Corporation (“EDC”), has engaged EDC,
a local development corporation pursuant to Section 1411 of the Not-For-Profit
Corporation Laws of the State of New York, having an office at 110 William
Street, New York, New York 10038, to provide certain property management and
common services with respect to the Premises; and

WHEREAS, Apple Industrial Development Corp. (“Apple”), a Not-For-Profit
Corporation under the laws of the State of New York, is an affiliate of EDC
authorized to perform certain property management functions under EDC’s
administration; and

NOW THEREFORE, it is hereby mutually covenanted and agreed by and between the
parties hereto that this Lease is made upon and subject to the terms, covenants
and conditions hereinafter set forth.

ARTICLE 1

DEFINITIONS

For all purposes of this Lease and all agreements supplemental hereto the terms
defined in this Article 1 shall have the following meanings:

“Accounting Principles” means the then current generally accepted accounting
principles consistently applied.

“Additional Rental” has the meaning provided in Section 20.02 hereof.

“Administrator” means EDC or such other Person as EDC or Landlord may designate
to administer this Lease.

 

- 3 -



--------------------------------------------------------------------------------

“Affiliate” or “Affiliates” means (A) any Person that has, directly or
indirectly, a five percent (5%) or greater ownership interest in Tenant, or any
Person in which Tenant, any partner or shareholder of Tenant, or any shareholder
or partner of any Person that is a partner or shareholder of Tenant, has a five
percent (5%) or greater ownership interest, and (B) any individual who is a
member of the immediate family (whether by birth or marriage) of an individual
who is an Affiliate, which includes for purposes of this definition a spouse, a
brother or sister of the whole or half blood (including an individual related by
or through legal adoption) of such individual or his/her spouse, a lineal
descendant or ancestor (including an individual related by or through legal
adoption) of any of the foregoing, or a trust for the benefit of any of the
foregoing. Ownership of or by Tenant referred to in this definition includes
beneficial ownership effected by ownership of intermediate entities.

“Apple” has the meaning provided in the Recitals.

“Approved Architect” shall have the meaning provided in Section 8.01(a)(ii)
hereof.

“Appurtenances” means all tenements, hereditaments, easements, rights-of-way,
rights, privileges in and to the Land, including (a) easements over other lands
granted by any easement agreement intended to benefit the Premises as the
dominant parcel and (b) any streets, sidewalks, driveways, curbs, ways, alleys,
vaults, gores or strips of land adjoining the Land.

“Assignee” has the meaning provided in Section 10.01(b)(ii) hereof.

“Assignment” has the meaning provided in Section 10.01(b)(i) hereof.

“Bankruptcy Security” has the meaning provided in Section 22.09(e) hereof.

“Base Rent” has the meaning provided in Section 4.01 hereof.

“Building” means the building located on the Premises, containing approximately
176,406 rentable square feet, and all base building systems located therein and
serving the Premises and the Equipment situated therein and related thereto, all
Improvements therein, and replacements thereof and substitutions therefor.

“Building Expansion” has the meaning provided in Section 4.01(a)(iii) hereof.

“Building Redevelopment” has the meaning provided in Section 13.01(a) hereof.

“Capital Improvement” means any change, replacement, alteration, improvement,
installation (including any and all Work, as hereinafter defined, if applicable)
or addition to the Premises (other than a Restoration), the removal of which
will either cause damage to the Premises, its appurtenances or any other portion
of the Building or will render the item so removed inoperable or without
significant value the cost of which is properly classified as a capital
expenditure under generally accepted accounting principles and the Internal
Revenue Code of 1986 (as amended to date); provided that in no event shall any
of Tenant’s Property constitute a Capital Improvement.

 

- 4 -



--------------------------------------------------------------------------------

“Capital Transaction” has the meaning provided in Section 10.01(b)(iii) hereof.

“City” has the meaning provided in the Preamble.

“City’s Payment Rate” has the meaning provided in Section 5.05 hereof.

“Commencement Date” has the meaning provided in the Preamble hereof.

“Common Facilities” means the Demising Wall, roof of the Building, sprinkler
system, rail and any facilities within the Building which may hereafter be
furnished by Landlord for the non-exclusive access, use and/or benefit, in
common, by all tenants and occupants of the Building, their officers, agents,
employees, customers, deliverymen and invitees.

“Conditional Limitation Notice” has the meaning provided in Section 22.03(a)
hereof.

“Conditional Limitation Period” has the meaning provided in Section 22.03(a)
hereof.

“Consolidated Contract” has the meaning provided in the Recitals.

“Conviction” has the meaning provided in Section 37.05(c)(2) hereof.

“Dairyland” means Dairyland USA Corporation, a New York corporation.

“Date of Taking” has the meaning provided in Section 9.01(c) hereof.

“Default” means any condition or event, or failure of any condition or event to
occur, which would, either after notice and the lapse of time or after the lapse
of time, depending on the nature of the condition or event, constitute an Event
of Default.

“Demising Wall” means the approximately 425 foot long wall (presently
consisting, in part, of fencing) that partitions the Existing Space from the
adjacent premises within the Building whether or not the latter is occupied by
another tenant.

“Depository” means (i) the Recognized Mortgagee, (ii) if there is no Recognized
Mortgagee, then the Institutional Lender (or the lead bank or agent, as the case
may be) that is Tenant’s and/or its direct or indirect parent companies global
financing lender under a senior credit facility (“Senior Lender”) or (iii) if
there is no Recognized Mortgagee nor Senior Lender, then an Institutional Lender
selected by Landlord and reasonably acceptable to Tenant which has an office in
the City of New York, and has entered into a written agreement (a copy of which
shall be provided to Tenant) with Landlord or Landlord’s designee to hold funds
as provided in this Lease. Tenant shall be designated a third-party beneficiary
of any agreement designating an Institutional Lender as Depository.

“EDC” has the meaning provided in the Recitals.

 

- 5 -



--------------------------------------------------------------------------------

“Equipment” means all fixtures and base building HVAC equipment incorporated in
or attached to and used or usable in the basic operation of the Premises and the
applicable base building systems and shall include, but shall not be limited to:
all machinery, apparatus, devices, motors, engines, dynamos, compressors, pumps,
boilers and burners; all electric, sprinkler, heating, range, radiators,
lighting, plumbing, ventilating, built-in air cooling and air conditioning
systems; chutes, ducts, pipes, tanks, fittings, conduits and wiring;
incinerating equipment; cranes, elevators, escalators, and hoists; built-in
partitions, doors, cabinets and hardware; floor, wall and ceiling coverings;
washroom, toilet and lavatory fixtures and equipment; window washing hoists and
equipment; and all additions thereto or replacements thereof; but shall
expressly exclude any Trade Fixtures and all of Tenant’s Property.

“Equity Interest” has the meaning provided in Section 10.01(b)(v) hereof.

“Event of Default” has the meaning provided in Section 22.01 hereof.

“Existing Space” means the portion of the Building that Tenant shall have the
right to occupy on the Commencement Date containing approximately 138,536
rentable square feet, dated April 1, 2003 and expiring on March 31, 2013 and
certain portions of the Exterior Areas as more particularly described herein and
identified on Exhibit A-2 annexed hereto and made a part hereof, and
specifically excluding the premises demised under the R Best Lease and the R
Best Sublease.

“Expiration Date” has the meaning provided in Section 2.03 hereof.

“Exterior Areas” means the exterior truck and automobile parking, turnaround and
loading areas and all other paved areas, accessways, walkways, pathways, curbs
and the landscaped and unimproved areas located upon the Land (as more
particularly identified in Exhibit A-1 hereto).

“Federal Courts” has the meaning provided in Section 37.14 hereof.

“First Renewal Term” has the meaning provided in Section 2.03(a) hereof.

“First Renewal Term Expiration Date” has the meaning provided in Section 2.03(a)
hereof.

“Full Vacate Date” means the date on which all lessees, sub-lessees or occupants
(except for Tenant) using or occupying any portion of the Building or Land other
than the Exiting Space have fully and legally vacated and surrendered their
respective demised premises and removed their personal property and left same in
broom clean condition.

“Governmental Authority or Authorities” means the United States of America, the
State of New York, the City and any agency, department, legislative body,
commission, board, bureau, instrumentality or political subdivision of any of
the foregoing, now existing or hereafter created, having or claiming
jurisdiction over the Premises or any portion thereof or any street, road,
avenue, sidewalk or water immediately adjacent to the Premises, or any vault in
or under the Premises.

 

- 6 -



--------------------------------------------------------------------------------

“Guarantor” means Dairyland.

“Guaranty” means the Guaranty of this Lease, dated as of the date hereof,
executed by Guarantor in favor of Landlord and guaranteeing all the terms,
conditions, covenants, and agreements contained in this Lease.

“Hearing” has the meaning provided in Section 37.05(a) hereof.

“Hearing Officers” has the meaning provided in Section 37.05(a) hereof.

“Hunts Point” has the meaning provided in the Recitals.

“Imposition” or “Impositions” has the meaning provided in Section 5.01(b)
hereof.

“Improvement Fund” has the meaning provided in Section 4.03.

“Improvements” means the Building, Rail Shed and all other improvements of every
kind and description existing at or hereafter erected, constructed or placed
upon the Land, and any and all alterations and replacements thereof, additions
thereto and substitutions therefor.

“Indemnitees” has the meaning provided in Section 18.01 hereof.

“Indicted Party” has the meaning provided in Section 37.05(a) hereof.

“Initial Term” has the meaning provided in Section 2.02 hereof.

“Initial Term Expiration Date” has the meaning provided in Section 2.02 hereof.

“Institutional Lender” means a savings bank, a savings and loan association, a
commercial bank or trust company (whether acting individually or in a fiduciary
capacity), a private pension fund, a credit union or company, an insurance
company organized and existing under the laws of the United States or any state
thereof, a religious, educational or eleemosynary institution, a federal, state
or municipal employee’s welfare, benefit, pension or retirement fund, any
governmental agency or entity insured by a governmental agency or any syndicate,
joint venture, or other combination of Institutional Lenders, provided that each
member of any such syndicate, joint venture, or other combination would qualify
individually as an Institutional Lender, and such other entities as may be
approved in writing by Landlord, which approval will not be unreasonably
withheld or delayed; provided, that each of the above entities shall qualify as
an Institutional Lender only if it shall (a) be subject to the jurisdiction of
the courts of the State of New York in any actions pertaining to this Lease or
the Premises, (b) have a net worth of not less than $35,000,000 and assets of
not less than $100,000,000, or such lower amounts as are deemed acceptable in
Landlord’s sole discretion, and (c) not be a Prohibited Person.

“Insurance Proceeds” means those funds disbursed under the property damage
insurance policy covering the Improvements to the extent such funds are
necessary for Restoration of the Premises as set forth in Article 8.

 

- 7 -



--------------------------------------------------------------------------------

“Land” means that certain real property located at 200-240 Food Center Drive,
Bronx, New York, identified as Block 2770, part of Lot 1 and Block 2781, Lot 500
on the Tax Map of the Borough of the Bronx, as more particularly described on
Exhibit A annexed hereto, together with all Appurtenances thereto.

“Landlord” means the City, provided, however, that if the City or any successor
to its interest hereunder transfers or assigns its interest in the Premises or
its interest under this Lease, then, from and after the date of such assignment
or transfer, the term “Landlord” shall mean the assignee or transferee.

“Late Charge Rate” has the meaning provided in Section 4.08 hereof.

“Late Fee” has the meaning provided in Section 4.08 hereof.

“Lease” means this Agreement of Lease and all exhibits hereto and all
amendments, modifications and supplements hereof and thereof.

“Lease Year” means the twelve month period beginning on the Commencement Date
and each succeeding twelve month period from the anniversary thereof falling
within the Term.

“Maintenance Fee” has the meaning provided in Section 4.03.

“Market Rules” means the rules and regulations relating to the operation of
Hunts Point Food Distribution Center, as the same may be amended from time to
time, promulgated by the Department of Small Business Services and/or the
Commissioner of the Business Integrity Commission as currently promulgated under
Title 66 RCNY Chapter 1 and Title 22 AC Chapter 1-B.

“New York State Courts” has the meaning provided in Section 37.14 hereof.

“Noticed Default” has the meaning provided in Section 2.03(b) hereof.

“Optional Work” has the meaning provided in Section 13.01(b) hereof.

“Organizational Documents” means Tenant’s certificate of incorporation and any
other organizational documents of any direct or indirect constituent entity of
Tenant.

“Partial Taking” has the meaning provided in Section 9.02(b) hereof.

“Permitted Leasehold Mortgage” has the meaning provided in Section 10.03(a)

“Permitted Person” has the meaning provided in Section 10.01(b)(viii) hereof.

“Permitted Use(s)” has the meaning provided in Section 6.01 hereof.

“Person” means an individual, corporation, partnership, joint venture, estate,
trust, unincorporated association; any federal, state, county or municipal
government or any bureau, department or agency thereof; and any fiduciary acting
in such capacity on behalf of any of the foregoing.

 

- 8 -



--------------------------------------------------------------------------------

“Pre-existing Conditions” has the meaning provided in Section 18.06 hereof.

“Premises” has the meaning provided in Section 2.01 hereof.

“Present Premises” has the meaning provided in Section 2.01 hereof.

“Prohibited Person” means:

 

  (a) Any Person(1) that is in default or in breach, beyond any applicable grace
period, of its obligations under any material written agreement with the City or
(2) that directly or indirectly controls, is controlled by, or is under common
control with a Person that is in default or in breach, beyond any applicable
grace period, of its obligation under any material written agreement with the
City in each case unless such default or breach has been waived in writing by
the entity with which such agreement was made.

 

  (b) Any Person (1) that has been convicted in a criminal proceeding for a
felony or any crime involving moral turpitude or that is an organized crime
figure or is reputed to have substantial business or other affiliations with an
organized crime figure, or (2) that directly or indirectly controls, is
controlled by, or is under common control with a Person that has been convicted
in a criminal proceeding for a felony or any crime involving moral turpitude or
that is an organized crime figure or is reputed to have substantial business or
other affiliations with an organized crime figure. The determination as to
whether any Person is an organized crime figure or is reputed to have
substantial business or other affiliations with an organized crime figure, or
directly or indirectly controls, is controlled by, or is under common control
with a Person that is an organized crime figure or is reputed to have
substantial business or other affiliations with an organized crime figure shall
be within the reasonable discretion of the City.

 

  (c) Any government, or any Person that is directly or indirectly controlled
(rather than only regulated) by a government, that is finally determined to be
in violation of (including, but not limited to, any participant in an
international boycott in violation of) the Federal Export Administration Act of
1979, as amended, or any successor statute, or the regulations issued pursuant
thereto, or any government that is, or any Person that, directly or indirectly,
is controlled (rather than only regulated) by a government that is subject to
the regulations or controls thereof. Such control shall not be deemed to exist
in the absence of a determination to that effect by a Federal court, beyond
right of appeal, or by the Federal government or the appropriate agency thereof.

 

- 9 -



--------------------------------------------------------------------------------

  (d) Any government, or any Person that, directly or indirectly, is controlled
(rather than only regulated) by a government, the effects of the activities of
which are regulated or controlled pursuant to regulations of the United States
Treasury Department or executive orders of the President of the United States of
America issued pursuant to the federal Trading with the Enemy Act of 1917, as
amended.

 

  (e) Any Person that is in default in the payment to the City of any real
estate taxes, sewer rents or water charges totaling more than $10,000 and has
been given written notice of such default (or any Person that directly controls,
is controlled by, or is under common control with a Person in such default),
unless such default is then being contested in good faith in accordance with the
law or an agreed payment plan has been approved by the office of the
Commissioner of Finance.

 

  (f) Any Person (1) that has owned at any time in the preceding three (3) years
any property which, while in the ownership of such Person, was acquired by the
City by in rem tax foreclosure, other than a property in which the City has
released or is in the process of releasing its interest pursuant to the
Administrative Code of the City, or (2) that, directly or indirectly controls,
is controlled by, or is under common control with a Person that has owned at any
time in the preceding three (3) years any property which, while in the ownership
of such Person, was acquired by the City by in rem tax foreclosure, other than a
property in which the City has released or is in the process of releasing its
interest pursuant to the Administration Code of the City.

“Project” has the meaning provided in Section 13.01 hereof.

“Rail Shed” means the structure, consisting of approximately 57,083 gross square
feet further described in Exhibit A hereto.

“Rail Shed Redevelopment” has the meaning provided in Section 13.01(a) hereof.

“Recognized Mortgagee” means (i) initially, Commercial Lending II LLC, a
Delaware limited liability company, and its successors and assigns, and (ii) any
Institutional Lender (or the lead bank or agent, as the case may be, for
purposes of administration of the loan) that then holds the permitted leasehold
mortgage under Section 10.03 hereof, encumbering the Tenant’s leasehold estate
created under this Lease and any affiliate or subsidiary thereof.

“Renewal Term” has the meaning provided in Section 2.03(a) hereof.

“Rent Commencement Date” has the meaning provided in Section 4.02(b) hereof.

“Rental” means all of the amounts payable by Tenant pursuant to this Lease,
including, without limitation, the Base Rent, Additional Rental, Impositions,
Maintenance Fee and any other sums, costs, expenses or deposits which Tenant is
obligated, pursuant to any of the provisions of this Lease, to pay and/or
deposit.

 

- 10 -



--------------------------------------------------------------------------------

“Required Work” has the meaning provided in Section 13.01(a) hereof.

“Requirements” has the meaning provided in Section 14.01(b) hereof.

“Restore” means to repair, alter, restore, replace or rebuild following a
casualty.

“Restoration” means repairs, alterations, restorations, replacements and
rebuilding made necessary by a casualty.

“Second Renewal Term” has the meaning provided in Section 2.03(a) hereof.

“Second Renewal Term Expiration Date” has the meaning provided in
Section 2.03(a) hereof.

“Senior Lender” has the meaning provided in the definition of “Depository”
provided in Article 1 hereof.

“Sublease” has the meaning provided in Section 10.01(b)(vi) hereof.

“Substantially All of the Premises” has the meaning provided in Section 9.01(b)
hereof.

“Substantial Completion” means the receipt of temporary certificates of
occupancy issued by the New York City Department of Buildings for all the
applicable Required Work or Optional Work.

“Subtenant” has the meaning provided in Section 10.01(b)(vii) hereof.

“Taking” has the meaning provided in Section 9.01(a) hereof.

“Tax(es)” means the real property taxes assessed and levied against the
Premises, or any part thereof (or, if the Premises or any part thereof or the
owner or occupant thereof is exempt from such real property taxes then the real
property taxes assessed and which would be levied if not for such exemption),
pursuant to the provisions of Chapter 58 of the Charter of New York City and
Title 11, Chapter 2 of the Administrative Code of New York City, as the same may
now or hereafter be amended, or any statute or ordinance in lieu thereof in
whole or in part, provided, however, that Taxes shall in no event include any
Impositions or any franchise, estate, inheritance, successor, capital levy,
transfer, income, sales, excess profits or gains tax assessed, levied or imposed
on Tenant, Tenant’s Affiliates, any operator or Subtenant.

“Temporary Taking” has the meaning provided in Section 9.03(a) hereof.

“Tenant” means Dairyland HP LLC and its successors; provided, however, that if
this Lease and the leasehold estate hereby created are assigned in accordance
with the terms hereof, then from and after the date of such assignment and until
the next permitted assignment, the term “Tenant” shall mean the permitted
assignee.

 

- 11 -



--------------------------------------------------------------------------------

“Tenant’s Property” means all Trade Fixtures, furniture, furnishings, equipment
and other personal property of Tenant or any sublessee under a sublease or any
other occupant of any portion of the Premises, which includes, without
limitation, any and all inventory, racking, shelving, cabling, antennae, free
standing refrigerators and freezers, machinery, portable generators,
communication equipment, security equipment and systems, data cabinets, hoist
equipment, pallet jacks, scissor lifts, clamp trucks, wrapping machines, plug-in
light fixtures, propane tanks, trash compactors, signs, desks, tables, movable
partitions, vending machines, computer stations, printers, computer software and
hardware, forklifts, and all other removable trade fixtures, furnishings and
equipment, as now or may hereafter exist in or on any of the Improvements and
which are owned by Tenant or any of its Affiliates or other sublessee or
occupant and used or useful in the conduct of their respective businesses.

“Term” has the meaning provided in Section 2.03(a) hereof.

“Threshold Amount” shall mean Two Hundred and Fifty Thousand Dollars ($250,000)
(subject to increase at the rate of 2% per annum, commencing as of the first
anniversary of the Full Vacate Date).

“Trade Fixtures” means any trade fixtures, machinery, office, manufacturing,
warehouse, refrigeration, food preparation, storage or packaging equipment,
which are not necessary to the operation of the applicable Improvements as
buildings, and as to which the removal of which will not cause damage to the
Premises or render the item so removed inoperable or without significant value.

“Transfer” has the meaning provided in Section 10.01(b)(ix) hereof.

“Transferee” has the meaning provided in Section 10.01(b)(x) hereof.

“Work” has the meaning provided in Section 13.01 hereof.

ARTICLE 2

DEMISE OF PREMISES AND TERM OF LEASE

Section 2.01. Premises.

Landlord hereby leases to Tenant and Tenant hereby leases from Landlord the
following premises (the “Premises”): (i) beginning on the Commencement Date and
until the Full Vacate Date, a portion of the Building, consisting of the
Existing Space, together with the Rail Shed, and a portion of the Exterior Areas
containing an area sufficient to meet all zoning, parking and other rules and
ordinances applicable to the Premises under applicable Requirements in light of
the Permitted Uses and expected employee density all as more particularly
identified in Exhibit A-2 annexed hereto, and (ii) beginning on the Full Vacate
Date, the entire Building consisting of approximately 176,406 rentable square
feet, the Rail Shed, and all of the Exterior Areas, all as more particularly
identified in Exhibit A-1 annexed hereto. Landlord leases the

 

- 12 -



--------------------------------------------------------------------------------

Premises subject to the provisions of Article 6 (“Use”) and subject to the
provisions of Section 24.02 hereof. There are no legally binding commitments
from either party to revise the Premises as currently described herein (the
“Present Premises”) however, at a future date Landlord and/or Lease
Administrator and Tenant shall discuss in good faith (but without legal
obligation) the possibility of excluding a portion of the Present Premises, and
replacing such portion with an adjacent parcel, of equal size, outside of the
Present Premises, subject to the approval of any Recognized Mortgagee.

TO HAVE AND TO HOLD unto Tenant, its permitted successors and assigns, for the
term specified in Sections 2.02.

Section 2.02. Initial Term.

The initial fifteen (15) year term of this Lease (the “Initial Term”) shall
commence and this Lease shall be effective on the Commencement Date and shall
expire (i) at 11:59 p.m. on the last calendar day of the month in which the
fifteenth (15th) anniversary of the Commencement Date shall occur, or (ii) upon
such earlier date as this Lease may be terminated in accordance with the terms
hereof (either, the “Initial Term Expiration Date”).

Section 2.03. Renewal Terms.

(a) Tenant shall have the following options to extend the term of this Lease on
the terms and conditions contained herein: (i) for a period of ten (10) years
(the “First Renewal Term”) commencing on the first day after the Initial Term
Expiration Date and expiring at 11:59 p.m. on the day immediately preceding the
twenty-fifth (25th) anniversary of the Commencement Date, or upon such earlier
date as this Lease may be terminated in accordance with the terms hereof
(either, the “First Renewal Term Expiration Date”); and (ii) for a period of ten
(10) years (the “Second Renewal Term”) commencing on the first day after the
First Renewal Term Expiration Date and expiring at 11:59 p.m. on the day
immediately preceding the thirty-fifth (35th) anniversary of the Commencement
Date, or upon such earlier date as this Lease may be terminated in accordance
with the terms hereof (either, the “Second Renewal Term Expiration Date”)
(references herein to “Expiration Date” shall mean the Initial Term Expiration
Date, or if the First Renewal Term occurs, the First Renewal Term Expiration
Date, or if the Second Renewal Term occurs, the Second Renewal Term Expiration
Date as applicable; the First Renewal Term and Second Renewal Term shall each be
referred to herein as a “Renewal Term”; the Initial Term, individually, or
together with any applicable Renewal Term, is hereinafter collectively referred
to as the “Term”).

(b) Tenant may exercise the options to extend the Term, as applicable, provided
that (x) no Default has occurred with respect to which Landlord has delivered
notice to Tenant (such notice being a “Noticed Default”) or (y) if such Default
has occurred Tenant has cured such Default before the date specified in a
Conditional Limitation Notice, only by giving written notice thereof to Landlord
no earlier than twenty-four (24) months and no later than six (6) months prior
to the scheduled expiration of the Initial Term and First Renewal Term,
respectively (the “Renewal Notice”). Upon the due giving of any such notice, the
Term shall be deemed extended for the period set forth in this Section for the
applicable Renewal Term; provided, further, however, that (i) if a Noticed
Default has occurred, either at the time Tenant

 

- 13 -



--------------------------------------------------------------------------------

gives Landlord a Renewal Notice, or at any time prior to or as of the
commencement of such Renewal Term, such right of Tenant to the stated renewals
shall not be deemed forfeited or waived, but rather shall be deemed suspended
until Tenant has cured any such Noticed Default within the applicable cure
periods provided in Section 22.01 and (ii) if an Event of Default by Tenant has
occurred hereunder and Landlord has sent a Conditional Limitation Notice and
Tenant gives a renewal notice, either at the time Tenant gives Landlord a
Renewal Notice or at any time during the period prior to or as of the
commencement of such Renewal Term, such notice to renew shall be deemed null and
void and of no further force or effect. For avoidance of doubt, during the
pendency of any alleged Noticed Default or Event of Default, but prior to any
Conditional Limitation Notice, the obligation to deliver the Renewal Notice not
later than six (6) months prior to the scheduled expiration of the Initial Term
and First Renewal Term, respectively, shall be tolled to the extent necessary to
allow Tenant a period of ten (10) business days after the cure or other
satisfaction in writing of the alleged Notice Default or Event of Default, to
give a Renewal Notice. Upon the due giving of any Renewal Notice, the Term shall
be deemed extended for the period set forth in this Section for the applicable
Renewal Term. In the event Tenant does not give the Renewal Notice as set forth
above, the aforesaid option of Tenant shall be deemed to have been waived, null
and void and of no further force or effect and Tenant shall have no further
right to extend or renew the Term hereof.

Section 2.04. Tenant’s Right to Terminate for Pre-existing Conditions.

In the event that the clean up and remediation required as a result of
Pre-existing Conditions would cost Tenant in excess of the proceeds made
available pursuant to the Pollution/Environmental Liability Insurance required
under Section 7.01(h) hereof, Tenant may, subject to the consent of any
Recognized Mortgagee, elect to terminate this Lease without being deemed to be
in default. In such event, the Lease shall expire on the termination date as set
forth in such notice as if such date was the Expiration Date of this Lease and
neither party shall have any further liability to the other hereunder except for
any obligations or indemnities expressly stated to survive the expiration or
termination of this Lease. Should any Recognized Mortgagee exist, any such
termination without the prior written consent of such Recognized Mortgagee shall
be void. Should Tenant elect not to terminate this Lease pursuant to this
Section 2.04, Tenant shall be liable for the cost of any clean up and
remediation work specified in Section 18.06 of this Lease.

Section 2.05. Month-to-Month Tenancy.

Notwithstanding anything in the foregoing to the contrary, if Tenant holds over
after the termination of the Term, Tenant shall be deemed to be a month-to-month
Tenant under Section 232-c of the New York Real Property Law and Tenant shall be
obligated to pay monthly in advance, for the initial month during such holdover
period, an amount equal to 105% of the last monthly payment of Base Rent payable
during the Term, and for each succeeding month during the holdover period, an
amount equal to 105% of the amount payable for each immediately preceding
monthly period.

 

- 14 -



--------------------------------------------------------------------------------

Section 2.06. Full Vacate Date

Landlord represents that as of the effective date of this Lease the only other
direct tenant in the Building is R Best. It is anticipated that the Full Vacate
Date shall occur on the next day following the scheduled expiration date of the
R Best Lease (currently, May 31, 2013). Landlord agrees that it shall not enter
into any renewal or extension of the term of the R Best Lease or otherwise grant
any right to R Best or any other occupant any right or option to holdover or
remain in its premises after the scheduled expiration date of May 31, 2013 or
concede or waive any of its rights with respect thereto without the express
prior written consent of Tenant in each instance, such consent to be granted or
withheld by Tenant in its sole discretion. In the event that R Best or any party
claiming by or through R Best or any other person shall holdover, Landlord
agrees that it shall be obligated to use reasonable efforts to promptly and
diligently seek to gain legal and physical possession of the applicable
premises, including, to the fullest extent possible, the use of all appropriate
summary and other legal proceedings to evict any such occupants remaining in the
Building or on the Land as of or beyond June 1, 2013.

Section 2.07. Road Access

Landlord shall grant to Tenant a non-exclusive easement (as identified in
Exhibit A hereto), providing access from the paved shared accessway in the
Exterior Areas of the Premises to Food Center Drive.

 

- 15 -



--------------------------------------------------------------------------------

ARTICLE 3

RIGHT OF FIRST OFFER

Section 3.01. Notice.

Prior to commencement of any competitive public process such as public auction
or request for proposals (“RFP”) or other process for a sale of the Premises to
an entity other than a public benefit corporation or local governmental or
quasi-governmental development corporation, Landlord shall notify Tenant and any
Recognized Mortgagee in writing (the “ROFO Notice”) of Landlord’s intent to
commence such RFP or other process which ROFO Notice shall specify such
conditions (the “Landlord’s Conditions”) as Landlord seeks to impose upon the
sale and/or development and use of the Premises, which may include, without
limitation, reasonable title requirements, reasonable minimum/maximum size of
future development, reasonable design requirements or restrictions, reasonable
operational limitations or requirements and/or reasonable use restrictions,
provided that Tenant and its transferee(s) shall not be (i) precluded from
operating and maintaining Improvements at least the size of the Improvements
then existing at the Premises, or (ii) prohibited from using the Premises in
connection with the Permitted Uses under this Lease. Such ROFO Notice shall also
specifically request that Tenant respond to the ROFO Notice as set forth in
Section 3.03 below.

Section 3.02. Right of First Offer.

Tenant shall have the right for thirty-five (35) days from receipt of the ROFO
Notice (the “Exercise Period”) to exclusively negotiate with Landlord and agree
on a term sheet (the “ROFO Term Sheet”), signed by both Landlord and Tenant,
outlining the major parameters, including purchase price (the “ROFO Purchase
Price”), of a contract of sale. During the Exercise Period, Landlord and Tenant
shall negotiate in good faith the economic terms, including the ROFO Purchase
Price, and other material terms and conditions upon which Tenant is prepared to
purchase and Landlord is prepared to sell the Premises. At any time prior to the
expiration of the Exercise Period, Tenant may send a written response (the “ROFO
Response Notice”) stating; (i) Tenant’s election to purchase the Premises upon
the mutually agreed terms contained in the ROFO Term Sheet, if applicable, or
(ii) Tenant’s election to decline to purchase the Premises hereunder, or
(iii) Tenant’s best offer to purchase the Premises (“Tenant’s Terms”), if
Landlord and Tenant, despite good faith efforts, are unable to agree on a ROFO
Term Sheet by mutual agreement as per clause (i) hereof (“Tenant’s Terms”),,
including Tenant’s best offer for a purchase price (“Tenant’s Offer Price”). If
Tenant elects to purchase the Premises as described above, the ROFO Response
Notice shall not be effective unless an earnest money deposit is delivered to an
agreed escrow agent in an amount equal to five percent (5%) of the ROFO Purchase
Price not later than three (3) business days after delivery of the ROFO Response
Notice.

Should Tenant fail to send the ROFO Response Notice prior to the expiration of
the Exercise Period, such failure shall be deemed a waiver of Tenant’s option to
purchase the Premises. Should Landlord and Tenant, despite good faith efforts,
fail to mutually agree to a ROFO Term Sheet prior to the expiration of the
Exercise Period, Landlord may pursue a sale of the Premises to a third party
pursuant to the terms of Section 3.04 herein. Notwithstanding anything to the
contrary herein, Landlord is under no obligation to accept Tenant’s Terms or
Tenant’s Offer Price and may, in the event that a ROFO Response Notice described
in clause (iii) of this Section 3.02 is sent, pursue a sale of the Premises to a
third party pursuant to the terms of Section 3.04 herein.

 

- 16 -



--------------------------------------------------------------------------------

Section 3.03. Deposit; Closing.

If Tenant elects to purchase the Premises pursuant to agreed terms under clause
(i) of Section 3.02 above or clause (iii) of Section 3.02 above if same have
been accepted by Landlord as per Section 3.04 below, Landlord and Tenant shall
endeavor in good faith to enter into a contract of sale, based on such agreed
terms and fix, as applicable, a closing date pursuant to the ROFO Response
Notice, which must be a business day no later than ninety (90) days following
the later of (A) Tenant’s delivery of the ROFO Response Notice to Landlord, and
(B) the date that Landlord advises Tenant in writing that it has obtained all
required public approvals for the disposition of the Premises to Tenant (the
“Closing Date” as the same may be extended by mutual written agreement of the
parties thereto). If the Closing Date is not within one hundred twenty
(120) days following the date Landlord advises Tenant in writing that it has
obtained all required public approvals for the disposition of the Premises to
Tenant, as a result of a breach or default by Tenant under the contact of sale,
Tenant’s rights with respect to the acquisition of the Premises hereunder shall
terminate. If Tenant defaults beyond any notice and cure period in the
applicable contract in its obligation to close (and Landlord is not also in
default), then the deposit shall be retained by Landlord. If Landlord declines
Tenant’s offer to purchase the Premises or fails to convey title in accordance
with this Section for reasons other than the default of Tenant or the failure to
obtain all required public approvals for the disposition of the Premises to
Tenant, then the deposit shall be returned to Tenant or, at Tenant’s option,
Tenant may seek specific performance. If the closing of the transfer occurs, the
deposit shall be applied to the purchase price.

Section 3.04. Third-Party Sales.

If Tenant makes an offer under clause (iii) of Section 3.02 above, Landlord
shall notify Tenant in writing within thirty (30) days of delivery of ROFO
Response Notice, whether or not Landlord will accept Tenant’s offer. If
(i) Landlord and Tenant fail to close by the Closing Date (for reasons other
than a delay caused by Landlord), (ii) Tenant declines to purchase the Premises
under clause (ii) of Section 3.02 above, or (iii) Landlord rejects Tenant’s
Terms should Tenant elect to send a ROFO Response Notice pursuant to clause
(iii) of Section 3.02 above, then Landlord shall have the right to sell the
Premises as set forth herein and shall have a period of three (3) years from the
end of the Exercise Period to enter into a contract of sale with any bona fide
purchaser to acquire the Premises subject to the Landlord’s Conditions, and an
additional six (6) months from execution of a contract of sale to close the
sales transaction, at a purchase price of no less than one hundred percent
(100%) of the ROFO Purchase Price (or Tenant’s Offer Price in the event that
Tenant has sent a ROFO Response Notice pursuant to clause (iii) of Section 3.02
above). If Landlord wishes to accept a third party offer at a price less than
one hundred percent (100%) of the then-current ROFO Purchase Price (or Tenant’s
Offer Price in the event that Tenant has sent a ROFO Response Notice pursuant to
clause (iii) of Section 3.02 above), then Landlord will give Tenant a “last
look” for ninety (90) days from the date of notice (the “Last Look Notice”)
given by Landlord to Tenant of such potential acceptance of offer (which notice
shall include the third party purchase price) to agree in writing to purchase at
the price offered by the third party and upon the terms and conditions that
Landlord is willing to accept (such response being the “Last Look Response”),
and if so, the

 

- 17 -



--------------------------------------------------------------------------------

terms and conditions set forth in Section 3.03 above shall apply as if the Last
Look Response were the ROFO Response Notice therein. In the event such contract
of sale is not executed with a bona fide purchaser with respect to the Premises
pursuant to this Section 3.04 within three (3) years of Landlord’s receipt of
the ROFO Response Notice or in the event the contract of sale with such bona
fide purchaser is executed but does not close within six (6) months of the date
of contract execution, then Landlord shall not enter into any such agreement
with a third party, close under any contract for sale for the Premises or
commence a new RFP or other process for a sale bidding with respect to such
Premises without once again proceeding in accordance with Article 3 above.

Section 3.05. Time of the Essence.

Time is of the essence with respect to the performance by each of Landlord and
Tenant of its obligations and covenants under this Article 3.

Section 3.06. Termination.

Tenant’s rights under this Section shall forever and permanently terminate upon
the expiration or termination of this Lease, or upon the sale of the Premises to
a bona-fide third party in accordance with the terms of this Article 3.

Section 3.07. No Assignment of Right of First Offer.

Notwithstanding anything in this Lease to the contrary, the rights contained in
this Article 3 shall not be transferable to any Assignee, and shall be limited
to and only exercisable by Dairyland HP LLC, Dairyland, or an Affiliate of
Dairyland HP LLC or Dairyland.

Section 3.08. Separate Tax Lots and Assessments/Non-Disturbance

Prior to any conveyance of the Premises or any portion thereof to an entity
other than a public benefit corporation or local governmental or
quasi-governmental development corporation, pursuant to the terms set forth
herein or otherwise, the Landlord shall obtain a separate tax lot for the
Premises so that the Premises hereunder are taxed and assessed separately and
apart from any other premises. Additionally, in the event that a mortgage on the
fee estate underlying the Premises shall be made by the Landlord, the holder of
such a mortgage shall enter into a non-disturbance agreement with the Tenant and
the Recognized Mortgagee, whereby it is agreed that the Tenant and any other
tenant under any of the foregoing shall not be joined as a party defendant in
any foreclosure action which may be instituted by any such mortgagee by reason
of a default under such fee mortgage and furthermore that the Lease shall not
terminate by reason thereof and that upon any such foreclosure the fee mortgagee
shall assume the obligations of the Landlord under the Lease. The Landlord shall
deliver a copy of said non-disturbance agreement in form and content
satisfactory to the Recognized Mortgagee upon its execution.

 

- 18 -



--------------------------------------------------------------------------------

ARTICLE 4

RENT

Section 4.01. Base Rent.

(a) Determination of Base Rent.

(i) Base Rent shall be equal to (x) for the period prior to the Full Vacate
Date, Six Dollars ($6) per annum per rentable square foot of the Premises
multiplied by the rentable square feet occupied by Tenant on the Commencement
Date, and (y) thereafter, Seven Dollars and Fifty Cents ($7.50) per annum per
rentable square foot of the Premises multiplied by the rentable square feet
occupied by Tenant as of the Full Vacate Date.

(ii) Base Rent shall increase annually by Two Percent (2%) per annum during the
Initial Term, commencing on the first anniversary of the Full Vacate Date.

(iii) If Tenant performs the Optional Work (as defined in Section 13.01(b)) and
expands the footprint and rentable square feet of the Building (the “Building
Expansion”), then Base Rent shall be increased by an amount equal to the Base
Rent for the Premises (as then escalated under clause (a)(ii) above) multiplied
by the rentable square feet of the Building Expansion, as the case may be.

(b) Condemnation Base Rent Adjustment. Base Rent shall be adjusted in the event
of a Partial Taking (other than a Temporary Taking) as provided in
Section 9.02(b)(i) hereof.

(c) Renewal Term Base Rent.

(i) First Renewal Term. Base rent for the First Renewal Term shall be equal to
the Base Rent for the last year during the Initial Term increased by Two Percent
(2%). Thereafter, Base Rent shall increase annually by Two Percent (2%) per
annum during the First Renewal Term; and

(ii) Second Renewal Term. Base rent for the Second Renewal Term shall be equal
to the Base Rent for the last year during the First Renewal Term increased by
Five Percent (5%). Base rent will increase annually by Two Percent (2%) per
annum commencing on the first anniversary of the Second Renewal Term.

Section 4.02. Payments of Rental.

(a) Base Rent. Base Rent shall be paid in equal monthly installments, payable in
advance beginning on the Rent Commencement Date and thereafter on the first day
of each calendar month.

(b) Rent Commencement Date. “Rent Commencement Date” shall mean:

(i) with respect to the Existing Space, two (2) months after the Commencement
Date;

 

- 19 -



--------------------------------------------------------------------------------

(ii) with respect to the portions of the existing Building that are outside the
Existing Space, six (6) months after the Full Vacate Date;

(iii) with respect to the Rail Shed, the earlier of one (1) year after
Substantial Completion of the Rail Shed Redevelopment or twenty-four (24) months
after the Commencement Date;

(iv) with respect to any Building Expansion, eighteen (18) months after
Substantial Completion of the applicable Optional Work.

(c) Prorations of Base Rent. Monthly installments of Base Rent which are due for
any period of less than a full month shall be appropriately apportioned on the
basis of the number of calendar days in such month.

(d) Rental. Unless otherwise specified in this Article 4, all Rental (other than
Base Rent and Maintenance Fee) payable under this Lease shall be paid in full by
Tenant not later than ten (10) Business Days following Tenant’s receipt of
written demand therefor by Landlord or EDC.

(e) Manner and Place of Payment. Commencing on the Commencement Date and
thereafter all payments of Base Rent and other Rental hereunder shall be paid to
Landlord (or, in the case of Impositions, to such other Person as required by
the rules and regulations governing payment thereof) when the same shall become
due and payable as provided herein, without notice or demand (except as
otherwise provided herein), by check (or by certified check where such payment
is called for herein) drawn on an account maintained with a bank that is a
member of the New York Clearing House Association (or any successor entity with
similar functions), payable to the order of Apple Industrial Development Corp.,
at the following address:

Apple Industrial Development Corp.

P.O. Box 029188

Brooklyn, New York 11202

or to the order of such other entity, or at such other address as Landlord or
Lease Administrator may designate in writing in accordance with the notice
provisions hereof. All payments hereunder by Tenant shall be denominated in
United States Dollars, which shall be the currency of account for all purposes.
Impositions, if any, shall be payable in the form and to the location provided
by rules and regulations governing the payment thereof.

(f) Rent Abatement. Tenant shall receive rent abatements with respect to the
Building and Rail Shed at two different periods. The first rent abatement will
be for a six (6) month period starting on the second anniversary of the Full
Vacate Date. The second rent abatement will be for six (6) months starting on
the fifth anniversary of the Full Vacate Date.

Section 4.03. Hunts Point Maintenance Fee. Commencing on the Commencement Date
and on each anniversary thereafter for the Term of the Lease, Tenant shall

 

- 20 -



--------------------------------------------------------------------------------

pay to Landlord an annual fee equal to twenty eight cents ($0.28) per rentable
square foot of the Premises (as existing on such date) (the “Maintenance Fee”),
which Maintenance Fee shall not be subject to increase at any time during the
Term, including any Renewal Term. Any Maintenance Fee which is due for any
period of less than a full calendar year shall be appropriately apportioned.
Such fee, together with other similar fees paid by other tenants within the
Hunts Point Food Distribution Center, shall be held by Landlord in a separate
fund (the “Improvement Fund”) and shall be used solely for maintenance of common
area improvements within the Hunts Point Food Distribution Center, including but
not limited to, sidewalks, specialty lights and signage, greenway elements
(street furniture, paving, lighting and landscaping), freight rail lines,
bulkhead and public art.

Section 4.04. Intentionally Omitted.

Section 4.05. Intentionally Omitted.

Section 4.06. Net Lease.

Except as provided in Section 5.05 of this Lease or as otherwise expressly
provided elsewhere in this Lease, Rental shall be absolutely net to Landlord
without any abatement, diminution, reduction, deduction, counterclaim, credit,
setoff or offset whatsoever (except as may be required in any proceeding where
the right to assert any claim against Landlord would be extinguished unless a
counterclaim, set off, or deduction is asserted in such proceeding) so that each
Lease Year of the Term shall yield, net to Landlord, all Rental. Tenant shall
pay all costs, expenses and charges of every kind relating to the Premises that
may arise or become due or payable during or after (but attributable to a period
falling within) the Term in the manner required by the Lease.

Section 4.07. Intentionally Omitted.

Section 4.08. Late Charges.

If (a) any payment of Rental, or any other payment hereunder, is not received by
Landlord within ten (10) days after the day on which it first becomes due, or
(b) Landlord has made a payment required to be made by Tenant hereunder after
Tenant’s failure to do so beyond the expiration of any applicable notice and
cure period, then a late charge (the “Late Fee”) on the sums so overdue or paid
by Landlord, calculated at the rate of two per cent (2%) per month (the “Late
Charge Rate”) from the date such Rental first becomes due or the date of payment
by Landlord, as the case may be, to the date on which actual payment of such
sums is received by Landlord, shall become due and payable to Landlord as
liquidated damages for the administrative costs and expenses incurred by
Landlord by reason of Tenant’s failure to make payment on or before the dates
such payments are due, provided that, notwithstanding the foregoing, with
respect to the first late payment of Base Rent in any Lease Year, such Late Fee
shall not be imposed unless Tenant fails to make the applicable payment with
five (5) days after notice from Landlord. Subject to all other provisions of
this Lease, Tenant shall pay Landlord, within ten (10) days after demand, which
may be made from time to time, all late charges. No failure by Landlord to
insist upon the strict performance by Tenant of its obligations to pay late
charges shall constitute a waiver by Landlord of its right to enforce the
provisions of this Section

 

- 21 -



--------------------------------------------------------------------------------

4.08 in any instance thereafter occurring. The provisions of this Section 4.08
shall not be construed in any way to extend the grace periods or notice periods
provided for in Article 22 hereof.

ARTICLE 5

IMPOSITIONS

Section 5.01. Payment of Impositions.

(a) Obligation to Pay Impositions.

(i) Tenant shall pay, in the manner provided below, all Impositions that may be
owed with respect to (i) the Premises, (ii) the sidewalks or streets adjacent to
the Building, (iii) any vault, passageway or space in, over or under such
sidewalk or street, (iv) any other appurtenances of the Building, (v) the
Premises, (vi) any personal property or other facility used in the operation of
the Premises, or (vii) the Rental (or any portion thereof) or any other amount
payable by Tenant hereunder, or (viii) any document to which Tenant is a party
creating or transferring an interest or estate in all or any part of the
Premises, or (ix) the use and occupancy of the Premises, or (x) this
transaction, provided that such Impositions shall not include real property
taxes or any payment which may reasonably be deemed to be in lieu of or as a
substitute (in whole or in part) or surrogate for real property taxes.

(b) Definition. “Imposition” or “Impositions” means:

(i) special assessments (including, without limitation, any special assessments
for or imposed by any business improvement district or by any special assessment
district) other than Taxes,

(ii) personal property taxes,

(iii) occupancy and rent taxes,

(iv) intentionally omitted,

(v) excises,

(vi) levies,

(vii) license and permit fees,

(viii) except for Taxes, any other governmental levies, fees, rents, assessments
or taxes and charges, general and special, ordinary and extraordinary, foreseen
and unforeseen, now or hereafter enacted, of any kind whatsoever, and

(ix) any fines, penalties and other similar governmental charges applicable to
the foregoing, together with any interest or costs with respect to the
foregoing, excluding therefrom any such fines, penalties or charges which may be
imposed to the extent resulting from Landlord’s acts or omissions in its
proprietary capacity only.

 

- 22 -



--------------------------------------------------------------------------------

(x) service charges with respect to police protection, fire protection, street
and highway construction, maintenance and lighting, and sanitation and water
supply which affect the Premises and are generally applicable to all commercial
buildings in the area surrounding the Premises.

(c) Payments of Impositions.

(i) Subject to the provisions of Section 33.01 hereof, Tenant shall pay to the
appropriate regulatory authority or agency each Imposition or installment
thereof not later than the date the same may be paid without interest or
penalty. However, if by law, at Tenant’s option, any Imposition may be paid in
installments (whether or not interest shall accrue on the unpaid balance of such
Imposition), Tenant may exercise the option to pay the Imposition in such
installments and shall be responsible for the payment of such installments when
due with such interest as may be required by law.

(ii) If Tenant twice fails within any twenty-four (24) month period to make any
payment of an Imposition (or installment thereof) on or before the date due,
Tenant shall, at Landlord’s request, and notwithstanding (c)(i) above, pay all
Impositions or installments thereof thereafter payable by Tenant not later than
ten (10) days before the due date thereof. However, if Tenant thereafter makes
all such payments as required in this paragraph (ii) for twenty-four consecutive
months without failure, the Imposition payment date in (c)(i) above shall again
become applicable, unless and until there are two further failures. Nothing in
this paragraph shall be construed to limit Landlord’s remedies as set forth
elsewhere in this Lease, or at law or in equity upon failure by Tenant to timely
pay any Imposition.

Section 5.02. Evidence of Payment.

Tenant shall furnish Landlord, within thirty (30) days after the date when an
Imposition is due and payable, official receipts of the appropriate taxing
authority or other proof reasonably satisfactory to Landlord, evidencing the
payment thereof.

Section 5.03. Evidence of Non-Payment.

Any certificate, advice or bill of the appropriate official designated by law to
make or issue the same (or to receive payment of any Imposition) asserting
non-payment of an Imposition shall be prima facie evidence that such Imposition
is due and unpaid at the time or date of the making or issuance of such
certificate, advice or bill.

Section 5.04. Apportionment of Imposition.

Any Imposition relating to a fiscal period of the taxing authority, a part of
which fiscal period is included within the Term and a part of which is included
in a period of time after the Expiration Date, shall be apportioned pro rata
between Landlord and Tenant as of the Expiration Date (unless the Expiration
Date has occurred as a result of an Event of Default, in which case Tenant shall
not be entitled to an apportionment except for the purpose of applying such
amount as a credit pursuant to Section 22.03(b) hereof).

 

- 23 -



--------------------------------------------------------------------------------

Section 5.05. Taxes.

Provided the City shall be Landlord, Landlord shall pay, cancel, or otherwise
satisfy and discharge of record any and all Taxes on or before the due date
thereof (which may be by bookkeeping entry, interdepartmental direction or other
manner or procedure selected by Landlord). If the City shall cease to be
Landlord, prior to any conveyance of the Premises, the Landlord shall have
obtained a separate tax lot for the Premises so that the Premises are taxed and
assessed separately from any other premises and any new Landlord shall pay any
and all Taxes on or before the due date thereof, it being understood that under
no circumstances shall Tenant be responsible for the payment of Taxes. If
Landlord shall have failed to pay or discharge the Taxes as required hereunder
and Tenant shall not have timely commenced a proceeding to contest the same as
provided in Section 33.01 hereof, or if Tenant shall have timely commenced such
a proceeding to contest the Taxes but failure to pay the Taxes during the
pendency of such proceeding will or is reasonably likely to result in the
imminent loss or forfeiture of the Premises and the termination of Tenant’s
interest under this Lease or Tenant would or is reasonably likely by reason
thereof be subject to any civil or criminal penalty or liability, then Tenant
may pay such unpaid Taxes together with any interest or penalties thereon and
deduct such payment from the next Rental due, with interest until repaid or
credited in full at the rate (the “City’s Payment Rate”) which is the lesser of
the New York City Department of Finance Penalty Rate (18%) or the interest rate
specified in Section 3-a(1) of the General Municipal Law of the State of New
York, as it may be amended from time to time.

Section 5.06. Landlord’s Cooperation in Securing Tax Abatement.

Landlord and Lease Administrator shall cooperate with Tenant in obtaining for
Tenant the benefit of all City and State of New York incentive or abatement
programs available to Tenant, including any with respect to real estate or
leasehold occupancy taxes, empire and empowerment zones, sales and use taxes on
materials, machinery and equipment incorporated at the Premises, employee hiring
and payroll and the like.

Section 5.07. Intentionally Omitted.

Section 5.08. Survival.

The provisions of this Article 5 shall survive any termination of this Lease.

ARTICLE 6

USE AND DEVELOPMENT OF PREMISES

Section 6.01. Permitted Uses. Tenant shall use and occupy the Premises for the
purpose of receiving, processing, packaging, preparation, storage, sale and
distribution of fresh, frozen, processed and/or prepared produce and food
products and related inventory and equipment in connection with Tenant’s and its
Affiliates’ business, and related administrative functions, including ancillary
office use and related truck parking and maintenance (each a

 

- 24 -



--------------------------------------------------------------------------------

“Permitted Use” and, collectively, the “Permitted Uses”). Tenant and Tenant’s
servants, employees, agents, visitors, and licensees shall observe faithfully,
and comply strictly with, any reasonable restrictions on use as Landlord may
from time to time adopt, provided same do not materially interfere with Tenant’s
Permitted Uses. Notice of any additional restrictions shall be given at least
thirty (30) days in advance of the date such restriction is proposed to become
effective. Notwithstanding anything contained in this Section to the contrary,
Landlord shall not be liable to Tenant for violation of the same by any other
tenant, its servants, employees, agents, visitors or licensees. In addition to
the foregoing, Tenant shall be entitled to exclusive signage rights on the Land,
including free-standing, billboard or pylon signage and signage on the exterior
façade and/or roof of the Building and/or Rail Shed. Tenant shall be permitted
to install the maximum signage permitted under applicable Laws, provided same
comply with applicable Requirements, including, but not limited to, those of the
Public Design Commission of the City of New York, and provided that such signage
contain no noxious content and/or content that is political in nature, and
Landlord shall not take or permit any action to diminish Tenant’s signage rights
hereunder as to size, height, location or the like.

Section 6.02. Requirements for Conduct of Business Tenant acknowledges that the
Building and the Premises are part of a “public market” under § 260 et seq. of
the New York Agriculture and Markets Law and of a “public wholesale market”
under § 22-251(h) of the New York Administrative Code. Tenant further
acknowledges and agrees that it shall comply with the requirements as required
pursuant to the general provisions of Article 14 hereof.

Section 6.03. Unlawful Use; No Representation of Landlord.

(a) During the Term, Tenant shall not use or occupy the Premises or any part
thereof (or permit anyone claiming by, through, or under Tenant to use or occupy
the Premises, or any part thereof) to be used or occupied, for any unlawful,
illegal, or hazardous business, use or purpose or in any way in violation of any
of the Requirements, any certificate of completion or occupancy affecting the
Premises or this Lease or in such manner as may make void or voidable any
insurance then in force with respect to the Premises, the Building or the
Premises. Immediately upon the discovery of any such unlawful, illegal or
hazardous business, use or purpose, Tenant shall take all necessary steps, legal
and equitable, to compel the discontinuance thereof. Tenant shall not keep
anything in the Premises which may cause or be apt to cause structural injury to
the Premises or any part thereof, or as will constitute a public or private
nuisance, or anything except as now or hereafter permitted by the Fire
Department, Board of Fire Underwriters, Fire Insurance Rating Organization and
other authority having jurisdiction, and then only in such manner and such
quantity so as not to make it difficult or impossible to obtain fire insurance
for the Premises or increase the rate for fire insurance applicable to the
Building, nor, prior to the Full Vacate Date, use the Premises in a manner which
will increase the insurance rate for the Building or any property located
therein over that otherwise in effect. If by reason of Tenant’s failure to
comply with the foregoing the fire insurance rate shall, at any time prior to
the Full Vacate Date, be higher than it otherwise would be, then Tenant shall be
obligated to pay such additional cost which shall have been charged because of
such failure by Tenant.

(b) Any installation on any floor of the Premises shall be placed and maintained
by Tenant, at Tenant’s expense, in settings sufficient, in Landlord’s reasonable
judgment, to absorb and prevent vibration, noise and annoyance.

 

- 25 -



--------------------------------------------------------------------------------

(c) Tenant shall use its best efforts, at Tenant’s expense, to contain any
noxious odors that may arise from Tenant’s use of the Premises in accordance
with this Section.

(d) Any installation on or activity conducted at the Premises shall incorporate
advances in the art of noise control and odor control, as applicable, developed
for the kind and level of noise or odor, as applicable, emitted or produced by
such installations or activity, all in accordance with or required by any
applicable regulations issued by the New York City Department of Environmental
Protection of the City, or its successor, or any other relevant agency or
authority.

(e) Landlord represents that the Building and the Premises are part of a “public
market” under § 260 et seq. of the New York Agriculture and Markets Law and of a
“public wholesale market” under § 22-251(h) of the New York Administrative Code
and that the Permitted Use is a valid public market use under applicable law.
Landlord makes no representation as to the legality of the actual or intended
particular manner of the use of the Premises by Tenant. If any use or proposed
use is determined to be illegal by a court of competent jurisdiction or an
administrative law judge, Tenant agrees that neither Landlord nor Administrator
nor any of their respective agents, officers and employees, or any person
whatsoever, shall be liable for any damages arising out of or related to such
illegal use or proposed use.

ARTICLE 7

INSURANCE

Section 7.01. Insurance Requirements. At all times during the Term, Tenant, at
its sole cost and expense, shall carry and maintain in full force and effect, or
cause to be carried and maintained in full force and effect, insurance coverage
of the following types or insuring the described risks and in the minimum limits
set forth below. For clarification, notwithstanding any reference to the
“Premises” hereinbelow, prior to the Full Vacate Date, nothing herein shall make
Tenant responsible to carry insurance covering any damage to any portion of the
Land, Building (or components thereof) or Exterior Areas not yet demised to
Tenant hereunder or which are otherwise reserved to Landlord to maintain, repair
or restore.

(a) Liability Insurance. Commercial General Liability insurance protecting
against all liability with respect to the Premises and the operations related
thereto, whether conducted on or off the Premises, for bodily injury, death,
personal injury and property damage, in an amount not less than Five Million
Dollars ($5,000,000) per occurrence and in the aggregate, and designating Tenant
as “named insured,” and Guarantor, Landlord, Lease Administrator and Apple as
“additional insureds.” If during any year, it appears that the amount of
liability resulting from insured occurrences may exceed any annual aggregate
applicable to the insurance required by this subsection, Tenant shall procure
and maintain for the remainder of such year insurance against future-arising
claims that satisfy the requirements of this subsection in all respects,
including required amounts. The Commercial General Liability Insurance required
hereby shall:

(i) include a broad form property damage liability endorsement with fire legal
liability limit of not less than One Hundred Thousand Dollars ($100,000) subject
to adjustment for inflation;

 

- 26 -



--------------------------------------------------------------------------------

(ii) contain blanket contractual liability insurance covering written
contractual liability, and specifically covering Tenant’s indemnification
obligations under Article 18 hereof;

(iii) contain independent contractors coverage;

(iv) contain a thirty (30) day notice of cancellation or non-renewal clause,
specifically requiring notice of cancellation or non-renewal for non-payment of
premium, and for any material reduction in coverage;

(v) contain an unintentional errors and omissions clause;

(vi) contain coverage for suits arising from the use of reasonable force to
protect persons and property;

(vii) contain a cross liability endorsement;

(viii) contain no exclusion for Water Damage or Sprinkler Leakage Legal
Liability or any other hazard customarily covered by such insurance.

(ix) contain no exclusions, except as specifically authorized herein, and
contain no deductibles unless specifically approved in each instance by
Landlord.

(b) Property and Other Insurance. Insurance protecting Tenant and Landlord
against loss of or damage to the Premises by fire and all other risks of
physical loss or damage now or hereafter embraced by extended coverage and an
“All Risk” endorsement in the broad form, in the amount of the full Replacement
Value of the Premises (without depreciation or obsolescence clause). Such
insurance shall designate the Recognized Mortgagee, or if none exists, the Lease
Administrator as loss payee and shall include the following coverages and
clauses:

(i) if not otherwise included within the “All Risk” coverage specified above,
coverage against damage by explosion caused by steam pressure-fired vessels, by
earthquake and/or by hurricane;

(ii) contingent liability from operation of building laws;

(iii) demolition cost for undamaged portion coverage;

(iv) provision for a deductible of not more than Two Hundred Fifty Thousand
Dollars ($250,000) per loss (One Hundred Thousand Dollars ($100,000) for
demolition);

 

- 27 -



--------------------------------------------------------------------------------

(v) increased cost of construction coverage specifying that the proceeds of such
insurance shall be available to pay all costs of demolition (for which a
sublimit in a fixed dollar amount, to be agreed upon by Landlord and Tenant from
time to time, shall be set, and failing such agreement, in an amount to which a
licensed architect or engineer issues a written certification or opinion to
Landlord and Tenant that in its professional judgment is adequate to cover all
demolition costs), including the costs of debris removal, grading and fencing
and all increased costs of construction in the event that any insured hazard
results in a loss;

(vi) an agreed or stipulated amount endorsement negating any co-insurance
requirements;

(vii) flood coverage to the maximum extent available under the National Flood
Insurance Act of 1968, as amended, with a sublimit of not less than ten percent
(10%) of the value of the Improvements; and

(viii) no exclusions unless approved in writing by Landlord or Lease
Administrator, which approval shall not be unreasonably withheld or delayed.

If Tenant elects to insure Tenant’s Trade Fixtures and other personal property
used in connection with the Premises, the Replacement Value shall be increased
in the amount of such personal property, and payments on Tenant’s claims for
loss of Tenant’s Property shall be paid to Tenant after notice to Lease
Administrator.

 

- 28 -



--------------------------------------------------------------------------------

(c) Business Interruption Insurance. Business Interruption Insurance insuring
Annual Base Rent and Construction Period Deferred Rent payable by Tenant under
this Lease in an amount at least equal to the aggregate amount of Annual Base
Rent and Construction Period Deferred Rent payable for a period of not less than
two (2) Lease Years.

(d) Statutory Workers’ Compensation and Disability Benefits Insurance. Statutory
Workers’ Compensation, and New York Disability Benefits Insurance, in statutory
amounts, as required by applicable law, and any other insurance required by law
covering all persons employed by Tenant, contractors, subcontractors, or any
entity performing work on or for the Premises, including Employers’ Liability
coverage in an amount not less than $1,000,000.

(e) Boiler and Machinery Insurance. Boiler and Machinery Insurance, covering all
boilers, unfired pressure vessels, air conditioning equipment, elevators, piping
and wiring, located on any portion of the Premises, whether or not same is a
Trade Fixture, all steam, mechanical and electrical equipment, including,
without limitation, in all its applicable forms, including Broad Form, extra
expense and loss of use in an amount not less than the full replacement cost of
such equipment, and which shall designate Guarantor, Landlord and Lease
Administrator as additional insureds.

(f) Automobile Liability Insurance. Automobile Liability insurance covering
owned and non-owned vehicles with limits as reasonably designated by Landlord
from time to time but in any event with limits of not less than Three Million
Dollars ($3,000,000) combined single limit per occurrence with respect to
personal and bodily injury, death and property damage and which shall designate
Guarantor, Landlord and Lease Administrator as additional insureds.

(g) Construction Insurance. From the commencement of Construction Work required
in connection with the Tenant’s Work, and from the commencement of any other
Construction Work, Tenant shall carry or cause to be carried by the applicable
contractor, and maintain in full force and effect until Final Completion of such
Construction Work, Construction Insurance in the broadest form reasonably
available in an amount not less than Two Million Dollars ($2,000,000) combined
single limit/Five Million Dollars ($5,000,000) annual aggregate for bodily
injury and property damage protecting Tenant, Landlord, Lease Administrator,
Apple and the general contractor against all insurable legal liability claims
resulting from Construction Work being performed by or for general contractors
and subcontractors engaged to work on the Premises. Without limiting the
generality of the foregoing, the following coverages shall be provided:

(i) Automobile liability insurance in an amount not less than One Million
Dollars ($1,000,000) covering any automobile or other motor vehicle used in
connection with Construction Work being performed on or for the Premises.

(ii) Products Liability/Completed Operations coverage;

(iii) a broad form property damage endorsement;

(iv) explosion, collapse and underground property damage coverage;

(v) independent contractors coverage;

 

- 29 -



--------------------------------------------------------------------------------

(vi) blanket contractual liability covering written and oral contractual
liability, and specifically covering Tenant’s indemnification obligations under
Article 18 hereof;

(vii) specific contractual liability specifically covering any indemnification
obligation of Tenant under this Lease in favor of Landlord, Lease Administrator
and Apple;

(viii) an endorsement providing that excavation and foundation work are covered
and that the “XCU exclusions” have been deleted;

(ix) no exclusions other than those included in the basic forms described unless
approved by Lease Administrator;

(x) Builder’s Risk Insurance (standard “All Risk”) written on a completed value
(non-reporting) basis, insuring Tenant, Landlord, Lease Administrator, Apple,
the general contractor or construction manager, if any, and all subcontractors
employed by Tenant or the general contractor or construction manager, if any, as
their respective interests may appear. Such insurance policy (1) shall contain a
written acknowledgment by the insurance company that its right of subrogation
has been waived with respect to all of the named insureds and additional
insureds in such policy and an endorsement stating that “permission is granted
to complete and occupy”, and (2) if any off-site storage location is used, shall
cover, for full insurable value, all materials and equipment at any off-site
storage location intended, or while in transit, for use with respect to the
Premises; and

(xi) Statutory Worker’s Compensation, Employer’s Liability, New York State
Disability Benefits and other statutory forms of insurance in form and limits as
required by law covering all persons employed by Tenant. Tenant shall also
require any and all of its contractors and subcontractors to maintain such
Worker’s Compensation, Employers Liability, New York State Disability Benefits
and other statutory forms of insurance in form and limits as required by law
covering all persons employed by them, as the case may be; it being understood
and agreed that, with respect to Worker’s Compensation, Landlord shall not be
named or identified as an additional insured.

(xii) Pollution/Environmental Liability Insurance covering bodily injury and
property damage, including loss of use of damaged property or property that has
not been physically injured, which in any event shall not be less than three
million dollars ($3,000,000) per occurrence unless otherwise approved in writing
by Landlord which approval will not be unreasonably withheld, conditioned or
delayed. Such insurance shall provide coverage for actual, alleged or threatened
emission, discharge, dispersal, seepage, release or escape of pollutants
(including, without limitation, any Hazardous Substances ) in violation of
applicable environmental laws, including any loss, cost or expense incurred as a
result of any cleanup of pollutants (including, without limitation, any
Hazardous Substances) or in the investigation, settlement or defense of any
claim, suit or proceeding against Landlord, Lease Administrator and/or Apple
arising from the activities and operations under this Lease. Such insurance
shall name Guarantor, Landlord, Lease Administrator and Apple as additional
insureds on a primary and non-contributory basis. Subject to the provisions of
Section 7.07 herein, Landlord reserves the right, based upon its reasonable
evaluation of the risk and exposures from the proposed

 

- 30 -



--------------------------------------------------------------------------------

Improvements or Work and/or during work on such to require an additional
increase in the amount of the minimum limits of the Pollution/Environmental
Liability Insurance as warranted by the risk and exposure. The insurance
coverage required in this Section 7.01(g)(xii) is not intended to be duplicative
of that required in Section 7.01(h). Coverage must not exclude transport of
Hazardous Substances to and from the Premises and all related events which may
occur at the Premises.

(h) Pollution/Environmental Liability Insurance. Tenant shall maintain Pollution
Environmental Liability Insurance covering the following two distinct and
separate risks and coverages:

(i) The risk associated with any loss, cost, claims, causes of action, damages
and remediation obligations imposed by any Governmental Authority which may
arise as a result of any environmental condition at the Premises that is unknown
as of on the Commencement Date. Coverage shall be procured by Tenant with a
policy limit of Three Million ($3,000,000.00) Dollars and provide coverage to
the maximum extent readily available for a continuous coverage period of at
lease five (5) years beginning on the Full Vacate Date, and at least an
additional five (5) years beginning on the date on which construction of any of
the Optional Work commences. The policy shall include coverage for any clean up
or other environmental remediation program required by applicable law in light
of the commercial use of the Premises for the Permitted Uses.

(ii) The risk associated with any actual, alleged, or threatened emission,
discharge, dispersal, seepage, release or escape of pollutants (including,
without limitation, any Hazardous Substances in violation of applicable
Environmental Laws) or in the investigation, settlement or defense of any claim,
suit or proceeding against any of the additional insureds arising out of or in
connection with Tenant’s use or occupancy of the Premises as referred to in this
Section 7.01(h) and transport to and from the Premises. Such coverage shall be
procured by Tenant with a policy limit of Three Million ($3000,000.00) Dollars.

The policy for the two coverages prescribed above shall name Guarantor,
Recognized Mortgagee, the City, Landlord, Apple and any other Lease
Administrator as additional insureds, and both of said coverages shall be on a
primary and non-contributory basis. Coverage (ii) of this Section 7.01(h), in so
far as they relate to bodily injury and property damage and clean up shall apply
to both on and off the Premises and shall include, without limitation, coverage
for improper or inadequate: (i) environmental management practices by or on
behalf of Tenant or Subtenants in violation of applicable law; (ii) storage of
chemicals and Hazardous Substances; and (iii) loading, unloading,
transportation, and/or off-site disposal of Hazardous Substances. Coverage must
not exclude transportation (owned and non-owned vehicles) of the Hazardous
Materials to and from the Premises and all related events which may occur in the
Premises.

 

- 31 -



--------------------------------------------------------------------------------

Section 7.02. Cooperation in Collection of Proceeds.

Tenant and Landlord shall cooperate with each other in good faith in connection
with the collection of any insurance moneys that may be due in the event of
loss, and Tenant and Landlord shall execute and deliver such proofs of loss and
other instruments as may be required of Tenant or Landlord, respectively, for
the purpose of obtaining the recovery of any such insurance moneys.

Section 7.03. General Requirements Applicable to Policies.

(a) Insurance Companies. All of the insurance policies required by this Article
shall be procured from companies licensed or authorized to do business in the
State of New York that have a rating in the latest edition of “Best’s Key Rating
Guide” of “A-:VII” or better or another comparable rating reasonably acceptable
to Landlord or Lease Administrator.

(b) Term. Tenant shall procure policies for all insurance required by this Lease
for periods of not less than one (1) year and shall keep and maintain such
insurance at all times during the Term. Tenant shall provide Landlord evidence
of renewals thereof from time to time and as soon as is practicable.

(c) Waiver of Subrogation. All policies of insurance required under this Lease
(except for the Statutory Coverages required by Section 7.01(d) hereof) shall
include a waiver of the right of subrogation with respect to all the named
insureds and additional insureds.

(d) Required Insurance Policy Clauses. Each policy of insurance required to be
carried pursuant to the provisions of this Article shall contain (i) a provision
that no act or omission of Tenant, including, without limitation, any use or
occupation of the Premises for any purpose or purposes more hazardous than those
permitted by the policy, shall invalidate the policy or affect or limit the
obligation of the insurance company to pay the amount of any loss sustained by
Landlord, Lease Administrator or Apple, (ii) an agreement by the insurer that
such policy shall not be cancelled, materially modified in a manner that would
compromise the coverage theretofore provided under the policy, or denied renewal
without at least thirty (30) days’ prior written notice to Landlord and Lease
Administrator, including, cancellation or non-renewal for non-payment of premium
(upon ten (10) days’ prior written notice), and (iii) a provision that notice of
accident or claim to the insurer by Tenant shall be deemed notice by all Persons
having rights in said policy, provided that a copy of any such notice by Tenant
to the insurer shall have been delivered to Lease Administrator.

(e) Notices from the insurer or Tenant to Landlord and Lease Administrator shall
be delivered by hand or sent by registered or certified mail, return receipt
requested, or by Airborne Express, Federal Express, Express Mail or other
overnight mail service that provides a receipt to the sender. All notices and
correspondences from the insurer to Landlord must be delivered to the following
addresses or to such other addresses as Landlord or Lease Administrator may
notify the insurer of from time to time:

To Landlord:

Commissioner

New York City Department of Small Business Services

110 William Street

New York, New York 10038

 

- 32 -



--------------------------------------------------------------------------------

with a copy to:

New York City Law Department

100 Church Street

New York, New York 10007

Attention: Chief, Economic Development Division

To Lease Administrator:

New York City Economic Development Corporation

Property Management Department

110 William Street

New York, New York 10038

Attention: Senior Vice President for Asset Management

(f) Primary Protection. All insurance policies required by this Article 7 shall
be primary protection. Except as otherwise expressly provided herein, Landlord
shall not be called upon to contribute to any loss.

(g) Adjustments for Claims. All property insurance policies required by this
Article shall provide that all adjustments for claims at or above the Threshold
Amount with the insurers shall be made by Landlord and/or Lease Administrator
and Tenant unless permission is granted by Landlord to Tenant or the Recognized
Mortgagee to adjust. All other insurance policies required by this Article shall
provide that an adjustment for claims will be made with Tenant and Recognized
Mortgagee to the extent of their respective interest in the proceeds.
Notwithstanding the foregoing or any other provision hereof to the contrary,
Landlord agrees that to the extent proceeds are less than the Threshold Amount,
Depository shall be entitled to deliver any such proceeds on hand to Tenant upon
request without notice or approval by Landlord. Upon demand of the other,
Landlord and Tenant shall confirm in writing to each property insurer that to
the extent required hereunder all insurance proceeds shall be endorsed or paid
over to Depository, as their trustee.

Section 7.04. Evidence of Insurance. Prior to Tenant entering into possession of
the Premises and at least thirty (30) days prior to the expiration of any of the
policies to be maintained or caused to be maintained by Tenant, Tenant shall
deliver or cause to be delivered to Lease Administrator certificates of
insurance, in form reasonably satisfactory to Landlord, providing for thirty
(30) days’ prior written notice (ten (10) days for non-payment) to Landlord and
Lease Administrator by the insurance company of cancellation or non-renewal of a
policy or replacement or renewal of any policies expiring during the Term. From
time to time during the Term if there is a claim or dispute as to coverage, or
for auditing purposes, at Landlord’s or Lease Administrator’s written request,
Tenant shall deliver a copy of each entire original policy required hereby.

Section 7.05. Compliance With Policy Requirements. Tenant shall not violate or
permit to be violated any of the conditions, provisions or requirements of any
insurance policy required by this Article. Tenant shall perform, satisfy and
comply with

 

- 33 -



--------------------------------------------------------------------------------

or cause to be performed, satisfied and complied with all conditions, provisions
and requirements of all such insurance policies on Tenant’s part to be
performed, and shall give, and shall cause its contractors to give, the insurer,
Landlord and Lease Administrator notice of all claims, accidents and losses
promptly, but in any event no later than five (5) business days after Tenant, or
any of its contractors, as the case may be, acquires actual knowledge of the
same.

Section 7.06. Separate Insurance. Tenant shall not carry separate liability or
property insurance concurrent in form or contributing in the event of loss with
that required by this Lease to be furnished by Tenant, unless Landlord, Lease
Administrator and Apple are included therein as additional insureds with respect
to property insurance. Tenant shall immediately notify Landlord that it carries
any such separate insurance and shall cause the evidence thereof to be delivered
to Landlord.

Section 7.07. Increases in Coverage and Additional Insurance. Landlord shall
have the right, at any time and from time to time (but not more often than once
every three years), to reasonably modify, increase or supplement the insurance
coverages, limits, sublimits, minimums and standards required by this Article 7
to conform such requirements to the insurance coverages, limits, sublimits,
minimums and standards that at the time are commonly carried by owners of
premises comparable to the Premises, or are commonly carried by businesses of
the size and nature of the business conducted at the Premises. From time to
time, Landlord may require Tenant to increase or cause to be increased the
amount of coverage provided under the policies of insurance required hereunder,
or change the types of insurance required hereunder, provided that in any such
event, Landlord reasonably demonstrates the need for such increase of coverage.
The amount of any such increased coverage shall not exceed the amount of similar
coverage that are commonly carried by owners of comparable property or in
connection with similar businesses.

Section 7.08. No Representation as to Adequacy of Coverage. The requirements set
forth herein with respect to the nature and amount of insurance coverage to be
maintained or caused to be maintained by Tenant hereunder shall not constitute a
representation or warranty by Landlord that such insurance is in any respect
adequate.

Section 7.09. Blanket and/or Master Policies. The insurance required by the
provisions of this Article may, at Tenant’s option, be effected by blanket
and/or umbrella policies issued to Tenant covering the Premises and other
properties owned or leased by Tenant, provided such policies otherwise comply
with the provisions of this Lease and allocate to the Premises the specified
coverage, including, without limitation, the specified coverage for all insureds
required to be named as “named insureds” or “additional insureds” hereunder,
without possibility of reduction or coinsurance by reason of, or because of
damage to, any other properties named therein. If the insurance required by this
Lease shall be effected by any such blanket or umbrella policies, Tenant shall
furnish to Landlord and Lease Administrator certified copies of such policies
together with schedules annexed thereto setting forth the amount of insurance
applicable to the Premises and proof reasonably satisfactory to Landlord and
Lease Administrator

 

- 34 -



--------------------------------------------------------------------------------

that the premiums for at least the first (1st) year of the term of each of such
policies (or installment payments then required to have been paid on account of
such premiums) shall have been paid. Notwithstanding anything contained in this
Section 7.09, the Premises may not be insured by a blanket or umbrella policy
unless consented to by Senior Lender and Recognized Mortgagee.

Section 7.10. Intentionally omitted.

Section 7.11. Other Insurance Not Required Under this Lease. Tenant may effect
for its own account any insurance not required under the provisions of this
Lease, provided same shall not directly or indirectly result in a diminution of
the insurance coverage specified in Section 7.01 hereof. If any such insurance,
as permitted above, shall affect Landlord’s insurance coverage, prior to
purchase thereof Tenant shall provide a copy of the policy to Landlord for its
approval.

Section 7.12. Modification By Insurer. Without limiting any of Tenant’s
obligations or Landlord’s or Lease Administrator’s rights under this Article 7,
in the event that an insurer modifies, in any material respect, any insurance
policy that Tenant is required to maintain in accordance with this Lease, Tenant
shall give notice to Landlord and Lease Administrator of such modification
within thirty (30) days after Tenant’s receipt of notice thereof.

Section 7.13. Interpretation. All insurance terms used in this Article 7 shall
have the meanings ascribed by the Insurance Services Offices.

ARTICLE 8

DAMAGE, DESTRUCTION AND RESTORATION

Section 8.01. Obligation of Tenant to Restore.

(a) Subject to Landlord’s right to elect otherwise in paragraph (b) of this
Section 8.01, if all or any part of the Premises shall be destroyed or damaged,
in whole or in part, by fire or other casualty of any kind or nature (including
any casualty for which insurance was not obtained or obtainable), foreseen or
unforeseen, Tenant shall give to Landlord prompt notice thereof, and whether or
not such damage or destruction shall have been insured, and whether or not
Insurance Proceeds, if any, shall be sufficient to pay the cost of repairs,
alterations, restorations, replacements and rebuilding made necessary by such
casualty (collectively “Restoration”), Tenant, with reasonable promptness and
reasonable diligence, shall repair, alter, restore, replace and rebuild
(collectively “Restore”) the same, at least to the extent of the value and as
nearly as reasonably possible to the character of the Premises immediately
existing prior to such occurrence, and in accordance with the requirements set
forth in Section 13.02 hereof. If

 

- 35 -



--------------------------------------------------------------------------------

Tenant shall fail or neglect to Restore the Premises or the portion thereof so
damaged or destroyed with reasonable diligence or having so commenced such
Restoration shall fail to complete the same with reasonable diligence in
accordance with the terms of this Lease or if, prior to the completion of any
such Restoration by Tenant, this Lease shall expire or be terminated for any
reason, Landlord may, after giving Tenant ten (10) days’ notice, complete the
same at Tenant’s expense.

Notwithstanding anything to the contrary contained in this Section 8.01, prior
to the Full Vacate Date, Tenant shall not be responsible for the restoration of
any portion of the Building or Land which is not yet occupied by Tenant.
Further, Tenant shall not be responsible for the restoration of the Rail Shed
prior to completion of the Required Work except for any work necessary to ensure
that the Rail Shed is free of dangerous conditions. If, prior to the Full Vacate
Date, all or substantially all of the Building is destroyed or damaged by fire
or other casualty of any kind or nature, Tenant shall have the option to either:

(i) terminate this Lease upon written notice to Landlord, given not more than
sixty (60) days after the date of such casualty and Tenant shall quit and
surrender the Premises forthwith, subject to the applicable provisions of this
Lease; or

(ii) in the event that all other tenants occupying the Building at the time of
such casualty elect to exercise their right to terminate their respective
leases, Tenant may request upon written notice, given no more than sixty
(60) days after the date of such casualty, that Landlord accelerate the Full
Vacate Date to the date on which Landlord shall have the right to take full,
vacant possession, free and clear, from all other tenants occupying the Building
at the time of such casualty. Tenant shall then have the right to take full
possession of the Building and shall have the obligation to replace the Building
subject to square footage and use requirements described in Article 2 and
Article 6 hereof and Landlord’s approval of plans and specifications for a new
Building, as prepared by a licensed third-party architect selected and paid for
by Tenant and approved by Landlord which approval shall not be unreasonably
withheld or delayed (an “Approved Architect”). Tenant shall also have the right,
subject to the rights of any Recognized Mortgagee, to all Insurance Proceeds
that are paid to Depository and to Landlord in connection with such casualty,
provided that Tenant applies such Insurance Proceeds to the construction of the
new Building.

(b) If Landlord has terminated this lease pursuant to Section 22 of this Lease,
Landlord may elect, subject to the rights of any Recognized Mortgagee, to engage
a contractor of its own choosing to perform a Restoration of the Premises using
the Insurance Proceeds. So long as Tenant maintained the property coverages
required hereunder, if the Insurance Proceeds are insufficient to pay for the
Restoration, Tenant shall have no obligation to Landlord for any costs of such
Restoration not covered by the Insurance Proceeds.

(c) All Restoration work performed in, on or for the Premises shall be performed
in accordance with the provisions of this Lease. Tenant shall complete any
Restoration work on the Premises within two (2) years from the date of any
casualty, subject to delay due to insurance adjustment and force majeure.

 

- 36 -



--------------------------------------------------------------------------------

(d) Prior to the making of any Restoration, Tenant shall furnish Landlord with
an estimate of the cost of such Restoration prepared by an Approved Architect.
Notwithstanding anything to the contrary contained in this Section 8.01,
Landlord, at Landlord’s sole discretion, may terminate this Lease upon sixty
(60) days’ notice, if the Insurance Proceeds are insufficient to cover the cost
of the Restoration and Tenant does not, within such sixty (60) day period after
written request by Landlord, agree in writing to fund the amount of any such
deficiency and can demonstrate that it has the financial resources to complete
such Restoration.

(e) If (A) the Building is so damaged or destroyed by casualty that in the
estimation of the Approved Architect it will take more than eighteen (18) months
to restore, or (B)(i) thirty (30) percent or more of the Building or (ii) a
majority of the refrigerated or cold storage area of the Building, is damaged or
destroyed by casualty at any time during the last three (3) years of the Initial
Term or during the last two (2) years of the Renewal Term, then in any such
case, Tenant, at its sole discretion, may terminate this Lease upon written
notice to Landlord, given not more than ninety (90) days after the date of such
casualty, and the provisions of Section 8.02(d) shall apply with respect to
Insurance Proceeds, and the Lease shall terminate and expire as if the date
specified were the Expiration Date, and Tenant shall quit and surrender the
Premises forthwith, subject to the applicable provisions of this Lease.

Section 8.02. Treatment of Insurance Proceeds.

(a) Proceeds of any insurance required to be maintained by Tenant under this
Lease shall be, promptly upon receipt by Tenant or Landlord, deposited with the
Depository (except as otherwise expressly permitted hereunder as to proceeds
below the Threshold Amount, which may be retained by Tenant). Insurance proceeds
payable in excess of the Threshold Amount shall be applied to the payment of the
cost of such Restoration in accordance with Article 8 hereof. If Landlord is
permitted hereunder and elects to cause the Restoration to be performed by its
own contractor, then the Insurance Proceeds shall be payable to Landlord or
Administrator. If Tenant is required or permitted to perform the Restoration,
the Administrator shall consent to the withdrawal of monies from the Insurance
Proceeds held by Depository as necessary. Tenant shall apply any casualty
insurance proceeds so received in accordance with the provisions of this Lease.
Insurance proceeds payable with respect to a property loss on account of the
Premises up to the Threshold Amount shall be paid to or retained by Tenant for
use in connection with repair or restoration; to perform initial immediate
repairs, to preserve and protect the Premises and/or in mitigation of further
damages or dangerous conditions at the Premises, in Tenant’s reasonable
discretion. Subject to and in accordance with the provisions of this Section and
Section 8.03 hereof, after approval of the Restoration estimate as set forth in
Section 8.01(e) above, Tenant shall submit to Administrator invoices or receipts
for the Restoration as the work progresses showing the cost of labor and
material incorporated in the Restoration, or incorporated therein since the last
previous application, paid for or which is then payable by Tenant and certified
by an architect. Administrator shall cause to be paid to Tenant, as Tenant makes
such submissions from time to time, the Insurance Proceeds in installments in
accordance with this Article. Subject to paragraph (d) of this Section 8.02,
upon completion of and payment for the Restoration by Tenant, the balance of any
and all Insurance Proceeds shall, subject to the rights of any Recognized
Mortgagee, be paid over to Tenant.

(b) If any vendor’s, mechanic’s, laborer’s, or materialman’s lien is filed
against the Premises or any part thereof, or if any public improvement lien is
created or permitted to be created by Tenant and is filed against Landlord,
Tenant shall not be entitled to receive any further installment until such lien
is bonded, satisfied or otherwise discharged.

 

- 37 -



--------------------------------------------------------------------------------

(c) If the Insurance Proceeds are insufficient for the purpose of paying for the
Restoration, Tenant shall nevertheless be required to make the Restoration and
pay any additional sums required for the Restoration. If Tenant fails to make
the Restoration, such failure shall be a Default for which Landlord may declare
an Event of Default and terminate this Lease pursuant to Article 22.

(d) If Landlord makes the Restoration to the extent permitted in 8.01(b) hereof,
or if Landlord terminates the Lease pursuant to Section 8.01(d) or due to the
occurrence of an Event of Default, Landlord shall have the right, subject to the
rights of any Recognized Mortgagee under Section 10.03(a)(iii) of this Lease, to
retain all Insurance Proceeds. Tenant shall sign all checks submitted to it by
Landlord or participate in such manner as shall be necessary to convert the
jointly-held account to an account solely in Landlord’s name and the Insurance
Proceeds shall be paid over to Landlord as its sole property.

Section 8.03. Conditions to Disbursements of Insurance Proceeds.

The following shall be conditions precedent to each disbursement paid to Tenant
as provided in Section 8.02 above:

(a) there shall be submitted to Landlord the certificate of the Tenant’s
architect aforesaid stating (i) that the sum then requested to be withdrawn
either has been paid by Tenant and/or is justly due (in which case Tenant
undertakes to receive such sum in trust and to immediately pay such amounts due)
to contractors, subcontractors, materialmen, engineers, architects or other
persons (whose names and addresses shall be stated) who have rendered or
furnished services or materials for the work and giving a brief description of
such services and materials and the principal subdivisions or categories thereof
and the several amounts so paid or due to each of said persons in respect
thereof, and stating in reasonable detail the progress of the work up to the
date of said certificates; (ii) that no part of such expenditures has been made
the basis for any previous submission for which Insurance Proceeds have been
drawn down, or is being made the basis for any pending request for the
disbursement of Insurance Proceeds; (iii) that the sum then requested does not
exceed the reasonable value of the services and materials described in the
certificate; and (iv) the architect’s then current estimate of the cost of
completing the Restoration;

(b) there shall be furnished to Landlord lien waivers and releases from the
contractors, subcontractors, laborers or materialmen who performed work or
furnished materials for the Restoration with respect to such work performed or
materials furnished.

(c) the balance of money on deposit in the joint account shall not be reduced
below the amount specified in the architect’s estimate of the cost of completing
the Restoration.

(d) there shall be furnished to Landlord an official search, or a certificate of
a title insurance company or other such assurances reasonably satisfactory to
Landlord, showing that there has not been filed any vendor’s, mechanic’s,
laborer’s or materialman’s statutory or other similar lien affecting the
Premises or any part thereof, or any public improvement lien

 

- 38 -



--------------------------------------------------------------------------------

created or permitted to be created by Tenant affecting Landlord, which will not
be discharged upon payment of the amount then requested to be disbursed, or if a
search shows any such lien, then there shall be retained in the undisbursed
Insurance Proceeds an amount sufficient to complete the Restoration plus an
amount equal to the mechanic’s lien or liens shown on the search report; and

(e) at the time of the making of such payment, Tenant shall not be in Default
including, but not limited to, with regards to the payment of Rental.

Section 8.04. Restoration Costs in Excess of Insurance Proceeds.

If the estimated cost of any Restoration required by the terms of this Article 8
exceeds the net Insurance Proceeds, then, prior to the commencement of any
further Restoration, Tenant shall deposit with Depository or with Landlord cash
or a surety bond, or other security, reasonably satisfactory to Landlord in the
amount of such excess, to be held and disbursed in accordance with the
provisions of Section 8.02 hereof, or held as security for the completion of the
work as the case may be,, free of public improvement, vendor’s, mechanic’s,
laborer’s or materialman’s statutory or other similar liens. If Tenant is
contesting the underlying claim of any mechanic’s lienors and the estimated cost
of completing the Restoration plus the cost of satisfying all outstanding
mechanic’s liens being contested in good faith exceeds undisbursed Insurance
Proceeds, Tenant shall deposit with Landlord cash or a surety bond or other
security, reasonably satisfactory to Landlord, to be held and applied as above.

Section 8.05. No Rights of Tenant to Surrender Upon Destruction; No Abatement of
Rental.

Except as otherwise provided in Sections 8.01(b), (d), and (e) hereof, this
Lease shall not terminate or be forfeited or be affected in any manner by reason
of damage to or total, substantial, or partial destruction of the Premises or
any part thereof or by reason of the untenantability of the same or any part
thereof, for or due to any reason or cause whatsoever, and Tenant,
notwithstanding any law or statute present or future, waives any and all rights
to quit or surrender the Premises or any part thereof. Tenant expressly agrees
that its obligations hereunder, including, without limitation, the payment of
Rental payable by Tenant, shall continue as though the Premises had not been
damaged or destroyed and without abatement, suspension, diminution or reduction
of any kind. Landlord and Tenant intend that the foregoing is an “express
agreement to the contrary” as provided in Section 227 of the Real Property Law
of the State of New York.

ARTICLE 9

CONDEMNATION

Section 9.01. Certain Definitions.

(a) “Taking” shall mean a taking of the Premises or any part thereof for any
public or quasi-public purpose by any lawful power or authority by the exercise
of the right of

 

- 39 -



--------------------------------------------------------------------------------

condemnation or eminent domain or by agreement among Landlord, Tenant and those
authorized to exercise such right, irrespective of whether the Taking affects
the whole or “Substantially All of the Premises” or a lesser portion thereof.

(b) “Substantially All of the Premises” shall be deemed to mean such portion of
the Premises as would leave remaining after a Taking a balance of the Premises
which would not, in Tenant’s good faith determination, readily and reasonably
accommodate a facility to support the Permitted Uses described in
Section 6.01(a) hereof as used by Tenant prior to the applicable Taking on a
commercially reasonable basis due either to the area so taken or the location of
the part so taken in relation to the part not so taken in light of Tenant’s
specific needs.

(c) “Date of Taking” shall be deemed to be the date on which title to the whole
or Substantially All of the Premises or a lesser portion thereof, as the case
may be, shall have vested in any lawful power or authority pursuant to the
provisions of applicable federal, state, or local condemnation law or the date
on which the right to the temporary use of the same has so vested in any lawful
power or authority as aforesaid.

Section 9.02. Permanent Taking.

(a) Taking of the Whole etc. If during the Term there shall be a Taking of the
whole or Substantially All of the Premises (other than a Temporary Taking), the
following consequences shall result:

(i) this Lease and the Term shall terminate and expire on the Date of Taking or,
at Tenant’s option, upon sixty (60) days notice to Landlord, up to 120 days
prior to the Date of Taking, and the Rental shall be apportioned to the Date of
Taking or such earlier expiration date as may be established by the Tenant
pursuant to the immediately preceding clause, and all Rental accrued up to and
including the Date of Taking (or such earlier expiration date) shall be paid
and/or adjusted on the Date of Taking (or such earlier expiration date); and

(ii) the entire award payable in respect of such Taking shall be paid to
Landlord less an amount equal to the unamortized value (on a straight line basis
over a fifteen (15) year period) as of the date of the Taking of the Work that
Tenant has constructed pursuant to Section 13.01(a)(v) and such amount shall be
paid, subject to the rights of any Recognized Mortgagee, to Tenant.
Notwithstanding the foregoing, and to the extent awarded, , subject to the
rights of any Recognized Mortgagee, Tenant shall be entitled to any award,
(whether prosecuted in Tenant’s or Landlord’s name, for or made on account of
Trade Fixtures, moving and other relocation-related expenses, and damages for
interruption of business not covered by applicable insurance, and for any other
expenses incurred or to be incurred by Tenant as a result of the subject Taking
as permitted by law and not otherwise prohibited by this Article of the Lease

(b) “Partial Taking.” Shall be deemed to mean a Taking of less than
Substantially All of the Premises (other than a Temporary Taking), the following
consequences shall result:

(i) this Lease and the Term shall continue without diminution of any of Tenant’s
obligations hereunder, except that this Lease shall terminate as to the portion
of the

 

- 40 -



--------------------------------------------------------------------------------

Premises so taken, and from and after the Date of Taking, a just proportion of
Base Rent as fixed by mutual agreement of Landlord and Tenant, according to the
extent and nature of such Taking, shall abate for the remainder of the Term; and

(ii) If the Partial Taking occurs within the first ten (10) Lease Years of the
Initial Term, or the first five (5) years of any Renewal Term, Tenant shall
receive the total amount of any award, provided that Tenant shall, at its sole
cost and expense, proceed with diligence to effect a Restoration of the
remaining portion of the Premises not so taken, only to the extent the award, if
any, shall be sufficient for the purpose of paying for such Restoration, in
full; but under any circumstance neither Landlord, Lease Administrator nor Apple
shall be called upon to restore any remaining portion of the Premises not so
taken, or to pay any costs or expenses thereof. To the extent the amount of any
award exceeds the cost of a Restoration in connection thereto, Tenant shall
deliver such excess amount of award to Landlord.

(iii) If the Partial Taking occurs after the first ten (10) Lease Years of the
Initial Term, or after the first five (5) years of any Renewal Term, Tenant may,
but is not obligated to, perform a Restoration. If Tenant chooses not to restore
the Premises, Tenant shall have the option for ninety (90) days from said
Partial Taking to terminate this Lease on thirty (30) days written notice to
Landlord; provided however that Tenant shall not receive any return of Base Rent
previously paid and Tenant must clear the Premises to the satisfaction of Lease
Administrator. Upon such election, Tenant shall, subject to the rights of any
Recognized Mortgagee under Section 10.03(a)(iii) of this Lease, deliver the
award (less expenses incurred in connection with this Article) to Landlord. If
Tenant chooses to perform the Restoration, Tenant shall do so in accordance with
the provisions of this Article, and to the extent the amount of any such award
exceeds the cost of a Restoration in connection thereto, Tenant shall deliver
such excess amount of award to Landlord.

Section 9.03. Temporary Taking.

(a) Not extending beyond Term. If during the Term there shall be a Taking for
the temporary use of the whole or Substantially All of the Premises or a lesser
portion thereof for a period not extending beyond the Term (the Initial Term or
a Renewal Term, as may be applicable) (a “Temporary Taking”), the following
consequences shall result:

(i) this Lease and the Term shall continue without reduction or diminution of
any of Tenant’s obligations hereunder and Tenant shall continue to pay in full
the Rental payable by Tenant hereunder without reduction or abatement, but
Tenant shall be entitled to receive for itself any award or payments for such
use to the extent provided in Section 9.03(a)(iii) hereof; provided, however,
that (A) if a Temporary Taking shall extend for a period longer than one
(1) week, then such portion of Base Rent as is reasonably allocable to the
portion of the Premises taken shall be deferred until an award with respect to
such Temporary Taking is actually received and Tenant shall diligently proceed
to obtain such award, and (B) if a Temporary Taking shall be made or caused by
the City alone or in conjunction with any Governmental Authority, and such
Taking shall extend for a period longer than one (1) week, then such portion of
Base Rent as is reasonably allocable to the portion of the Premises taken shall
be abated until an award with respect thereto is actually received by Tenant and
shall be further abated to the extent it is not covered by an award with respect
to such Temporary Taking and Tenant shall diligently proceed to obtain such an
award;

 

- 41 -



--------------------------------------------------------------------------------

(ii) if such Taking requires structural changes or alterations to the Premises
or any part thereof, Landlord shall restore the remaining portion of the
Premises not so taken to a self-contained rental unit (but excluding Tenant’s
property and fixtures) after receiving the condemnation award proceeds, with
reasonable promptness and reasonable diligence, subject to Unavoidable Delays,
provided that if the condemnation award proceeds are not sufficient to pay the
full costs of such restoration, Landlord shall have the right to terminate this
Lease upon prompt notice to Tenant. Landlord and Tenant shall then establish a
date on which the Lease shall terminate and the Lease shall terminate and expire
as if the date specified were the Expiration Date, and Tenant shall quit and
surrender the Premises forthwith.

(iii) the award or payment payable with respect to such Taking shall be
deposited with and held by the Depository to the extent it exceeds the Threshold
Amount (and amounts below such Threshold Amount shall be paid to or retained by
Tenant, subject to the rights of any Recognized Mortgagee) and (x) shall first
be disbursed by the Depository to Landlord on account of any Rental then due and
payable by Tenant (except to the extent payable by insurance), and the balance
shall be disbursed to Tenant, subject to the rights of any Recognized Mortgagee;
provided however, that if Landlord shall be required to effect a restoration
pursuant to Section 9.03(a)(ii) hereof, then (y) a portion of such award or
payment equal to the estimated cost of such restoration shall instead be
retained by the Depository for the purpose of paying the restoration and shall
be disbursed by the Depository to Landlord with any balance remaining thereafter
to be applied in accordance with Section 9.03(a)(iii)(x) hereof.

(b) Extending Beyond Term. If during the Term there shall be a Taking for the
temporary use of the whole or Substantially All of the Premises or a lesser
portion thereof for a period extending beyond the then-applicable Term, the
consequences specified in clauses (i), (ii) and (iii) of Section 9.03(a) hereof
shall result, except that the award or payment payable with respect to such
Taking shall be apportioned between Landlord and Tenant as of the last day of
the Term. The amount of the award or payment attributable to the period up to
and including the last day of the Term shall be paid and applied in accordance
with the provisions of Section 9.03(a)(iii) hereof, and the portion of the award
attributable to the period after the last day of the Term shall belong to
Landlord; provided, however, that the amount of any award or payment allowed or
retained to pay for a restoration which shall not have been previously applied
for that purpose, shall remain the property of, and shall be paid over to
Landlord if this Lease shall terminate for any reason prior to completion of the
restoration in accordance with the provisions of this Article, subject to the
rights of any Recognized Mortgagee under Section 10.03(a)(iii) of this Lease.
Notwithstanding anything to the contrary herein set forth, Tenant shall have the
right to terminate this Lease upon prompt notice to Landlord in the event such
Temporary Taking extends beyond the then applicable Term. Landlord and Tenant
shall then establish a date on which the Lease shall terminate and the Lease
shall terminate and expire as if the date specified were the Expiration Date,
and Tenant shall quit and surrender the Premises forthwith, subject in all other
respects to the other provisions of this Section.

 

- 42 -



--------------------------------------------------------------------------------

Section 9.04. Governmental Action Not Resulting in a Taking.

In case of any governmental action not resulting in a Taking but creating a
right to compensation therefor, such as the changing of the grade of any street
upon which the Premises abut, then this Lease shall continue in full force and
effect without reduction or abatement of Rental; provided, however, that if such
governmental action results in changes or alterations of the Premises, then
Landlord shall effect a restoration with respect thereto. Any award payable in
the case of such governmental action shall be paid to and held by the Depository
and shall be applied first to Landlord by Depository for the purpose of paying
for the cost of the restoration. Any balance of the award remaining after
completion of the restoration shall be shared by Tenant and Landlord based upon
the value of their respective interests in the Premises at that time, subject to
the rights of any Recognized Mortgagee.

Section 9.05. Collection of Awards.

Each of the parties shall execute documents that are reasonably required to
facilitate collection of any awards made in connection with any condemnation
proceeding referred to in this Article and shall cooperate with each other to
permit collection of the award.

Section 9.06. Landlord’s Right To Award on Termination.

Notwithstanding anything to the contrary contained herein, the amount of any
award or payment allowed or retained to effect a restoration (or which are
otherwise payable to Tenant) which shall not have been previously applied to
that purpose shall become the property of and shall be paid over to the
Landlord, if this Lease shall terminate for any reason in accordance with the
provisions of this Article 9 prior to completion of said restoration.

Section 9.07. Tenant’s Appearance at Condemnation Proceedings.

Tenant shall have the right to appear in any condemnation proceedings and to
participate in any and all hearings, trials, and appeals in connection therewith
in connection with a claim for compensation for Tenant’s Trade Fixtures,
relocation and other expenses and claims permitted by this Article and
applicable law. Tenant shall not file any claim for compensation for the
leasehold demised to Tenant hereunder.

Section 9.08. Intention of the Parties.

The existence of any present or future law or statute notwithstanding, and
except as otherwise may be expressly provided in this Article, Tenant waives all
rights to quit or surrender the Premises or any part thereof by reason of any
Taking of less than Substantially All of the Premises. It is the intention of
Landlord and Tenant that the provisions of this Article 9 shall constitute an
“express agreement to the contrary” as provided in Section 227 of the Real
Property Law of the State of New York and shall govern and control in lieu
thereof.

ARTICLE 10

ASSIGNMENTS, SUBLEASES AND TRANSFERS

Section 10.01. Tenant’s Right to Assign, Transfer, Etc.

(a) Limitations on Right to Assign, Transfer or Enter into a Sublease. Except as
provided in this Article 10, Tenant shall not, without the prior consent of
Landlord, in its sole discretion in each instance, at any time during the Term
enter into a Capital Transaction.

 

- 43 -



--------------------------------------------------------------------------------

(b) Definitions.

(i) “Assignment” means the sale, exchange, assignment or other disposition of
all or any portion of Tenant’s interest in this Lease or the leasehold estate
created hereby whether by operation of law or otherwise.

(ii) “Assignee” means an assignee under an Assignment.

(iii) “Capital Transaction” means an Assignment, Transfer, Sublease or any other
transaction by which any of the benefits of ownership or control of the
leasehold estate created hereby are transferred in a manner which would
constitute the functional equivalent of an Assignment, Transfer or Sublease (but
shall not include a pledge or collateral assignment of Equity Interests or
subrents by Tenant or any direct or indirect parent company to a Recognized
Mortgagee or Senior Lender).

(iv) “Change of Control” means , other than pursuant to a public sale (i.e., a
PO or transfer under Section 10.02(a)(iii) below), that any Person or “group”
(within that meaning of Section 13(d) or Section 14(d) of the Securities
Exchange Act of 1934, as amended) (i) acquires by Transfer of more than 50% of
the Equity Interest of Tenant or (ii) acquires the power (whether or not
exercised) to elect a majority of the directors of Tenant or, if Tenant is a
partnership or limited liability company or general partner or managing member
thereof.

(v) “Equity Interest” means, with respect to any entity, (A) the beneficial
ownership of (i) outstanding stock, or the right to buy outstanding stock, of
such entity if such entity is a corporation, a real estate investment trust or a
similar entity, (ii) a capital, profits, or partnership interest in such entity,
or the right to buy such an interest, if such entity is a partnership or joint
venture, (iii) interest in a trust, or the right to buy such an interest, if
such entity is a trust, (B) any right of a mortgagee to participate in cash
flow, gross or net profits, gain or appreciation, or (C) any other beneficial
interest that is the functional equivalent of any of the foregoing.

(vi) “Sublease” means any sublease (including a sublease or any further level of
subletting), occupancy, license, franchise or concession agreement applicable to
the Premises or any part thereof.

(vii) “Subtenant” means any subtenant operator, licensee, franchisee,
concessionaire or other occupant of the Premises or any portion thereof.

(viii) “Permitted Person” shall mean any Person which meets the following
conditions: (A) such Person submits to the City’s “Vendex” background
investigation system (or any successor system serving the same function) sixty
days prior to the anticipated date of the proposed Capital Transaction for the
purpose of determining whether such Person is a Prohibited Person; (B) such
Person is found not to be a Prohibited Person; and (C) such Person is not
disqualified by the Market Rules.

 

- 44 -



--------------------------------------------------------------------------------

(ix) “Transfer” means any disposition of an Equity Interest in Tenant or in any
direct or indirect constituent entity of Tenant, where such disposition directly
or indirectly produces any change in the direct or indirect beneficial ownership
of an interest in, or control of, Tenant. The term “Transfer” also includes any
(i) transaction or series of transactions, including, without limitation, the
issuance of additional Equity Interests, or (ii) direct or indirect revision of
the beneficial ownership structure or control of Tenant or any direct or
indirect constituent entity of Tenant, which, in either case, produces any
change in the direct or indirect beneficial ownership of an interest in, or
control of, Tenant.

(x) “Transferee” means a Person to whom a Transfer is made.

 

- 45 -



--------------------------------------------------------------------------------

Section 10.02. Tenant.

(a) Tenant’s Right to Assign or Transfer. Notwithstanding the provisions of
Section 10.01(a) above, Tenant shall be permitted to enter into the following
Assignments or Transfers without Landlord’s prior written consent:

(i) the assignment of this Lease by Tenant to an Affiliate or subsidiary (other
than a Prohibited Person), excluding any single purpose entity unless the
Guaranty remains in effect (otherwise such single purpose entity assignment
shall require the approval of Landlord, not to be unreasonably withheld or
delayed);

(ii) the assignment of this Lease or Transfer of Equity Interest of Tenant
through a merger, consolidation or other business combination or a sale of all
or substantially all of its assets;

(iii) a Transfer of any direct or indirect Equity Interests in Tenant through
one or more underwriters in connection with any initial public offering or
follow-on offering of shares in the public markets (each a “PO”) or otherwise
through a registered broker-dealer on any recognized stock exchange or
“over-the-counter market”;

(iv) the issuance of additional direct or indirect Equity Interests in Tenant to
one or more financial or strategic investors (other than to a Prohibited Person)
or key employees of Tenant (other than to a Prohibited Person);

(v) transfers of beneficial interests to or among the principals and their
families for estate planning purposes (other than to a Prohibited Person);

(vi) a merger or consolidation of Tenant or its Affiliates with another entity
(other than with a Prohibited Person);

(vii) a sale of substantially all of the Equity Interests in Tenant and its
Affiliates or all or substantially all of the assets of Tenant and its
Affiliates (other than to a Prohibited Person); or

(viii) any conveyance pursuant to and in accordance with Section 10.03 hereof
which would constitute an Assignment or a Transfer.

 

- 46 -



--------------------------------------------------------------------------------

In the case of any other Assignment, Landlord may impose any conditions to its
consent that Landlord determines, in its reasonable discretion, may be necessary
or appropriate, including, without limitation, requiring that any Person that is
a transferee, assignee or Subtenant of Tenant hereunder, or that occupies or
makes use of the Premises, or that merges or consolidates with Tenant (other
than if Tenant is the surviving entity), assume, perform and observe each and
every term, covenant and condition on the part of Tenant to be performed or
observed under this Lease and make all representations and warranties made by
Tenant hereunder. Any Assignment or Transfer entered into without Landlord’s
consent to the extent required in this Lease, or which in any other respect
fails to comply with the provisions of this Lease, shall have no validity and
shall be null and void and without any effect.

The above provisions, restrictions and requirements of this Section 10.02(a)
hereof shall not apply to Capital Transactions with (i) a Person that is a
wholly owned subsidiary of Tenant, (ii) a Person that is the majority owner
(including members of such owner’s family) of the beneficial interests of
Tenant, (iii) a Person that is wholly owned by one or more of the beneficial
owners of Tenant, or (iv) any Person or Persons if such Capital Transaction is a
Transfer of Equity Interest (direct or indirect) in Tenant with such Person or
Persons that does not, in the aggregate over a three (3) year period, result in
a Change of Control.

(b) Sublease Restrictions.

Tenant may not enter into any Sublease without Landlord’s prior written consent,
such consent not to be unreasonably withheld, delayed or conditioned, except
that subleasing to Affiliates or subsidiaries (other than to a Prohibited
Person) of Tenant shall be permitted without such written consent. Licensing of
minor areas of desk space, not to exceed 5,000 rentable square feet in the
aggregate, to persons with whom Tenant has a material business relationship for
a period not to exceed 365 days shall be permitted and shall not be considered a
sublease. Subleasing to any current tenants to implement the Project in phases
(at Tenant’s option) is pre-approved. The subletting of the entire Premises by
Tenant to Dairyland pursuant to an operating sublease immediately following the
commencement of this Lease is hereby pre-approved. The Bazzini License and the
terms thereof are hereby pre-approved, provided that all rental payments paid by
Bazzini over Tenant’s Base Rent shall be paid to Landlord.

Tenant acknowledges and agrees that Landlord may withhold its consent to any
proposed Sublease on the following grounds, provided that the following shall
not be deemed an exhaustive list of the grounds upon which Landlord may
reasonably withhold its consent to a proposed Sublease.

(A) Tenant may not enter into and shall not have in effect at any given time, in
total (i) Subleases with more than three (3) Persons who are not Affiliates at a
time (other than to service providers), or (ii) Subleases with any Person that
is not an Affiliate (except for (x) Subleases of any or all of the Rail Shed and
(y) Subleases that do not, in the aggregate, demise more than twenty percent
(20%) of the gross leaseable floor area of the Building);

 

- 47 -



--------------------------------------------------------------------------------

(B) Tenant may not enter into any Subleases with any Prohibited Person; and

(C) Tenant may not enter into a Sublease if: (w) Landlord or Administrator, in
its reasonable discretion, is not satisfied as to the reputation and financial
responsibility of the proposed Subtenant (such review of the proposed
Subtenant’s financial responsibility will only be required in the event that
such proposed Subtenant requires a subordination, non-disturbance and attornment
agreement), and the business of the proposed Subtenant will be conducted in the
Premises in a manner inconsistent with the character and reputation of Hunts
Point Food Distribution Center; (x) the effective date of the proposed Sublease
occurs during the last two (2) years of the Term; (y) the proposed Subtenant
(other than an Affiliate) is a tenant, subtenant or occupant of the Hunts Point
Food Distribution Center, or a subsidiary, division or affiliate of any such
tenant or occupant, or is a party with whom Landlord is negotiating to lease
space in the Hunts Point Food Distribution Center;

Subject to Landlord’s prior written consent, such consent not to be unreasonably
withheld, delayed or conditioned, Tenant may enter into one or more Subleases
with any Person that is not an Affiliate and each of which is not a Prohibited
Person for (x) any or all of the Rail Shed and (y) portions of the Building that
do not, in the aggregate, demise more than twenty percent (20%) of the gross
leasable floor area of the Building, provided that:

(1) Tenant shall furnish Landlord with the name of each proposed Subtenant and
the individual principals in such proposed Subtenant’s business entity; such
proposed Subtenant and principals submit to the City’s “Vendex” background
investigation (or successor system serving the same function) at least
forty-five (45) days prior to the proposed commencement date of a Sublease;

(2) Landlord advises Tenant that a proposed Subtenant is not a Prohibited
Person; and

(3) Tenant shall furnish Landlord with a schedule of Subleases at any time upon
Landlord’s demand, but in any event, no more frequently than once per year,
Tenant shall deliver to Landlord, within fifteen (15) days of such demand,
(A)(i) a schedule of all Subleases giving the names of all Subtenants, a
description of the space that has been sublet, expiration dates, rentals and
such other information as Landlord reasonably may request, together with an
affidavit that such schedule of Subleases is true, accurate and complete, and
(ii) a copy of all Subleases and any amendments thereto, or (B) an affidavit
that no change has occurred since the Subleases schedule last submitted, except
as reflected thereon. In addition, upon entering into a Sublease Tenant shall
deliver to Landlord, within fifteen (15) days after the date of such Sublease,
the information and documents(s) described in clause (b)(ii) above.

For purposes of this proviso, Subtenant shall mean Subtenant and its Affiliates.

(c) Tenant’s Obligations. During the Term, Tenant shall cause Subtenant to
comply with its obligations under its Sublease as such obligations relate to the
obligations of Tenant hereunder. A violation or breach of any of the terms,
provisions or conditions of this Lease that results from, or is caused by, an
act or omission by a Subtenant shall not prevent such

 

- 48 -



--------------------------------------------------------------------------------

violation or breach from being an Event of Default hereunder nor relieve Tenant
of Tenant’s obligation to cure such violation or breach, provided that Landlord
shall provide Tenant with a reasonable period to cause such violation or breach
to be cured.

(d) Excess Rental. During the Initial Term and either Renewal Term, should
Tenant need to sublet any portion of the Premises to an unaffiliated party,
Landlord and Tenant share 50/50 in the distribution of any net proceeds of
sublease revenue after Tenant’s investment costs (including, without limitation,
brokerage commissions and attorneys fees related to such sublease, the value of
any rent concessions granted to such subtenant, and the costs of preparing the
space for occupancy) have been amortized. If upon expiration of the First
Renewal Term, Tenant is subleasing fifty (50) percent or more of the Premises to
an unaffiliated party, Landlord will have the right of first refusal to deny the
option of the Second Renewal Term.

(e) Security Assignment.

(i) Assignment of Subleases to Landlord. As security for Tenant’s obligations
hereunder, subject to the rights of any Recognized Mortgagee, Tenant hereby
collaterally assigns, transfers and sets over unto Landlord, all of Tenant’s
right, title and interest in and to all Subleases and hereby confers upon
Landlord, its agents and representatives, a right of entry in, and sufficient
possession of, the Premises to permit and ensure the collection by Landlord of
all sums payable under the Subleases and enforcement of all other rights of
Tenant under the Subleases. The exercise of such right of entry and qualified
possession by Landlord shall not constitute an eviction of Tenant from the
Premises or any portion thereof. If such right of entry and possession is denied
to Landlord, its agents or representatives, Landlord, in the exercise of this
right, may use all requisite force to gain and enjoy the Premises with neither
responsibility for, nor liability to Tenant, its servants, employees, guests or
invitees, or any Person whatsoever. This assignment, although presently
effective, shall be operative only upon the occurrence and during the
continuance of an Event of Default under the Lease by Tenant beyond the
expiration of any applicable notice and cure period and not before and shall, in
any event, be subject and subordinate to the rights of any Recognized Mortgagee
hereunder or, unless and until this Lease and the rights of any Recognized
Mortgagee under a separate agreement with Landlord are terminated.

(ii) Collection of Subrent by Landlord. Upon the occurrence of an Event of
Default under the Lease, Landlord may collect rent and all other sums due under
any Subleases and apply the net amount collected to any rent or other payment
required to be paid by Tenant hereunder. No such collection shall be, or shall
be deemed to be, a waiver of any agreement, term, covenant or condition of this
Lease nor the recognition by Landlord of any Subtenant as a direct tenant of
Landlord nor a release of Tenant from performance by Tenant of its obligations
under this Lease.

(iii) Assignment of Lease and Sublease Priority. The Landlord agrees, that the
rights of the Recognized Mortgagee under any Permitted Leasehold Mortgage and
any assignment of leases or subleases by Tenant of leases and rents covering the
Premises and the rents, issues, and profits therefrom shall be superior in right
to that of the Landlord hereunder and that any interest that Landlord may have
in such personal property or subleases, as the case may be, whether granted
pursuant to the Lease or by statute, shall be subordinate to the interest of the
Recognized Mortgagee, provided that this Lease is in full force and effect.

 

- 49 -



--------------------------------------------------------------------------------

(f) Schedule of Subleases. At any time upon Landlord’s written demand, and in
any event, no less frequently than once per year nor more frequently than twice
per year, Tenant shall deliver to Landlord, within fifteen (15) days of such
demand, (i) a schedule of all Subleases giving the names of all Subtenants, a
description of the space that has been sublet, expiration dates, rentals and
such other information as Landlord reasonably may request, and (ii) copies of
all Subleases and any amendments thereto. In addition, upon entering into a
Sublease at any time Tenant shall deliver to Landlord, within fifteen (15) days
after the date of such Sublease, the information and documents(s) described in
clauses (i) and (ii). Upon reasonable request of Landlord, Tenant shall permit
Landlord and its agents and representatives to inspect original counterparts of
all Subleases at reasonable times upon reasonable prior notice.

Section 10.03. Leasehold Mortgages.

(a) Tenant shall not encumber its interest in this Lease with any mortgage or
other security. The foregoing notwithstanding, from time to time during the
Term, and without the prior written consent of Landlord, Tenant may enter into a
leasehold mortgage (a “Permitted Leasehold Mortgage”), with an Institutional
Lender (which shall thereafter constitute a Recognized Mortgagee), subject to
the following terms and conditions:

(i) No Permitted Leasehold Mortgage shall be secured by interests in any real
property other than Tenant’s Leasehold interest in the Premises and the
Subleases.

(ii) Tenant or Recognized Mortgagee shall promptly deliver to Landlord, in the
manner herein provided for the giving of notice to Landlord, a true copy of the
Permitted Leasehold Mortgage and of any assignment thereof and shall notify
Landlord of the address of the successor Recognized Mortgagee to which notices
may be sent.

(iii) Notwithstanding any provision in the Lease to the contrary, in the event
of any casualty to or condemnation of the Premises or any portion thereof during
such time as a Recognized Mortgagee shall be the holder of a Permitted Leasehold
Mortgage encumbering Tenant’s interest herein, the Recognized Mortgagee shall be
entitled to receive all insurance proceeds and/or condemnation awards allocated
to the improvements located upon the Premises or the Tenant’s leasehold interest
and shall have the obligation, to restore the Building and the Premises as
required, under and pursuant to the terms and conditions of this Lease, provided
such obligation shall only be to the extent that such insurance proceeds and/or
condemnation awards are paid to the Recognized Mortgagee.

(b) With respect to any Permitted Leasehold Mortgage made in accordance with the
provisions of 10.03, each of the following provisions shall apply:

(i) When giving notice to Tenant with respect to any default under the
provisions of Section 22.01 and 22.02, Landlord will also serve a copy of such
notice upon the Recognized Mortgagee, and no such notice to Tenant shall be
effective unless a copy of such notice is so served upon the Recognized
Mortgagee, which service shall be in the manner herein provided for the giving
of notice to the holder of a Recognized Mortgagee;

 

- 50 -



--------------------------------------------------------------------------------

(ii) Landlord will not exercise any right, power or remedy with respect to any
default hereunder unless Tenant or a Recognized Mortgagee shall have failed to
remedy such default within any applicable grace period set forth in this
Agreement (which grace period shall commence, with respect to a Recognized
Mortgagee, upon receipt by Recognized Mortgagee of the notice of default) and
for an additional 30 days thereafter (the “Mortgagee Grace Period”), provided
that (i) if such default is of such a nature that it cannot, with the exercise
of due diligence, be cured within the cure period and the Mortgagee Grace
Period, the provisions of subsection (iv) below shall apply.;

(iii) In case Tenant shall default under any of the provisions of this Lease,
the Recognized Mortgagee shall have the right to make good such default whether
the same consists of the failure to pay rent or the failure to perform any other
matter or thing which Tenant is hereby required to do or perform, and Landlord
shall accept such performance on the part of the Recognized Mortgagee as though
the same had been done or performed by Tenant;

(iv) In the case of any Event of Default by Tenant (including any of the Events
of Default set forth in Section 22.01 hereof other than in the payment of money
hereunder or other than a default which may be cured by the payment of money
hereunder), Landlord will take no action to effect a termination of the term of
this Lease by the service of a notice of termination by reason of any such
default without first giving to the Recognized Mortgagee reasonable time within
which either (X) to obtain possession of the Premises (including possession by a
receiver) and cure such default in the case of a default which is susceptible of
being cured when the Recognized Mortgagee has obtained possession, or (Y) to
institute foreclosure proceedings and complete such foreclosure, or otherwise
acquire Tenant’s interest under this Lease, with diligence and continuity in the
case of a default which is not so susceptible of being cured by the Recognized
Mortgagee; provided, however, that the Recognized Mortgagee shall not be
required to continue such possession or continue such foreclosure proceedings if
the default which would have been the reason for serving such a termination
notice shall be cured; and provided, further, that nothing herein shall preclude
Landlord from exercising any rights or remedies under this Lease with respect to
any other default by Tenant during any period of such forbearance.
Notwithstanding anything contained herein to the contrary, a Recognized
Mortgagee shall not be required to cure or remedy any default which is not so
susceptible of being cured by Recognized Mortgagee (including, but not limited
to, Tenant’s bankruptcy or wrongful assignment of the Lease or subletting of the
Premises), and upon foreclosure or other acquisition of Tenant’s interest in
this Lease by a Recognized Mortgagee or its designee, all such defaults under
this Lease shall be deemed to have been fully cured as to Recognized Mortgagee,
its designee and its successors and assigns, provided that the foregoing shall
not waive or release Tenant with respect to such default;

(v) Landlord and Tenant agree not to enter into any modification of this Lease,
or accept surrender of this Lease without the consent of any then-existing
Recognized Mortgagee without first providing such Recognized Mortgagee with the
notice and opportunity to cure Tenant defaults as provided under this
Section 10.03(b), without which consent such modification or surrender shall be
void and of no effect; provided, that Landlord shall not be

 

- 51 -



--------------------------------------------------------------------------------

liable for damages, lost profits or other monetary sum to any Recognized
Mortgagee or successor thereto or assign thereof for breach of this covenant (it
being agreed that Recognized Mortgagee shall have the right to obtain injunctive
relief and specific performance with respect to any violation of this covenant).

(c) The provisions of this Section 10.03 are conditioned on the following:

(1) The Recognized Mortgagee shall, within thirty (30) days after notice of such
default:

(x) notify Landlord of its election to proceed with due diligence promptly to
acquire possession of the Premises or to foreclose the Permitted Leasehold
Mortgage or otherwise to extinguish Tenant’s interest in this Lease; and

(y) deliver to Landlord an instrument in writing duly executed and acknowledged
wherein such Recognized Mortgagee agrees that:

commencing with the giving of the notice by the Recognized Mortgagee referred to
in clause (1) above and during the period that such Recognized Mortgagee shall
be in possession of the Premises and so long as it remains in possession and/or
during the pendency of any such foreclosure or other proceedings and until the
interest of Tenant in this Lease shall terminate or such proceeding shall be
discontinued, as the case may be, it will pay or cause to be paid to Landlord
all sums from time to time becoming due under this Lease for Rental or any item
of additional rent; and

if delivery of possession of the Premises shall be made to such Recognized
Mortgagee, whether voluntarily or pursuant to any foreclosure or other
proceedings or otherwise, such Recognized Mortgagee, promptly following such
delivery of possession, shall perform all the covenants and agreements herein
contained on Tenant’s part to be performed (including, but not limited to
payment of Rental and additional rent) to the extent that Tenant shall have
failed to perform the same to the date of delivery of possession, as aforesaid,
except such covenants and agreements which cannot with the exercise of due
diligence be performed by such Recognized Mortgagee.

(2) Any Recognized Mortgagee may become the legal owner and holder of Tenant’s
leasehold estate by foreclosure of its Permitted Leasehold Mortgage or as a
result of the assignment of this Lease in lieu of foreclosure, whereupon such
Recognized Mortgagee shall immediately become and remain liable under this Lease
to the extent it remains in possession.

(3) In the event of the termination of this Lease or of any succeeding lease
made pursuant to the provisions of this Section 10.03 prior to its stated
expiration date by reason of a default of Tenant, or rejection of this Lease by
Tenant in a bankruptcy proceeding, or otherwise, notice thereof shall be given
by Landlord to Recognized Mortgagee, and Landlord agrees that it will, upon
request enter into a new lease of the Premises with the Recognized Mortgagee or,
at the request of such Recognized Mortgagee, to an entity formed by or on behalf
of such Recognized Mortgagee, for the remainder of the Term, effective as at the
date of such termination, at the Annual Base Rent and other Rental then in
effect and upon the covenants, agreements, terms, provisions and limitations
herein contained, provided:

(i) such Recognized Mortgagee makes written request upon Landlord for such new
lease within forty-five (45) days from the date of such termination and such
written request is accompanied by payment to Landlord of all amounts then due to
Landlord;

 

- 52 -



--------------------------------------------------------------------------------

(ii) such Recognized Mortgagee pays or causes to be paid to Landlord, at the
time it makes said written request, any and all sums which would be due under
this Lease but for such termination and pays or causes to be paid any and all
expenses, including reasonable counsel fees, court costs and disbursements
incurred by Landlord in connection with any such default and termination as well
as in connection with the execution and delivery of such new lease, less the net
income collected by Landlord subsequent to the date of termination of this Lease
and prior to the execution and delivery of the new lease, any excess of such net
income over the aforesaid sums and expenses to be applied in payment of the rent
thereafter becoming due under said new lease; and

(iii) such new lease executed and delivered in accordance with the provisions of
this subsection (3) shall provide that by entering into such new lease the
tenant thereunder shall be deemed to have recognized the Subtenants under each
and every Sublease which immediately prior to the termination of the Term of
this Lease was superior to the lien of the Permitted Leasehold Mortgage (or
which was the subject of a subordination, non-disturbance and attornment
agreement)as though such Sublease had never been terminated but had continued in
full force and effect after the termination of the Term of this Lease.

(4) Upon the execution and delivery of such new lease in accordance with the
provisions of Section 10.03(c)(3), all Subleases which theretofore may have been
assigned and transferred, whether by operation of law or other to Landlord shall
thereupon be assigned and transferred without recourse by Landlord to the
Recognized Mortgagee, as the new tenant, and the provisions thereof shall apply
with equal force.

(5) With respect to such new leases or if under any such new lease made in
accordance with the provisions of Section 10.03(c)(3), an Institutional Lender
in a fiduciary capacity shall be tenant thereunder, each and every obligation
shall be binding upon it solely in its fiduciary capacity and shall have no
force and effect against such Institutional Lender in its individual capacity.

(6) Any provision of this Lease requiring Tenant to deposit monies, post a bond
or furnish security to Landlord, shall not be applicable to an Institutional
Lender which may be either Tenant hereunder or the holder of a Permitted
Leasehold Mortgage in the process of obtaining possession of the Premises
through foreclosure or otherwise, and which, in either case, in lieu of
depositing such monies, posting such bond or furnishing such security, executes
an instrument in which such Institutional Lender agrees to perform the
obligations with respect to which such deposit, bond or other security would
otherwise be required.

 

- 53 -



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary set forth herein, a Recognized
Mortgagee or other person succeeding to the leasehold interest of the Tenant
through or subsequent to a foreclosure, assignment of lease in lieu of
foreclosure or any other similar or related enforcement proceeding (an
“Enforcement Proceeding”) shall not be liable under this Lease unless and until
such time as it becomes the owner of the Tenant’s interest in this Lease (the
“Leasehold Interest”), and then only for such obligations of the Tenant which
accrue during the period while it remains the owner of such Leasehold Interest.
No Recognized Mortgagee (or its nominee or designee as may have acquired the
Leasehold Interest) shall become personally liable under the agreements, terms,
covenants or conditions of this Lease unless and until it becomes the holder of
the Leasehold Interest. Upon any assignment of this Lease by a Recognized
Mortgagee, or such nominee or designee, the assignor (but not the assignee or
any subsequent assignor, purchaser or transferee) shall be relieved of any
further liability which may accrue hereunder from and after the date of such
assignment provided that the assignee shall execute and deliver to Landlord a
recordable instrument of assumption wherein such assignee shall assume and agree
to perform and observe the covenants and conditions contained in this Lease on
Tenant’s part to be performed and observed, it being the intention of the
parties that once the Recognized Mortgagee (or such nominee or designee) shall
succeed to Tenant’s interest under this Lease, a subsequent assignment by such
Recognized Mortgagee (or such nominee or designee) shall effect a release of
such Recognized Mortgagee’s liability hereunder. If a Recognized Mortgagee
acquires the Leasehold Interest under this Lease, Landlord agrees that any
judgments, claims or lawsuits obtained against the Recognized Mortgagee shall be
satisfied solely out of the Recognized Mortgagee’s interest in the Premises.

(e) Any provision of this Lease which purports to permit prepayment without
indemnity is hereby deleted in its entirety. No prepayment of the obligations
secured by any Permitted Leasehold Mortgage shall be permitted without the
payment of all sums due thereunder, including but not limited to the prepayment
fees due in connection therewith.

(f) The Tenant’s interest in the Lease and its leasehold estate are freely
mortgageable and assignable by the Tenant to the Recognized Mortgagee.
Notwithstanding the provisions of this Lease, including without limitation the
provisions of Section 10.02 above, the Recognized Mortgagee and/or their
successors, designees and assigns shall have the right, subsequent to an
Enforcement Proceeding, to assign and sublet the Lease and the Leasehold
Interest in this Lease without the consent of the Landlord provided that no such
assignment, sublease or transfer shall be made to a Prohibited Person.

(g) Landlord shall, without charge, at any time and from time to time, within
thirty (30) days after receipt of written request therefor from Tenant or from
any Recognized Mortgagee or purchaser (or prospective Recognized Mortgagee or
purchaser) of the leasehold estate, deliver, in recordable form, a duly executed
and acknowledged certificate or statement to the parties requesting said
certification or statement or to such other party, firm or corporation
designated by Tenant or such Recognized Mortgagee, certifying:

(1) that this Lease is in full force and effect, or, if there has been any
modifications, that the same is in full force and effect as modified, and
stating any such modification;

 

- 54 -



--------------------------------------------------------------------------------

(2) the expiration date of the term of this Lease;

(3) that the use charges are currently $            ;

(4) the dates to which the use charges and other charges payable hereunder by
Tenant have been paid, and the amount of use charges and other charges, if any,
paid in advance;

(5) whether or not Tenant is in default under this Lease and, if so, specifying
the nature thereof; and

(6) as to Landlord’s knowledge, any other matters relating to the status of this
Lease as shall be reasonably requested by Tenant or any such Recognized
Mortgagee or purchaser (or prospective Recognized Mortgagee or purchaser) from
time to time.

(h) Tenant’s interest in this Lease and the leasehold Estate are freely
assignable by Tenant to such Recognized Mortgagee and a Recognized Mortgagee
and/or their successors, designees and assigns shall have the right to assign
and sublet Tenant’s interest in this Lease and the leasehold estate without the
consent of Landlord.

(i) Recognized Mortgagee, its successor, designees and/or assigns, shall have
the right, but not the obligation, to exercise any and all rights of Tenant
under this Agreement, either on their own behalf or on behalf of Tenant, and
Landlord shall accept such performance as if exercised by Tenant.

Section 10.04. Sandwich Financing Lease.

In lieu of a Permitted Leasehold Mortgage, Tenant may request that Landlord
execute a direct lease with an entity that would qualify as a Recognized
Mortgagee under Section 10.03 of this Lease (the “Sandwich Financing Lessee”).
Such Sandwich Financing Lessee shall be obligated to enter into a direct
sublease with Tenant as security for any loan. Such Sandwich Financing Lessee
shall be obligated to satisfy all terms, conditions, covenants, and agreements
contained in this Lease, including, but not limited to, the payment of all
Rental required hereunder. Notwithstanding the foregoing, the Guarantor shall
remain directly liable to Landlord for all of the terms, conditions, covenants,
and agreements contained in this Lease.

Section 10.05. Landlord.

Subject to Tenant’s rights under Article 3 hereof, Landlord may transfer or
assign its interests in the Premises and its interest under this Lease to any
Person (other than a Prohibited Person), in whole or in part, at any time, in
its sole discretion is capable of performing the Landlord’s obligations
hereunder. In such event, from and after the date of such assignment

 

- 55 -



--------------------------------------------------------------------------------

or transfer, the term Landlord shall mean the assignee or transferee, and the
assignor or transferor shall be, and hereby is, entirely freed and relieved of
all agreements, covenants and obligations of Landlord hereunder to be performed
on or after the date such transferee or assignee under such transfer or
assignment has expressly assumed and agreed to carry out any and all agreements,
covenants and obligations of Landlord hereunder occurring from and after the
date of such assignment or transfer. Prior to any such assignment or transfer
the Landlord shall have separately assessed the Premises and they shall have
received their own tax lot designation so that the Premises are taxed separate
and apart from any other parcel. Additionally, in the event that a mortgage on
the fee estate underlying the Premises shall be made by the Landlord, the holder
of such a mortgage shall enter into a non-disturbance agreement with the Tenant
and the Recognized Mortgagee, whereby it is agreed that the Tenant and any other
tenant under any of the foregoing shall not be joined as a party defendant in
any foreclosure action which may be instituted by any such mortgagee by reason
of a default under such fee mortgage and furthermore that the Lease shall not
terminate by reason thereof and that upon any such foreclosure the fee mortgagee
shall assume the obligations of the Landlord under the Lease. The Landlord shall
deliver a copy of said non-disturbance agreement in form and content
satisfactory to the Recognized Mortgagee upon its execution.

ARTICLE 11

TENANT ORGANIZATION

Section 11.01. Validity of Capital Transactions; Reporting.

Upon the written request of Landlord, but not more frequently than once during
each Lease Year during the Term, Tenant shall deliver to Landlord a certificate,
subscribed by a duly authorized representative, expressly referring to this
Section 11.01, and setting forth the names, addresses and beneficial and record
interest of all holders of all Equity Interests as of the first day of January
of such Lease Year.

 

- 56 -



--------------------------------------------------------------------------------

ARTICLE 12

REPAIRS, MAINTENANCE, ETC.

Section 12.01. Maintenance of the Premises, Etc.

Tenant shall take good care of the Premises, including, without limitation, to
the extent they are a part of the Premises, the ceiling, floor, interior walls
(except, prior to the Full Vacate Date, the Demising Wall), roof, lighting,
vaults, sidewalks (to the extent ever constructed), curbs and the water, sewer
and gas connections, HVAC system, pipes and mains appurtenant thereto only to
the extent located within the Premises, and meters or submeters that exclusively
serve the Building even if located outside of the Building. Tenant shall not
commit and shall use all reasonable precautions to prevent, waste, damage or
injury to the Premises (and, prior to the Full Vacate Date, all Common
Facilities). All repairs and maintenance shall be made at no cost or expense to
Landlord and shall be made in compliance with the Requirements and all materials
therefor shall be substantially equal in quality and class to the conditions
existing upon Commencement of the Term. As used in this Section, the term
“repairs” shall include all necessary (a) replacements, (b) removals,
(c) alterations, and (d) additions. Tenant shall have no obligation to make any
repairs necessitated by Landlord’s wrongful acts or omissions and it shall be
Landlord’s obligation, cost and expense to make any such repairs. Landlord and
Lease Administrator, or any representative of Landlord and Lease Administrator,
reserve the right to inspect the Premises to ensure proper maintenance and
operation.

Notwithstanding anything to the contrary contained in this Section 12.01,
(i) for all purposes of this Lease, the term Premises shall only mean the
Existing Space until such time as the Full Vacate Date shall occur and Landlord
shall have tendered possession of the balance of the Building to Tenant, (ii) in
addition, the requirements and standard for the care and maintenance of the
Premises shall not apply to the Rail Shed until such time as the Required Work
applicable thereto is complete, provided that Tenant shall keep the Rail Shed
free from nuisance and dangerous conditions, and (iii) prior to the Full Vacate
Date, Landlord shall maintain the Premises and Common Facilities to the extent
required in Section 12.05 hereof.

Section 12.02. Removal of Equipment.

Tenant shall not, without the consent of Landlord, remove or dispose of any
Equipment unless such Equipment (a) is promptly replaced by Equipment of
substantially equal utility and quality, or (b) is removed for repairs, cleaning
or other servicing, provided Tenant reinstalls such Equipment on the Premises
with reasonable diligence; except, however, Tenant shall not be required to
replace any Equipment that has become obsolete, or that performed a function
that has become obsolete, unnecessary or undesirable in connection with the
operation of the Premises.

Section 12.03. Free of Dirt, Etc.

Tenant, at its sole cost and expense, shall at all times keep reasonably clean
and free from dirt, rubbish, obstructions and encumbrances the Premises,
including, after the Full Vacate Date, the Exterior Areas and the Common
Facilities.

 

- 57 -



--------------------------------------------------------------------------------

Section 12.04. No Obligation of Landlord to Repair or to Supply Utilities; Gas;
Water.

(a) Except as otherwise expressly set forth herein, Landlord shall not be
required to supply any facilities, services or utilities whatsoever to the
Premises, and Landlord shall not have any duty or obligation to make any
alteration, change, improvement, replacement, restoration or repair to the
utility facilities and service at the Premises, and Tenant assumes the full and
sole responsibility for the condition, operation, alteration, change,
improvement, replacement, restoration, repair, maintenance and management of
such facilities and service. Tenant shall pay directly to the companies
supplying such utility services all charges for such utility services, as the
same shall become due. Tenant shall, at its sole cost and expense, install
meters for all such utility services including but not limited to, water, gas
and electricity, and shall thereafter maintain such meters in good working order
and repair and Tenant, at its sole cost and expense, shall procure all permits,
approvals and licenses necessary to secure delivery of such utility services.

(b) Landlord and Lease Administrator shall have no obligation to provide any
utility services to the Premises; and neither Landlord nor Lease Administrator
shall have any responsibility or liability to Tenant or any third party in the
event any such utility services are not provided to the Premises, or any part
thereof, or maintained.

Section 12.05. Maintenance of the Common Facilities.

Prior to the Full Vacate Date, Landlord shall maintain and repair, or cause to
be maintained and repaired the Common Facilities and the roof, roof membrane and
any exterior portions or structural components of the Building and the Exterior
Areas. From and after the Full Vacate Date, Tenant shall maintain and repair, or
cause to be maintained and repaired, the entirety of the Premises, including the
entire Building and Exterior Areas and there shall no longer be any areas
constituting Common Facilities. Neither a default by any other tenant in the
Building nor the existence of a vacancy in any other commercial space within the
Building shall excuse Landlord from its obligation to maintain the Common
Facilities pursuant to this Section 12.05 prior to the Full Vacate Date.

 

- 58 -



--------------------------------------------------------------------------------

Section 12.06. Intentionally Omitted.

Section 12.07. Roof Warranty.

Landlord will assign or otherwise convey the existing twenty (20) year
manufacturer’s roof warranty (a copy of which, along with letters confirming the
manufacturer’s recognition of Tenant’s ability to enforce the warranty, is
annexed hereto as Exhibit E ) to Tenant. To the extent that any such warrant is
not assignable by its terms, Landlord will take commercially reasonable steps to
cause the applicable manufacturer to consent to an assignment thereof and, if
necessary or if the warranty remains unassignable despite the efforts of
Landlord, enforce the terms of such warranty diligently and in good faith to
Tenant’s benefit.

ARTICLE 13

TENANT’S WORK

Section 13.01. The Project.

Tenant shall redevelop the Building and such of the Exterior Areas and the Rail
Shed in a manner approved by Landlord and Lease Administrator and necessary and
appropriate to create a functioning facility for the Permitted Use (the
“Project”). The Project will include the following “Work”:

(a) The Required Work. Tenant shall (i) combine the current tenant spaces into
one cohesive facility and refurbish the Building (the “Building Redevelopment”)
and (ii) redevelop the Rail Shed for additional cold storage or packaging and
distribution space, including ancillary office space, or other Permitted Uses
(the “Rail Shed Redevelopment”) (the Building Redevelopment and Rail Shed
Redevelopment shall collectively be referred to as the “Required Work”). At
minimum, Tenant shall invest Seven Million Dollars ($7,000,000) into the
Project, pertaining to the Required Work. The Project shall adhere to zoning
requirements applicable to the Premises (as same may be amended time to time,
including variances obtained by Tenant’s efforts). Title to any Capital
Improvements constructed at the Premises as a result of the Project shall vest
in the City upon their completion without any payment or allowance whatsoever to
Tenant. Tenant shall obtain all approvals required for the Project, and Landlord
and Lease Administrator shall cooperate therewith. The scope of work for the
Required Work is attached as Exhibit B hereto.

(b) The Optional Work. Tenant may undertake a Building Expansion, in one or more
stages, into the Exterior Areas currently used for parking (the “Optional Work”)
to the extent permitted under applicable Requirements.

 

- 59 -



--------------------------------------------------------------------------------

(c) Substantial Completion of the Work. Subject to force majeure events, Tenant
shall achieve Substantial Completion of the Building Redevelopment within twenty
four (24) months of the Full Vacate Date and Tenant shall achieve Substantial
Completion of the Rail Shed Redevelopment within thirty-six (36) months of the
Commencement Date.

(d) Site Preparation Costs. Tenant shall be responsible for site preparation
costs for the Project, including demolition.

(e) Approvals. Tenant is responsible for obtaining all zoning and other
approvals necessary to apply for and obtain construction permits and
certificates of occupancy for the Project, including, but not limited to, New
York City Department of Buildings building permits and public design approval.
All costs for all approvals shall be borne by the Tenant. Tenant is responsible
for obtaining, and shall diligently pursue, any approvals required by the City
Environmental Quality Review process. Landlord and Lease Administrator shall
cooperate with Tenant in obtaining these approvals but all costs incurred will
be paid by Tenant.

Section 13.02. Landlord’s Approval.

Tenant shall promptly notify Landlord of Tenant’s plans to perform any
Restoration or Capital Improvement and include in such notice a detailed
description of the proposed Capital Improvement or Restoration, including a
signed and sealed copy of the plans and specifications, copies of any required
permits, and copies of any additional insurance policies obtained in conjunction
herewith. Within twenty (20) days of Landlord’s receipt of such notice, Landlord
shall consent to or deny Tenant’s request, or request additional documentation
on which to base its response. Should Landlord fail to respond within such
twenty (20) day period, Tenant shall send a second notice. Landlord’s failure to
respond within five (5) business days to such second notice shall be deemed
Landlord’s approval of such Capital Improvement or Restoration as per the plans
and specifications. At Tenant’s option, title to any and all Capital Improvement
or Restoration shall vest in Landlord or Tenant, provided that upon the
expiration or termination of the Term of this Lease, title thereto shall
automatically vest in Landlord, such vesting to be self-operative and effective
without the need for any further documentation or agreement. For the purposes of
this Lease, the definitions of “Capital Improvement” and “Restoration” will not
include minor and routine repairs and maintenance. Tenant shall be permitted to
install electric truck engine block warmers in parking areas of the Premises and
Landlord’s approval shall not be required therefor. Further, Tenant shall be
permitted, as a part of its Work, to remove any railroad spurs, ties and any
related apparatus and/or grading material located upon the Premises.

Tenant shall have the right to claim all deductions related to Capital
Improvements on the Premises pursuant to generally accepted accounting
principles and the Internal Revenue Code of 1986 (as amended to date).

 

- 60 -



--------------------------------------------------------------------------------

In the event of a major emergency repair requiring Landlord’s approval, such
major repair may be made without Landlord’s prior written consent. Documentation
reflecting the situation and action taken must be submitted within ten (10) days
following the emergency and Tenant may be required to retroactively correct
major repairs made in an emergency context.

Section 13.03. Performance of Restorations and Work.

(a) All Restorations and Work shall be made in accordance with this
Section 13.03.

(b) (i) All Restorations, and any Capital Improvement having a total cost in
excess of Two Hundred and Fifty Thousand ($250,000), shall be performed in
accordance with plans and specifications approved by the Landlord or the
Administrator. Tenant shall submit proposed plans and specifications for any
Restoration or permitted Capital Improvement to the Administrator and shall
promptly make any and all changes thereto as may be reasonably requested by the
Administrator. Within twenty (20) business days of Landlord’s receipt of such
proposed plans and specifications, Landlord shall consent to or deny Tenant’s
request, or request additional documentation on which to base its response.
Should Landlord fail to respond within such 20 day period, Tenant shall resend
such proposed plans and specifications. Landlord’s failure to respond within
five (5) business days to such second submittal of the proposed plans and
specifications shall be deemed approval of such Capital Improvement or
Restoration as per the proposed plans and specifications. Tenant shall resubmit
revised plans and specifications for the Administrator’s review until the
Administrator has approved a complete set of plans and specifications for the
applicable Restoration or Capital Improvement; and

(ii) If any proposed Capital Improvement or Restoration has an estimated cost of
$250,000 or more, Tenant shall submit to Administrator at least thirty (30) days
before commencement of such proposed Capital Improvement or Restoration all of
the following:

(A) a stipulated sum or cost-plus contract, with a guaranteed maximum price, or
other form of contract approved by Administrator, in form assignable to
Landlord, made with a reputable and responsible contractor approved by
Administrator, providing for the completion of the Capital Improvement or
Restoration, in accordance with the plans and specifications approved by
Administrator pursuant to subsection (b) above, as well as evidence reasonably
satisfactory to Administrator of the availability of sufficient funds to
complete the Capital Improvement or Restoration in accordance with the approved
plans;

(B) a collateral assignment to Landlord of the contract so furnished, the
assignment to be duly executed and acknowledged by Tenant and accepted by the
contractor, and by its terms to be effective upon any termination or expiration
of this Lease. The assignment shall also include that the benefit of all
payments made on account of such contract, including payments made before the
effective date of the assignment, shall accrue to Landlord. The assignment may
include a provision that in order for the assignment to become effective
Landlord must assume Tenant’s remaining obligations under the assigned contract
other than accrued obligations;

 

- 61 -



--------------------------------------------------------------------------------

(C) funds sufficient to reimburse Landlord for the reasonable fees and expenses
of any outside registered architect or licensed professional engineer selected
by Landlord to review the plans and specifications therefor and to inspect the
Capital Improvement or Restoration on behalf of Landlord; and

(D) payment and performance or completion bonds covering the Work or
Restoration.

(c) In addition, all Work and Restorations shall be performed in accordance with
or comply with the following:

(A) Tenant shall promptly commence and diligently prosecute to completion any
Restoration or Capital Improvement;

(B) all work entailed by any such Restoration or Capital Improvement shall be
performed in a good and workmanlike manner and in compliance with all applicable
Requirements;

(C) Tenant shall not make any Capital Improvement or Restoration which would
materially reduce or impair the value or utility or materially change or impair
the use or usability of the Premises or any part thereof as a market under
former Section 260 et seq. of the New York Agriculture and Markets Law;

(D) Tenant shall not make any Capital Improvement or Restoration which would
impair the structural soundness or diminish the value of or cause permanent
damage to the Premises or any part thereof;

(E) Tenant shall not make any Capital Improvement or Restoration which would
give to any owner, lessee or occupant of any other property or to any other
person or entity any easement, right-of-way or any other right over the Premises
or any part thereof without the prior consent of Landlord;

(F) Tenant shall not make any Capital Improvement or Restoration until Tenant
shall have procured and paid for, so far as the same may be required from time
to time, all permits and authorizations of all municipal departments and
governmental subdivisions having jurisdiction, including, but not limited to,
building permits required by Landlord or by the Requirements;

(G) Tenant shall procure and maintain in full force and effect in connection
with the construction work entailed in any Capital Improvement or Restoration
the insurance coverages required to be maintained pursuant to Article 7 hereof,
in each case naming the Guarantor, Landlord, Administrator and Apple as
additional insureds; and

(H) the Premises shall at all times be free of liens, encumbrances, chattel
mortgages, security agreements, financing statements and conditional bills of
sale, for labor and materials supplied to the Premises; and

 

- 62 -



--------------------------------------------------------------------------------

(I) Landlord shall have the right to inspect the Premises with respect to the
Capital Improvements or Restoration at reasonable times upon reasonable notice
to Tenant before entering the Premises for the purpose of such inspection, and
no such inspection shall interfere with or delay the applicable Work in any
material respect.

(d) Tenant shall not disrupt the business operations of any other tenant
occupying the Building by interfering with cooling systems or interrupting
electrical power of such tenants or materially obstructing such tenants’ loading
areas.

Section 13.04. Completion of Construction Work.

Upon substantial completion of a Restoration or a Capital Improvement having a
total cost in excess of $250,000, Tenant shall furnish Administrator with (a) a
certification of the architect or a licensed professional engineer acceptable to
Administrator (certified to Landlord and Administrator) that it has examined the
applicable plans and specifications and that, in its best professional judgment,
after diligent inquiry, to its best knowledge and belief, the Restoration or the
Capital Improvement, as the case may be, has been substantially completed in
accordance with the plans and specifications applicable thereto and, as
constructed, the Restoration or Capital Improvement, as the case may be,
complies with the Building Code of New York City and all other Requirements,
(b) a copy or copies of the temporary or permanent (whichever is applicable, if
any) Certificate(s) of Occupancy for the relevant portion of the Premises,
(c) copies of official certificates evidencing compliance with all Requirements,
if any and (d) the most current set of available architectural plans. Tenant
shall further furnish Administrator with a complete set of “as built” plans, as
of the date a temporary or permanent (whichever is applicable) Certificate of
Occupancy is issued, as soon as such are prepared, but in no event later than
thirty (30) days after a temporary or permanent (as applicable) Certificate of
Occupancy is issued. Administrator shall have a, non-exclusive, irrevocable
license to use such “as built” plans and survey for the purpose of completing
the Work on the Premises without paying any additional cost or compensation
therefor, subject to copyright and similar rights under applicable law of the
architect and other Persons who prepared such plans and surveys.

Section 13.05 Recognized Mortgagee Rights in Project Documents.

The provisions governing the Work under this Lease and set forth in this Article
13 are in addition to and supplement the provisions set forth in the Permitted
Leasehold Mortgage and the Loan Documents (as defined in the Permitted Leasehold
Mortgage), including without limitation, the provisions of the Building Loan
Agreement (as defined in the Permitted Leasehold Mortgage). Any assignment of
construction contracts, plans and specifications or other construction related
documents (as provided for in this Lease) to the Landlord shall be subject and
subordinate to the assignment of such construction contract, plans and
specifications and other construction related documents to the Permitted
Leasehold Mortgagee pursuant to any such Loan Documents and, in the Event of a
Default under the Permitted Leasehold Mortgage, the Permitted Leasehold
Mortgagee shall have the right, but not the obligation, to utilize such
contract, plans and specifications and other construction related documents to
complete the Project prior to any use thereof by the Landlord.

 

- 63 -



--------------------------------------------------------------------------------

ARTICLE 14

REQUIREMENTS OF GOVERNMENTAL AUTHORITIES

Section 14.01. Requirements.

(a) Obligation to Comply. In connection with the maintenance, management, use
and operation of the Premises and Tenant’s performance of each of its
obligations as required pursuant to this Lease, Tenant shall, at its sole cost
and expense, promptly comply with all Requirements, without regard to the nature
of the work required to be done, whether extraordinary or ordinary, and whether
requiring the removal of any encroachment, or affecting the maintenance, use or
occupancy even though compliance with the provisions of this Section may
interfere with the use and enjoyment of the Premises, and of the Premises, or
involving or requiring any changes or additions in or to the Premises, and
regardless of whether such changes or additions are required by reason of any
particular use to which the Premises, or any part thereof, may be put by Tenant,
provided that nothing herein shall make Tenant liable for the performance or
costs associated with any work required that is related to the provision of
utilities beyond their point of entry or connection with Tenant’s service or
distribution point. No actual or deemed consent to, approval of or acquiescence
in any plans or actions of Tenant by Administrator, Landlord, in its proprietary
capacity as Landlord under this Lease, or Landlord’s designee, shall be relied
upon or construed as being a determination that such are in compliance with the
Requirements, or, in the case of construction plans, are structurally
sufficient.

(b) Definition. “Requirements” as used in this Lease means:

(i) the Zoning Resolution of The City of New York, the Market Rules (as either
of the foregoing may be amended and/or replaced) the laws referenced in
Section 6.02 hereof, and any and all laws, rules, regulations, orders,
ordinances, statutes, codes, executive orders, resolutions, and requirements of
all Governmental Authorities (currently in force or hereafter adopted)
applicable to the Premises or any street, road, avenue, service areas, or
sidewalk comprising a part of the Premises, or any vault in or under the
Premises, (including, without limitation, the Building Code of New York City,
and any applicable equivalent, and the laws, rules, regulations, orders,
ordinances, statutes, and codes, and any applicable Fire Rating Bureau or other
body exercising similar functions);

(ii) any and all provisions and requirements of any property, casualty or other
insurance policy required to be carried by Tenant under this Lease; and

(iii) the certificate or certificates of occupancy issued for the Premises or
the Building.

 

- 64 -



--------------------------------------------------------------------------------

ARTICLE 15

DISCHARGE OF LIENS; BONDS

Section 15.01. Creation of Liens.

Tenant shall not create or cause to be created (a) any lien, encumbrance or
charge upon this Lease, the leasehold estate created hereby, the income
therefrom or the Premises or any part thereof, (b) any lien, encumbrance or
charge upon any assets of, or funds appropriated to, Landlord, or (c) any other
matter or thing whereby the estate, rights or interest of Landlord in and to the
Premises or any part thereof might be impaired. Notwithstanding the foregoing,
Tenant shall have the right to grant a leasehold mortgage and to execute
Subleases as provided by, and in accordance with, the provisions of this Lease.

Section 15.02. Discharge of Liens.

If any mechanic’s, laborer’s, vendor’s, materialman’s or similar statutory lien
(including tax liens, provided the underlying tax is an obligation of Tenant by
law or by a provision of this Lease) not caused or suffered to be created by the
Landlord is filed against the Premises or any part thereof, or if any public
improvement lien created, or caused or suffered to be created by Tenant shall be
filed against any assets of, or funds appropriated to, Landlord, then, Tenant
shall, within forty-five (45) days after receipt of notice of the filing of such
mechanic’s, laborer’s, vendor’s, materialman’s or similar statutory lien or
public improvement lien, cause it to be vacated or discharged of record by
payment, deposit, bond, order of a court of competent jurisdiction or otherwise.
However, Tenant shall not be required to discharge any such liens if Tenant
shall have (a) furnished Landlord with, at Tenant’s option, a cash deposit,
bond, letter of credit from an Institutional Lender (in form reasonably
satisfactory to Landlord) or other security (such as a personal guaranty
reasonably satisfactory to Landlord in an amount sufficient to discharge the
lien with interest and penalties) and (b) brought an appropriate proceeding to
discharge such lien and is prosecuting such proceeding with diligence and
continuity; except that if, despite Tenant’s efforts to seek discharge of the
lien, Landlord reasonably believes such lien is about to be foreclosed and so
notifies Tenant, Tenant shall immediately cause such lien to be discharged of
record or Landlord may use the security furnished by Tenant in order to so
discharge the lien.

Section 15.03. No Authority to Contract in Name of Landlord.

Nothing contained in this Lease shall be deemed or construed to constitute the
consent or request of Landlord, express or implied, by implication or otherwise,
to any contractor, subcontractor, laborer or materialman for the performance of
any labor or the furnishing of any materials for any specific improvement of,
alteration to, or repair of, the Premises or any part thereof, nor as giving
Tenant any right, power or authority to contract for, or permit the rendering
of, any services or the furnishing of materials that would give rise to the
filing of any lien, mortgage or other encumbrance against the Premises or any
part thereof or against assets of, or funds appropriated to, Landlord.

 

- 65 -



--------------------------------------------------------------------------------

ARTICLE 16

REPRESENTATIONS

Section 16.01. No Brokers.

Each of Landlord and Tenant represents and warrants to the other that it has not
dealt with any broker, finder or any other party entitled to a broker’s or
finder’s fee, or other commission or compensation arising out of or in
connection with the execution of this Lease. Each of Landlord and Tenant shall
be liable for and shall indemnify the other (including Administrator and Apple,
if applicable) against any and all brokerage commissions or other compensation
due to any broker, finder or other party if such broker, finder or other party
alleging that it has acted for or at the direction of such party. The provisions
of this paragraph shall survive the expiration or termination of this Lease.

Section 16.02. Tenant’s Acknowledgement of No Other Representations.

Tenant acknowledges, represents and confirms that it or its authorized
representatives have visited the Premises and are fully familiar with the
Premises, the physical condition thereof, and the reservations and restrictions
described in Section 2.01 and in Article 24 of this Lease affecting the
Premises. Tenant accepts the Premises in its existing condition and state of
repair “as is”, and Tenant further warrants and represents that: (a) except as
may be otherwise expressly set forth in this Lease, no representations,
statements, or warranties, express or implied, have been made by, or on behalf
of, Landlord or Administrator with respect to the Premises or the transactions
contemplated by this Lease, the status of title thereto, the physical condition
thereof, the zoning or other laws, regulations, rules and orders applicable
thereto, the use that may be made of the Premises, or the absence of “hazardous
substances” (as defined in the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, 42 USCA § 9601 et seq.) on
or under the Premises, except that Landlord does represent and warrant to Tenant
that, to the best of its knowledge, the Premises is not the subject of any
ongoing legal proceeding or governmental environmental investigation pertaining
to the alleged presence of a “hazardous substance”, (b) Tenant has relied on no
such representations, statements or warranties, and (c) except as may be
otherwise expressly set forth in this Lease, Landlord shall not be liable in any
event whatsoever for any latent or patent defects in the Premises.

Section 16.03. Tenant’s Representations, Warranties, and Covenants.

Tenant represents, warrants, and covenants that: (a) none of the shareholders or
officers of (i) Tenant, or (ii) to Tenant’s knowledge, any entity having an
ownership interest in Tenant, or in such other entity, are Prohibited Persons,
and (b) no officer, agent, employee or representative of the City of New York
has received or will receive any payment or other consideration for the making
of this Lease and that no officer, agent, employee or representative of the City
of New York has or will have any interest, directly or indirectly, in this Lease
or the proceeds thereof. Tenant further represents, warrants and covenants that
a true and accurate copy of the most current Organizational Documents of the
Tenant have been submitted to the Landlord and that Tenant will, upon demand of
Landlord, certify a list of its members and/or stockholders holding more than a
5% interest in Tenant, officers and directors. Tenant further represents,
warrants, and covenants that at no time during the Term shall it admit into the
Tenant entity as a member, stockholder or beneficial owner thereof any person
who is a Prohibited Person, and it shall not engage a Prohibited Person to be an
officer or director. Tenant covenants that, within thirty (30) days of demand by
Landlord, Tenant will terminate the membership or stock ownership interest in
Tenant (or any entity having an ownership interest in Tenant) and any

 

- 66 -



--------------------------------------------------------------------------------

other involvement as a member, stockholder, officer or director of Tenant, of
any Person which is a Prohibited Person or is subject to action under
Section 36.03 hereof. The termination of any stock ownership interest shall be
effected by assignment of such stock ownership interest, redemption or purchase
of such stock ownership interest by the Tenant entity or by any other means
satisfactory to Landlord so long as such stock ownership interest is not
acquired directly or indirectly by any Person within the category of Prohibited
Persons or by any Person subject to action under Section 36.03 hereof. Failure
of Tenant to effect a termination of such person’s or entity’s ownership
interest and involvement as a member, stockholder, officer or director in the
Tenant entity shall constitute an Event of Default under Article 22 of this
Lease. Landlord acknowledges that Dairyland is a public company and that Tenant
cannot dictate, control or determine all holders of Equity Interests in such
public company.

 

- 67 -



--------------------------------------------------------------------------------

ARTICLE 17

LANDLORD NOT LIABLE FOR INJURY OR DAMAGE, ETC.

Landlord shall not be liable for any injury or damage to Tenant and Tenant shall
not impede or seek recovery against Landlord in any action or claim brought by a
third party for injury occurring on, in or about the Premises or the Property,
nor for any injury or damage to the Premises or to any property belonging to
Tenant or to any other Person that may be caused by fire or other casualty, by
breakage, or by the use, misuse or abuse of any portion of the Premises or the
Property or that may arise from any other cause whatsoever.

Landlord shall not be liable to Tenant and Tenant shall not impede or seek
recovery against Landlord in any action or claim brought by a third party for
any failure of water supply, gas or electric current, nor for any injury or
damage to any property of Tenant or of any Person or to the Premises caused by
or resulting from gasoline, oil, steam, gas, electricity, or hurricane, tornado,
flood, wind or similar storm or disturbance or by or from water, rain or snow
which may leak or flow from the street, sewer, gas mains or subsurface area or
from any part of the Property, or body of water under or adjacent to the
Property, or by or from leakage of gasoline or oil from pipes, appliances, sewer
or plumbing works therein or from any other place, nor for interference with
light or other incorporeal hereditaments by any Person, or caused by any public
or quasi-public work.

Notwithstanding anything to the contrary contained in this Article 17, Landlord
shall be liable, subject to Landlord’s rights under all other provisions of this
Lease, for any injury or damage to Tenant, the Premises or any property located
at the Premises belonging to Tenant or any Subtenant resulting directly from
Landlord’s or Landlord’s agents, employees, servants, contractors or invitees,
gross negligence or willful misconduct in connection with the performance of
Landlord’s obligations pursuant to this Lease, including, without limitation,
Section 12.05.

ARTICLE 18

INDEMNIFICATION

Section 18.01. Obligation to Indemnify.

Tenant shall not do or permit any act or thing to be done upon the Premises, or
any portion thereof, which subjects Landlord, the Administrator or Apple to any
liability or responsibility for injury or damage to Persons or property or to
any liability by reason of any violation of law or of any Requirement, but shall
exercise such control over the Premises so as to protect fully Landlord, the
Administrator and Apple against any such liability. To the fullest extent
permitted by law, Tenant shall indemnify and save Landlord, the Administrator,
Apple, and their respective officers, directors, employees, agents and servants
(collectively, the “Indemnitees”) harmless from and against any and all
liabilities, suits, obligations, fines, damages, penalties, claims, costs,
charges and expenses, including, without limitation, reasonable architects’ and
attorneys’ fees and disbursements, that may be imposed upon or incurred by or
asserted against any of the Indemnitees by reason of any of the following:

(a) Construction Work. Tenant’s construction work or any other work or act done
in, on, or about the Premises or any part thereof by Tenant or Tenant’s
employees, agents, contractor’s or invitees;

 

- 68 -



--------------------------------------------------------------------------------

(b) Control. The control or use, non-use, possession, occupation, alteration,
condition, operation, maintenance or management of the Premises or any part
thereof or of any street, parcel, sidewalk, curb, vault, or space comprising a
part thereof or immediately adjacent thereto if under the control of or caused
by Tenant, including, without limitation, any penalties imposed by any
Governmental Authorities in respect of any violation in connection with any of
the foregoing;

(c) Acts or Failure to Act of Tenant/Subtenant. Any act or failure to act on the
part of Tenant or any Subtenant or any of its or their respective partners,
joint venturers, officers, shareholders, directors, agents, contractors,
servants, employees, licensees or invitees with respect to management and/or
control of the Premises;

(d) Accidents, Injury to Person or Property. Any accident, injury (including
death at any time resulting therefrom) or damage to any Person or property
occurring in, on, or about (i) the Premises or any part thereof, or (ii) in, on,
or about any street, parcel, sidewalk, curb, vault, or space immediately
adjacent to the Premises (to the extent that any such accident, injury or damage
is attributable to the owner of the Premises);

(e) Lease Obligations. Tenant’s failure to make any payment or to perform or
comply with any of the other covenants, agreements, terms or conditions
contained in this Lease on Tenant’s part to be kept, observed, performed or
complied with and/or the exercise by Landlord or its designee of any remedy
provided in this Lease with respect to such failure;

(f) Lien, Encumbrance or Claim Against Premises. Any lien or claim that may be
alleged to have arisen against or on the Premises, or any lien or claim created
or permitted to be created by Tenant or any Subtenant or any of its or their
partners, joint venturers, officers, shareholders, directors, agents,
contractors, servants, employees, licensees or invitees against any assets of,
or funds appropriated to, Landlord or any liability that may be asserted against
Landlord with respect thereto;

(g) Default of Tenant. Any failure on the part of Tenant to keep, observe and
perform any of the terms, covenants, agreements, provisions, conditions or
limitations contained in any construction agreements, the Subleases or other
contracts and agreements affecting the Premises, on Tenant’s part to be kept,
observed or performed;

(h) Execution, Delivery and Recording Fees. Any tax attributable to the
execution, delivery or recording of this Lease or a memorandum thereof;

(i) Contest and Proceedings. Any contest or proceeding brought or permitted to
be brought pursuant to the provisions of Article 33 hereof; or

Notwithstanding anything to the contrary set forth in this Article 18, Tenant
shall not be required to indemnify any of the Indemnitees to the extent such
liabilities, suits, obligations, fines, damages, penalties, claims, costs,
charges or expenses, including, without

 

- 69 -



--------------------------------------------------------------------------------

limitation, reasonable architects’ and attorneys’ fees and disbursements, arise
out of Landlord’s or such Indemnitee’s or Landlord’s or such Indemnitees’
agents, employees, contractors, or servant’s negligence or misconduct. In
addition, the liability of Tenant to indemnify, as hereinabove set forth, shall
not extend to any matter against which an Indemnitee shall be effectively
protected by insurance, provided, however, that if any such liability shall
exceed the amount of the effective and collectable insurance in question, the
said liability of Tenant shall apply to such excess. If the obligation or
liability of Tenant, as set forth in any other part of this Lease, are less than
or contradictory of this indemnity clause, the provisions of this clause shall
be deemed and construed to be modified by such other parts. This indemnity shall
not be deemed or construed to make Tenant liable for any matter that Landlord is
obligated to do or omit by this Lease. Anything herein or in this Lease to the
contrary notwithstanding, in the event that a Recognized Mortgagee shall acquire
title to the Premises, or shall otherwise become liable for any obligations of
the Tenant to the Landlord under this Lease, the Recognized Mortgagee shall have
no obligation, nor incur any liability, beyond the Recognized Mortgagee’s then
interest, if any, in the Premises and the Landlord shall look exclusively to
such interest of the Recognized Mortgagee if any, in the Premises for the
payment and discharge of any obligations imposed upon the Recognized Mortgagee
hereunder and the Recognized Mortgagee is hereby released or relieved of any
other liability hereunder. The Landlord agrees that with respect to any money
judgment which may be obtained or secured by the Landlord against a Recognized
Mortgagee, the Landlord shall look solely to the estate or interest owned by any
Recognized Mortgagee in the Premises and the Landlord will not collect or
attempt to collect any such judgment out of any other assets of such Recognized
Mortgagee.

Section 18.02. Contractual Liability.

The obligations of Tenant under this Article shall not be affected in any way by
the absence of insurance coverage, or by the failure or refusal of any insurance
carrier to perform an obligation on its part under insurance policies affecting
the Premises, unless such failure or refusal by such carrier is due to the
failure of the applicable Indemnitee to cooperate therewith.

Section 18.03. Defense of Claim, Etc.

If any claim, action or proceeding is made or brought against any of the
Indemnitees by reason of any event to which reference is made in Section 18.01
hereof, then upon demand by Landlord, Tenant shall either resist, defend or
satisfy such claim, action or proceeding in such Indemnitee’s name, by the
attorneys for, or approved by, Tenant’s insurance carrier (if such claim, action
or proceeding is covered by insurance) or by such other attorneys as Landlord
shall reasonably approve. Indemnitees shall provide Tenant with full cooperation
in defending against such claim. The foregoing notwithstanding, upon
consultation with Tenant or Tenant’s carrier’s retained counsel (if applicable),
such Indemnitee or another Indemnitee may engage its own attorneys to defend
such Indemnitee, or to assist such Indemnitee in such Indemnitee’s defense of
such claim, action or proceeding, as the case may be, and Tenant shall pay the
reasonable fees and disbursements of such attorneys of such Indemnitee if it is
determined that Landlord is not at fault in any way.

 

- 70 -



--------------------------------------------------------------------------------

Section 18.04. Notification and Payment.

Each Indemnitee shall promptly notify Tenant of the incurrence by or assertion
against such Indemnitee, or the imposition of any cost or expense as to which
Tenant has agreed to indemnify such Indemnitee pursuant to any of the provisions
of this Article 18. Tenant agrees to pay such Indemnitee all amounts due under
this Article 18 within twenty (20) days after receipt of a detailed notice from
Landlord advising that such payment has been determined by Landlord to be
Tenant’s obligation, and any non-payment thereof by Tenant shall constitute a
Default for which Landlord may declare an Event of Default in accordance with
the provisions of Section 22.01(c) hereof. Notwithstanding the foregoing,
Tenant’s failure to make the indemnification payment within the aforesaid 20-day
period shall not constitute a Default should Tenant elect to challenge
Landlord’s determination by commencing an action for declaratory judgment within
the 20-day period.

Section 18.05. Release.

Notwithstanding any provision herein to the contrary, Tenant hereby releases
Landlord, Administrator and Apple from any and all liability associated with
(i) any disturbance of Tenant’s quiet enjoyment of the Premises resulting from,
arising out of or in connection with, any delay in the adjustment of an
insurance claim, selecting of contractors or in completion of any construction
work on Landlord’s part to be performed provided, however, that none of the
foregoing are designed to harass Tenant and (ii) any disturbance of Tenant’s
quiet enjoyment by other tenants in the Building provided Landlord, in its
capacity as Landlord, is taking reasonable steps to restore Tenant’s quiet
enjoyment of the Premises.

Section 18.06. Hazardous Substances

Tenant shall waive any claim for damages, contribution, indemnification or
otherwise against Landlord or Lease Administrator, which Tenant may now or
hereafter have or discover in connection with Hazardous Substances (as defined
in the Comprehensive Environmental Response, Compensation and Liability Act of
1980, as amended, 42 USCA § 9601 et seq.) on, in, at, under, beneath, emanating
from or affecting the Premises, or in connection with any voluntary or required
removal or remediation thereof.

Tenant agrees to indemnify, defend, reimburse, and hold harmless Landlord and
Lease Administrator from and against any and all environmental liabilities.
Notwithstanding the foregoing, with regard to any environmental liabilities
arising as a result of conditions existing on the Premises prior to the
Commencement Date (“Pre-existing Conditions”), such indemnification shall be
limited to the actual costs of any clean up and remediation that is the
consequence of construction at the Premises by Tenant, and shall not in any way
include the costs of: (i) any clean up and remediation required as a result of
Pre-existing Conditions prior to commencement of any construction at the
Premises by Tenant, (ii) any clean up and remediation required as a result of
Pre-existing Conditions that is not the direct consequence of construction at
the Premises by Tenant, (iii) penalties imposed by any party, (iv) consequential
damages, or (v) claims brought by any third party.

 

- 71 -



--------------------------------------------------------------------------------

Section 18.07. Survival Clause.

The provisions of this Article 18 shall survive the Expiration Date.

ARTICLE 19

NO DISCRIMINATION; EMPLOYMENT GOALS

Section 19.01. No Discrimination.

Tenant agrees that it will comply with all applicable laws, ordinances and
regulations relating to civil rights and Tenant agrees that it will not refuse
to hire or employ, nor bar or discharge from employment, nor discriminate
against any persons in compensation or in terms, conditions or privileges of
employment because of age, race, creed, color, national origin, gender, sexual
orientation, marital status or handicap.

Section 19.02. Intentionally Omitted.

ARTICLE 20

LANDLORD’S RIGHT TO PERFORM TENANT’S COVENANTS

Section 20.01. Landlord’s Right to Perform.

If the Tenant shall at any time fail to pay for or maintain any of the insurance
policies required to be provided by Tenant pursuant to Article 7 hereof, or to
make any other payment or perform any other act on its part to be made or
performed hereunder, including, without limitation, the obligation to cause the
discharge of liens pursuant to Article 15, then Landlord, after thirty
(30) days’ notice to Tenant (or, in case of any emergency or any other
circumstances which may materially and adversely affect Landlord or Landlord’s
interest in the Premises, on such notice, or without notice, as may be
reasonable under the circumstances), and without releasing Tenant from any
obligation of Tenant hereunder and without waiving the right to terminate this
Lease upon an Event of Default in accordance with the provisions hereof or any
other right or remedy permissible hereunder, may (but shall not be required to):

(a) pay for and maintain any of the insurance policies required to be furnished
by Tenant pursuant to Article 7 hereof, or

(b) make any other payment or perform any other act on Tenant’s part to be made
or performed as in this Lease provided, and may take all such actions as may be
necessary

 

- 72 -



--------------------------------------------------------------------------------

therefor. Notwithstanding the foregoing, except as otherwise expressly provided
in this Lease, neither Landlord nor any agent, employee, contractor or any other
person acting on Landlord’s behalf may enter upon the Premises or any portion
thereof for any such purpose.

Section 20.02. Amount Paid by Landlord as Additional Rental.

All reasonable sums so paid by Landlord and all reasonable costs and expenses
incurred by Landlord in connection with the performance of any such act,
together with interest thereon at the Late Charge Rate from the respective dates
of Landlord’s making of each such payment or incurring of each such cost and
expense, shall constitute, following notice from Landlord to Tenant, “Additional
Rental” under this Lease and shall be paid by Tenant to Landlord with and in
addition to the Base Rent payable on the first day of the month following the
giving of such notice but in any event, not less than ten (10) days after
Tenant’s receipt of notice for such payment.

Section 20.03. Waiver, Release and Assumption of Obligations.

Landlord’s payment or performance pursuant to the provisions of this Article
shall not be, nor be deemed to be (a) a waiver or release of the Default or
Event of Default with respect thereto (or any past or future Default or Event of
Default) or of Landlord’s right to terminate this Lease in accordance with the
provisions hereof and/or to take such other action as may be permissible
hereunder, or (b) Landlord’s assumption of Tenant’s obligations to pay or
perform any of Tenant’s past, present or future obligations hereunder.

Section 20.04. Proof of Damages.

Landlord shall not be limited in the proof of any damages that it may claim
against Tenant arising out of, or by reason of, Tenant’s failure to provide and
keep insurance in force in accordance with the provisions of this Lease to the
amount of the insurance premium or premiums not paid. However, Landlord shall be
entitled to seek, and if successful, to recover, as damages for such Default or
Event of Default, the uninsured amount of any loss (up to the amount(s) of the
coverage(s) required pursuant to this Lease) and damage sustained or incurred by
it and the reasonable costs and expenses of any suit in connection therewith,
including, without limitation, reasonable attorneys’ fees and disbursements.

ARTICLE 21

TENANT’S DUE DILIGENCE

Section 21.01. Premises Accepted “As Is”

Tenant shall accept Premises in “as-is” and “as-zoned” condition and
acknowledges and agrees that it (i) has inspected the condition of the Premises,
(ii) will not make any claim that the Premises are not suitable for the
Permitted Uses, and (iii) will not make any claim regarding the condition of the
Premises. Neither Tenant, Landlord, Lease Administrator nor any of their
representatives have made any representations or promises with respect to the
physical condition of the Premises or any other matter or thing affecting or
related to the Premises, except as herein expressly set forth and no rights,
easements or licenses are acquired

 

- 73 -



--------------------------------------------------------------------------------

by Tenant by implication or otherwise except as expressly set forth in the
provisions of this Lease. Nothing herein is intended to or shall alter or
diminish Landlord’s repair and maintenance obligations under Article 12 (and 14
hereof, to the extent same are not Tenant’s responsibility).

Section 21.02 Survey of Premises

Lease Administrator will provide Tenant with the most current survey of the
Premises on file with Lease Administrator, should one exist.

Section 21.03 Due Diligence

Tenant will complete its due diligence of the Premises prior to entering into
Lease. Tenant, and not the Landlord or Lease Administrator, shall be solely
responsible for the payment of all costs and expenses incurred in the course of
all due diligence activities, planning, design and construction of the Project,
including reimbursement to Lease Administrator for any such costs expended by
Lease Administrator. Said expenses are non-refundable and cannot be used as a
credit against any amounts due and payable under this Lease. To facilitate
Tenant’s due diligence, Tenant shall be granted access to the Premises through a
license agreement in form and substance reasonably acceptable to the parties.

Section 21.04 Asbestos Inspection

Tenant acknowledges that it has read and reviewed the Asbestos Inspection Report
provided by Landlord and attached hereto as Exhibit D (the “Asbestos Report”).
The Asbestos Report is for informational purposes only. Landlord, EDC, and/or
Apple will not guarantee the accuracy of the findings contained in the Asbestos
Report.

ARTICLE 22

EVENTS OF DEFAULT, CONDITIONAL LIMITATIONS, REMEDIES, ETC.

Section 22.01. Definition.

Each of the following events shall be an “Event of Default” hereunder:

(a) (i) if Tenant shall fail to make any payment (or any part thereof) of Rental
as and when due hereunder and such failure shall continue for a period of
fourteen (14) days after notice;

(ii) if Tenant shall fail to maintain the Premises as provided in Sections 12.01
and 12.03 hereof and if such failure shall continue for a period of fourteen
(14) days after notice (unless such failure requires work to be performed, acts
to be done or conditions to be removed which cannot, by their nature, reasonably
be performed, done or removed within such fourteen (14) day period, in which
case no Event of Default shall exist as long as Tenant shall have commenced
curing the same within the fourteen (14) day period and shall diligently and
continuously prosecute the same to completion within a reasonable period;

 

- 74 -



--------------------------------------------------------------------------------

(iii) failure to obtain and maintain insurance policies required by Article 7,
following two (2) business days’ notice from Landlord;

(iv) failure to complete the Required Work as required by Section 13 (except to
the extent delayed by force majeure), as evidenced by a temporary certificate of
occupancy, provided that Tenant is diligently pursuing a certificate of
occupancy, following ten (10) business days’ notice from Landlord;

(b) if Tenant shall enter into (or permit to be entered into) a Capital
Transaction or any other transaction, in violation of the provisions of this
Lease and such Capital Transaction or other transaction shall not be made to
comply with the provisions of this Lease or cancelled within ten (10) business
days after Landlord’s notice thereof to Tenant;

(c) if Tenant shall fail to observe or perform one or more of the other terms,
conditions, covenants or agreements of this Lease, including but not limited to
the Required Work, and such failure shall continue for a period of thirty
(30) days after Landlord’s notice thereof to Tenant specifying such failure
(unless such failure requires work to be performed, acts to be done, or
conditions to be removed which cannot, by their nature, reasonably be performed,
done or removed within such thirty (30) day period, in which case no Event of
Default shall be deemed to exist as long as Tenant shall have commenced curing
the same within the thirty (30) day period and shall diligently and continuously
prosecute the same to completion);

(d) to the extent permitted by law, if Tenant shall make an assignment for the
benefit of creditors;

(e) to the extent permitted by law, if Tenant shall file a voluntary petition
under Title 11 of the United States Code or if a petition under Title 11 of the
United States Code shall be filed against Tenant and an order for relief shall
be entered, or if Tenant shall file a petition or an answer seeking, consenting
to or acquiescing in, any reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under the present or
any future Federal bankruptcy code or any other present or future applicable
Federal, state or other bankruptcy or insolvency statute or law, or shall seek,
or consent to, or acquiesce in, or suffer the appointment of, any trustee,
receiver, custodian, assignee, sequestrator, liquidator or other similar
official of Tenant, or of all or any substantial part of its properties, or of
the Premises or any interest of Tenant therein, or if Tenant shall take any
partnership, joint venture or corporate action in furtherance of any action
described in Sections 22.01(d) or 22.01(e) or this Section 22.01(f);

(f) to the extent permitted by law, if within sixty (60) days after the
commencement of a proceeding against Tenant seeking any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under the present or any future Federal bankruptcy code or any other
present or future applicable Federal, state or other bankruptcy or insolvency
statute or law, such proceeding shall not be dismissed, or if, within one
hundred twenty (120) days after the appointment, without the consent or
acquiescence of Tenant, of any trustee, receiver, custodian, assignee,
sequestrator, liquidator or other similar official of

 

- 75 -



--------------------------------------------------------------------------------

Tenant, or of all or any substantial part of its properties, or of the Premises
or any interest of Tenant therein, such appointment shall not be vacated or
stayed on appeal or otherwise, or if, within one hundred twenty (120) days after
the expiration of any such stay, such appointment shall not be vacated;

(g) if any of the representations made by Tenant herein are or shall become
false or incorrect in any material respect and Tenant shall not have notified
Landlord, in writing, within ten (10) days after Tenant became, or should have
become, aware of such deviation;

(h) if a levy under execution or attachment shall be made against the Premises
or any part thereof, the income therefrom, this Lease or the leasehold estate
created hereby and such execution or attachment shall not be vacated, stayed or
removed by court order, bonding or otherwise within a period of thirty (30) days
after Tenant received notice thereof.

Section 22.02. Enforcement of Performance.

If an Event of Default occurs, Landlord may elect to proceed by appropriate
judicial proceedings, either at law or in equity, to enforce performance or
observance by Tenant of the applicable provisions of this Lease and/or to
recover damages for breach thereof.

Section 22.03. Expiration and Termination of Lease.

(a) If an Event of Default occurs, Landlord, at any time thereafter, shall have
the right, at its option, to give Tenant notice stating that this Lease and the
Term shall terminate on the date specified in such notice (the “Conditional
Limitation Notice”), which date shall not be less than ten (10) days after the
giving of the notice (such ten (10) days, the “Conditional Limitation Period”).
Upon the expiration of the Conditional Limitation Period this Lease and the Term
and all rights of Tenant under this Lease shall expire and terminate as if the
date specified in the Conditional Limitation Notice were the Expiration Date,
and Tenant shall quit and surrender the Premises forthwith. If such termination
is stayed by order of any court having jurisdiction over any case described in
Sections 22.01(f) or (g) hereof or by federal or state statute, then following
the expiration of any such stay, or if the trustee appointed in any such case,
Tenant or Tenant as debtor-in-possession fails to assume Tenant’s obligations
under this Lease within the period prescribed therefor by law or within thirty
(30) days after entry of the order for relief or as may be allowed by the court,
or if the trustee, Tenant or Tenant as debtor-in-possession fails to provide
adequate protection of Landlord’s right, title and interest in and to the
Premises and adequate assurance of the complete and continuous future
performance of Tenant’s obligations under this Lease as provided in
Section 22.09 hereof, Landlord, to the extent permitted by law or by leave of
the court having jurisdiction over such case, shall have the right, at its
election, to terminate this Lease on five (5) days notice to Tenant, Tenant as
debtor-in-possession or the trustee. Upon the expiration of the five (5) day
period this Lease shall cease and Tenant, Tenant as debtor-in-possession and/or
the trustee immediately shall quit and surrender the Premises.

(b) If this Lease is terminated as provided in Section 22.03(a) hereof:

(i) Landlord may, without notice, re-enter and repossess the Premises;

 

- 76 -



--------------------------------------------------------------------------------

(ii) Tenant shall pay to Landlord all Rental payable under this Lease by Tenant
to Landlord to the Expiration Date (except that in the case of any Imposition,
such payment should be made in accordance with Section 5.01 hereof) and Tenant
shall remain liable for all Rental thereafter falling due on the respective
dates when such Rental would have been payable but for the termination of this
Lease;

(iii) All undisbursed Insurance Proceeds, if any, from policies required to be
carried by Tenant, up to such amounts as are necessary to satisfy all of
Tenant’s obligations to Landlord pursuant to this Lease, shall become the
property of Landlord immediately upon termination of this Lease. Tenant hereby
covenants to take all actions and execute all instruments and documents
necessary to effectuate the intent of this provision. The covenant set forth in
this Section 22.03(b)(iii) shall survive any termination or expiration of this
Lease; and

(iv) Landlord may complete all construction work required to be performed by
Tenant hereunder and may repair and alter any portion(s) of the Premises in such
manner as Landlord may deem necessary or advisable without relieving Tenant of
any liability under this Lease or otherwise affecting any such liability, and/or
let or relet the Premises or any portion thereof for the whole or any part of
the remainder of the Term or for a longer period, in Landlord’s name, and out of
any rent and other sums collected or received as a result of such reletting
Landlord shall (A) first, pay to itself in respect of services rendered by third
parties the reasonable cost and expense of termination of what would otherwise
have constituted the unexpired portion of the Term, reentering, retaking,
repossessing, repairing, altering and/or completing construction of any
portion(s) of the Premises and the reasonable cost and expense of removing all
persons and property therefrom, including in such costs reasonable brokerage
commissions, legal expenses and reasonable attorneys’ fees and disbursements,
(B) second, pay to itself in respect of services rendered by third parties the
reasonable cost and expense of completing any construction work required to be
performed by Tenant hereunder, (C) third, pay to itself the reasonable cost and
expense sustained in respect of services rendered by third parties in securing
any new tenants and other occupants, including in such costs, reasonable
brokerage commissions, legal expenses and reasonable attorneys’ fees and
disbursements and other expenses of preparing any portion(s) of the Premises,
the cost and expense of operating and maintaining same and (D) fourth, pay to
itself any balance remaining, which amount shall be credited against Tenant’s
obligations to Landlord under this Lease . Landlord shall in no way be
responsible or liable for any failure to relet any portion(s) of the Premises or
for any failure to collect any rent due on any such reletting, and no such
failure to relet or to collect rent shall operate to relieve Tenant of any
liability under this Lease or to otherwise affect any such liability.

 

- 77 -



--------------------------------------------------------------------------------

Section 22.04. Receipt of Moneys after Notice of Termination.

No receipt of moneys by Landlord from Tenant after the termination of this
Lease, or after the giving of any notice of the termination of this Lease, shall
reinstate, continue or extend the Term or affect any notice theretofore given to
Tenant, or operate as a waiver of the right of Landlord to enforce the payment
of Rental payable by Tenant hereunder or thereafter falling due, or operate as a
waiver of the right of Landlord to recover possession of the Premises by proper
remedy. After the service of notice to terminate this Lease or the commencement
of any suit or summary proceedings or after a final order or judgment for the
possession of the Premises, Landlord may demand, receive and collect any moneys
due or thereafter falling due without in any manner affecting the notice,
proceeding, order, suit or judgment, all such moneys collected being deemed
payments on account of the use and occupation of the Premises or, at the
election of Landlord, on account of Tenant’s liability hereunder.

Section 22.05. Waiver of Rights.

Tenant hereby expressly waives service of any notice of intention to re-enter
provided for in any statute, or of the institution of legal proceedings in
connection therewith and Tenant, for and on behalf of itself and all Persons
claiming through or under Tenant, also waives and releases any and all rights
(a) of redemption provided by any law or statute now in force or hereafter
enacted or otherwise, or (b) of re-entry, or (c) of repossession, or (d) to
restore the operation of this Lease, if Tenant is dispossessed by a judgment or
by warrant of a court or judge or in case of re-entry or repossession by
Landlord or in case of any expiration or termination of this Lease. The terms
“enter”, “re-enter”, “entry” or “re-entry”, as used in this Lease, are not
restricted to their technical legal meanings. Tenant shall execute, acknowledge,
and deliver within ten (10) days after request by Landlord any instrument
evidencing such waiver or release that Landlord may request.

Section 22.06. Strict Performance.

No failure by either party to insist upon the other’s strict performance of any
covenant, agreement, term or condition of this Lease or to exercise any right or
remedy available to it hereunder, including, without limitation, Landlord’s
acceptance of full or partial Rental during the continuance of any Default or
Event of Default, shall constitute a waiver of any such Default or Event of
Default or of such covenant, agreement, term or condition. No covenant,
agreement, term or condition of this Lease to be performed or complied with by
either party, and no Default or Event of Default by Tenant, shall be waived,
altered or modified except by a written instrument executed by the other party.
No waiver of any Default or Event of Default shall affect or alter this Lease,
but each and every covenant, agreement, term and condition of this Lease shall
continue in full force and effect with respect to any other then existing or
subsequent Default or Event of Default.

Section 22.07. Right to Enjoin Defaults or Threatened Defaults.

In the event of Tenant’s Default or threatened Default, Landlord shall be
entitled to enjoin the Default or threatened Default and shall have the right to
invoke any rights and remedies allowed at law or in equity or by statute or by
this Lease, other remedies that may be

 

- 78 -



--------------------------------------------------------------------------------

available to Landlord notwithstanding. Each right and remedy of Landlord
provided for in this Lease shall be cumulative and shall be in addition to every
other right or remedy provided for in this Lease or now or hereafter existing at
law or in equity or by statute, and the exercise or beginning of the exercise by
Landlord of any one or more of the rights or remedies provided for in this Lease
or now or hereafter existing at law or in equity or by statute shall not
preclude the simultaneous or later exercise by Landlord of any or all other
rights or remedies provided for in this Lease or now or hereafter existing at
law or in equity or by statute.

Section 22.08. Intentionally deleted.

Section 22.09. Remedies Under Bankruptcy and Insolvency Codes.

If an order for relief is entered or if any stay of proceeding or other act
becomes effective against Tenant or Tenant’s interest in this Lease in any
proceeding which is commenced by or against Tenant under the present or any
future Federal Bankruptcy Code or in a proceeding which is commenced by or
against Tenant seeking a reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under any other present or future
applicable federal, state or other bankruptcy or insolvency statute or law,
Landlord shall be entitled to invoke any and all rights and remedies available
to it under such bankruptcy or insolvency code, statute or law or this Lease,
including, without limitation, such rights and remedies as may be necessary to
protect adequately Landlord’s right, title and interest in and to the Premises
or any part thereof and adequately assure the complete and continuous future
performance of Tenant’s obligations under this Lease. Adequate protection of
Landlord’s right, title and interest in and to the Premises, and adequate
assurance of the complete and continuous future performance of Tenant’s
obligations under the Lease, shall include, without limitation, all of the
following requirements:

(a) that Tenant shall comply with all of its obligations under this Lease;

(b) that Tenant shall continue to use the Premises in the manner required by
this Lease;

(c) that Landlord shall be permitted to supervise the performance of Tenant’s
obligations under this Lease;

(d) that Tenant shall hire such security personnel as may be necessary to insure
the adequate protection and security of the Premises;

(e) that Tenant shall pay Landlord, within thirty (30) days after entry of such
order or the effective date of such stay, as partial adequate protection against
future diminution in value of the Premises and adequate assurance of the
complete and continuous future performance of Tenant’s obligations under this
Lease, an additional sum (the “Bankruptcy Security”) to be in an amount
acceptable to Landlord, but in no event less than the Base Rent payable
hereunder, for the then current Lease Year;

(f) that Tenant shall have and will continue to have unencumbered assets after
the payment of all secured obligations and administrative expenses to assure
Landlord that sufficient funds will be available to fulfill the obligations of
Tenant under this Lease;

 

- 79 -



--------------------------------------------------------------------------------

(g) that Landlord shall be granted a security interest acceptable to it in
property of Tenant to secure the performance of Tenant’s obligations under this
Lease; and

(h) that if Tenant’s trustee, Tenant or Tenant as debtor-in-possession shall
assume this Lease and propose to assign it (pursuant to Title 11 U.S.C. § 365,
as it may be amended) to any Person who shall have made a bona fide offer
therefor, the notice of such proposed assignment, giving (i) the name and
address of such Person, (ii) all of the terms and conditions of such offer, and
(iii) the adequate assurance to be provided Landlord to assure such Person’s
future performance under the Lease, including, without limitation, the
assurances referred to in Title 11 U.S.C. § 365(b), as it may be amended, shall
be given to Landlord by the trustee, Tenant or Tenant as debtor-in-possession,
as applicable, no later than twenty (20) days after receipt by the same of such
offer, but in any event no later than ten (10) days before the date the trustee,
Tenant or Tenant as debtor-in-possession shall make application to a court of
competent jurisdiction for authority and approval to enter into such assignment,
and Landlord shall thereupon have the prior right and option, to be exercised by
notice to the trustee, Tenant or Tenant as debtor-in-possession, given at any
time before the effective date of such proposed assignment, to accept an
assignment of this Lease upon the same terms and conditions and for the same
consideration, if any, as the bona fide offer made by such Person, less any
brokerage commissions which may be payable by Tenant out of the consideration to
be paid by such Person for the assignment of this Lease.

Section 22.10. Intentionally Omitted

Section 22.11. Funds held by Depository.

If this Lease shall terminate as a result of an Event of Default (and same is
not then subject to continuing adjudication), any undisposed Insurance Proceeds
from policies required to be carried by Tenant held by Depository up to such
amounts as are necessary to satisfy all of Tenant’s obligations to Landlord
pursuant to this Lease shall be paid to Landlord free of any claim by Tenant, or
any Person claiming through Tenant.

ARTICLE 23

NOTICES

Section 23.01. All Notices, Communications, Etc. in Writing.

Whenever it is provided herein that notice, demand, request, consent, approval
or other communication shall or may be given to, or served upon, either of the
parties by the other, or whenever either of the parties desires to give or serve
upon the other any notice, demand, request, consent, approval or other
communication with respect hereto or to the Premises, each such notice, demand,
request, consent, approval or other communication shall be in writing and shall
be effective for any purpose only if given by US Mail, certified, postage
prepaid, return receipt requested, or by Airborne Express, Federal Express, UPS,
Express Mail or other nationally recognized overnight delivery service that
provides a signed receipt to the sender, and shall be deemed given and received
on the date actually received or, if delivery is refused, on the date of such
refusal, and addressed as follows:

(a) If to Tenant, to:

c/o Dairyland USA Corporation

100 East Ridge Road

Ridgefield, Connecticut 06877

Attn: Alexandros Aldous, General Counsel and Corporate Secretary

 

- 80 -



--------------------------------------------------------------------------------

with a copy to

Reed Smith LLP

599 Lexington Avenue

New York, New York 10022

Attn: Joseph M. Marger, Esq./Real Estate Dept. and Constantine Karides, Esq.

or to such other address and attorneys as Tenant may from time to time designate
by notice given to Landlord with the notice provisions hereof. Any notice
required or permitted to be given hereunder by Tenant may be given by the
attorneys for Tenant with the same force and effect as if given by Tenant
directly.

 

- 81 -



--------------------------------------------------------------------------------

(b) If to Landlord:

New York City Department of Small Business Services

110 William Street

New York, New York 10038

Attention: General Counsel

with a copy to each of the following:

New York City Economic Development Corporation

110 William Street

New York, New York 10038

Attention: Executive Vice President,

Asset Management

and

Economic Development Corporation

110 William Street

New York, New York 10038

Attention: General Counsel

and

The New York City Law Department

100 Church Street

New York, New York 10007

Attn.: Chief, Economic Development Division

or to such other address(es) and attorneys as Landlord may from time to time
designate by notice given to Tenant in accordance with the notice provisions
hereof.

ARTICLE 24

NO SUBORDINATION

Section 24.01 Landlord’s interest in the Premises and in this Lease, as the same
may be modified, amended or renewed, shall not be subject or subordinate to
(a) any mortgage now or hereafter existing, (b) any other liens or encumbrances
hereafter affecting Tenant’s interest in this Lease and the leasehold estate
created hereby, or (c) any Sublease or any mortgages, liens or encumbrances now
or hereafter placed on any Subtenant’s interest in the Premises.

Section 24.02 This Lease and the leasehold estate of Tenant created hereby and
all rights of Tenant hereunder are and shall be subject to the reservations and
restrictions set forth in Section 2.01 of this Lease and the following:

(a) Any state of facts that are shown on the survey provided to Tenant by Lease
Administrator pursuant to Section 21.02 of this Lease and attached as Exhibit A;

 

- 82 -



--------------------------------------------------------------------------------

(b) Any building restrictions and regulations now or hereafter in force and
present and future zoning laws, ordinances, resolutions and regulations of all
boards, bureaus, commissions and bodies of any municipal, county, state or
federal sovereigns now having or hereafter acquiring jurisdiction of the
Premises and the use and improvement thereof;

(c) Rights, easements, licenses or privileges to use vaults, areas, tunnels,
ramps or structures under highways, roads, streets, avenues or sidewalks on
which the Premises abut, and consents or grants prior to the date of this Lease
for the erection of any structures on, under or above said highways, roads,
streets, avenues or sidewalks and any grants, easements, licenses or consents
with respect to present or future sewers, public utility lines, pipes, conduits
and equipment provided, however, that this subparagraph (b) shall not constitute
a waiver of Tenant’s rights under Article 9 hereunder provided further that no
such Easements, in the aggregate, shall materially and adversely affect the
value or utility of Tenant’s leasehold estate or prohibit or materially
interfere with access to, or use of, the Premises for the Permitted Uses.

(d) Violations of law, ordinances, regulations, restrictions, orders or
requirements, if any, whether or not of record and whether or not the same might
be disclosed by an examination and inspection or search of the Premises, noted
or issued by any federal, state, municipal or other governmental department or
authority having jurisdiction, as the same may exist on the Commencement Date of
this Lease (it being understood that the existence of any such violations prior
to July 27, 2001, if not attributable to Tenant’s acts or omissions, shall not
become Tenant’s obligation to discharge by virtue of this paragraph) provided
that no such Violations shall prevent Tenant’s access to or use of the Premises
for the Permitted Uses or prevent Tenant from obtaining (or material impair
Tenant’s ability to obtain) permits for the Required Work;

(e) Dedications, restrictions, covenants, consents, easements and agreements of
record, if any, made or given by any prior owners of the Premises, provided that
no such dedications, restrictions, covenants, consents, easements and agreements
of record shall materially and adversely affect the value or utility of Tenant’s
leasehold estate or prohibit or materially interfere with access to, or use of,
the Premises for the Permitted Uses;

(f) The condition and state of repair of the Premises on the Commencement Date
of this Lease;

(g) Any encroachments existing on the Commencement Date of this Lease that are
disclosed on the survey or constitute an exception to Title, or are visible upon
reasonable inspection;

(h) An easement reserved for Landlord, its tenants and designees to repair,
maintain or perform work on or under any present or future utility lines on the
Premises or Common Facilities, including, without limitation, electrical lines,
provided that same shall not materially and adversely affect the value or
utility of Tenant’s leasehold estate or prohibit or materially interfere with
access to, or use of, the Premises for the Permitted Uses;

 

- 83 -



--------------------------------------------------------------------------------

(i) An easement for the City, its agents and representatives, to construct,
install, replace, repair and/or perform any other work on any present or future
sewer, water line or any other public utility or improvement, including, but not
limited to, an extension of a sewer easement for the New York City Department of
Environmental Protection labeled as the “Easement to the City of New York to be
Retained” in Exhibit A, provided that same shall not materially and adversely
affect the value or utility of Tenant’s leasehold estate or prohibit or
materially interfere with access to, or use of, the Premises for the Permitted
Uses; and

(j) An easement for the City, its agents and representatives, or Consolidated
Edison or its agents or representatives, to monitor and perform any work related
to a voluntary clean-up program, provided that same shall not materially and
adversely affect the value or utility of Tenant’s leasehold estate or prohibit
or materially interfere with access to, or use of, the Premises for the
Permitted Uses.

ARTICLE 25

STREET WIDENING

Section 25.01. Proceedings for Widening Street.

If any proceedings are instituted or orders made for the widening or other
enlargement of any street contiguous to the Premises requiring removal of any
projection or encroachment from the Premises on, under or above any such street,
or any changes or alterations upon the Premises, or in the appurtenant
sidewalks, grounds, parcels, areas, vaults, gutters, alleys, curbs or other
appurtenances, subject to Tenant’s rights pursuant to this Lease, Tenant shall
cooperate in a reasonable and prompt manner with such requirements, at Tenant’s
sole cost and expense. If Tenant shall fail to so reasonably cooperate with such
requirements then such failure, following thirty (30) days notice, shall
constitute an Event of Default hereunder; provided that nothing herein shall be
deemed to imply or constitute a waiver of Tenant’s right to contest in good
faith and by appropriate proceeding any proposed taking or the amount of
compensation therefor as provided in Sections 25.02 and 33.02 below.

Section 25.02. Contest of Proceedings.

Tenant shall be permitted to contest in good faith any proceeding or order to
which Section 25.01 pertains, provided that such contest shall be brought in
accordance with the provisions of Section 33.02 hereof as though Tenant were
contesting a Requirement thereunder. Tenant may directly contest such proceeding
or order in accordance with the provisions of Section 33.02.

Section 25.03. Distribution of Award.

Any award made or damages paid in connection with such proceedings shall be
deemed to be an award made in connection with a Partial Taking (other than a
temporary Taking) and shall be first paid to Tenant to the extent of its
reasonable costs and expenses actually incurred in effecting compliance
therewith and the remainder shall be paid, distributed and applied in accordance
with provisions of Section 9.02(b) hereof.

 

- 84 -



--------------------------------------------------------------------------------

ARTICLE 26

EXCAVATIONS AND SHORING

In accordance with Section 26-229 of the Administrative Code of the City, if any
excavation is contemplated for construction or other purposes upon property
adjacent to the Premises, Tenant, at its option, shall either:

(a) afford to Landlord, or, at Landlord’s option, to the Person or Persons
causing or authorized to cause such excavation, the right to enter upon the
Premises in a reasonable manner upon reasonable notice for the purpose of doing
such work, at Landlord’s or such other Person’s expense, as may be necessary to
preserve any of the walls of the Premises from injury or damage and to support
them by proper foundations. If so requested by Tenant, such entry and work shall
be done in the presence of a representative of Tenant, provided that such
representative is available when the entry and work are scheduled to be done,
and in all events such work shall be performed with reasonable diligence, in
accordance with, and subject to, any applicable Requirements and, to the fullest
extent possible, in a manner reasonably designed to minimize any interference
with the on-going operations of Tenant and Subtenants; or

(b) perform or cause to be performed, at Landlord’s expense, unless otherwise
agreed in writing, all such work as may be necessary to preserve any of the
walls of the Building from injury or damage and to support them by proper
foundations.

Tenant shall not, by reason of such excavation or work (except to the extent
Landlord, Administrator or the agents of either were grossly negligent in their
performance of such work), have any claim against Landlord for damages or for
indemnity or for suspension, diminution, abatement or reduction of the Rental
payable by Tenant hereunder.

ARTICLE 27

INTENTIONALLY OMITTED

ARTICLE 28

CONSENTS AND APPROVALS

Section 28.01. Effect of Granting or Failure to Grant Approvals or Consents.

All consents and approvals which may be required under this Lease shall not be
unreasonably withheld, conditioned or delayed, except where it is expressly
provided herein that such consent or approval is to be given in Landlord’s sole
discretion or in Landlord’s judgment, determination or at Landlord’s option, and
shall, as a condition of their effectiveness, be in writing. The granting of any
consent or approval by a party to perform any act requiring consent or approval
under the terms of this Lease, or the failure on the part of a party to object
to any such action taken without the required consent or approval, shall not be
deemed a waiver by the party whose consent was required of its right to require
such consent or approval for any further similar act.

 

- 85 -



--------------------------------------------------------------------------------

ARTICLE 29

SURRENDER AT END OF TERM

Section 29.01. Surrender of Premises.

Upon the Expiration Date (or upon a re-entry by Landlord upon the Premises
pursuant to Article 22 hereof), Tenant, without any payment or allowance
whatsoever by Landlord, shall surrender the Premises to Landlord in reasonably
good order, condition and state of repair, reasonable wear and tear, and
casualty for which Tenant is not responsible to restore under this Lease,
excepted, and free and clear of all Subleases, liens and encumbrances of any
Person claiming by, through or under Tenant. Tenant hereby waives any notice now
or hereafter required by law with respect to vacating the Premises on the
Expiration Date. Notwithstanding anything in this Article 29 or elsewhere in
this Lease, Tenant shall have no liability for any restoration of the Premises
upon the expiration of this Lease or to otherwise remove any fixtures,
Alterations or betterments to the Premises, it being agreed that Tenant’s
obligation shall be to remove Tenant’s Personal Property only.

Section 29.02. Delivery of Subleases, Etc.

Upon the Expiration Date (or upon a re-entry by Landlord upon the Premises
pursuant to Article 22 hereof), Tenant shall, upon written request of Landlord,
deliver to Landlord, to the extent any Subleases are still in force and effect,
(i) executed counterparts of all Subleases, (ii) any service and maintenance
contracts then affecting the Premises, (iii) any warranties and guarantees which
Tenant has received in connection with any work or services performed or
Equipment installed in or on the Premises, and to the extent same are
assignable, a duly executed assignment thereof, without recourse except as
provided in Section 37.06(b), to Landlord, and (iv) all maintenance records for
the Premises in Tenant’s possession and control, and any and all other documents
of every kind and nature whatsoever relating to the operation and the condition
of the Premises which are in Tenant’s control at such time (or copies thereof,
to the extent Tenant is required by law or Accounting Principles to retain the
originals).

Section 29.03. Trade Fixtures and Tenant’s Property.

Tenant, or any Subtenant which entered into a Sublease in accordance with the
provisions of this Lease, may remove their respective Trade Fixtures and
Tenant’s Property but upon removal of any Trade Fixture or Tenant’s Property
from the Premises, Tenant shall immediately and at its sole expense repair and
restore, or cause to be repaired and restored, the affected portion of the
Premises to a completed and functional condition, reasonable wear and tear
excepted, and repair any damage to the Premises occurring during such removal.
Any Trade Fixtures or Tenant’s Property which shall remain on the Premises after
the Expiration Date (or upon a re-entry by Landlord upon the Premises pursuant
to Article 22 hereof) and after the removal of Tenant or such Subtenant from the
Premises, may, at the option of Landlord, be deemed to have been abandoned by
Tenant or such Subtenant, and either may be retained by

 

- 86 -



--------------------------------------------------------------------------------

Landlord as its property or be disposed of at Tenant’s expense without
accountability, in such manner as Landlord may see fit. Landlord shall not be
responsible for any loss or damage occurring to any such Trade Fixtures or
Tenant’s Property.

Section 29.04. Survival Clause.

The provisions of this Article shall survive the Expiration Date.

ARTICLE 30

ENTIRE AGREEMENT

This Lease, together with the Exhibits hereto, contains all of the promises,
agreements, conditions, inducements and understandings between Landlord and
Tenant concerning the Premises, and there are no promises, agreements,
conditions, understandings, inducements, warranties or representations, oral or
written, expressed or implied, between them other than as expressly set forth
herein or as may be expressly contained in any enforceable written agreements or
instruments executed simultaneously herewith by the parties hereto.

ARTICLE 31

QUIET ENJOYMENT

Landlord covenants that, as long as Tenant faithfully shall perform the
agreements, terms, covenants and conditions hereof, Tenant shall and may,
subject to the exceptions, reservations, terms and conditions of this Lease,
peaceably and quietly have, hold and enjoy the Premises for the Term without
molestation or disturbance by or from Landlord or any Person claiming through or
under Landlord. This covenant shall run with the land and shall bind Landlord
(and all assigns and successors of Landlord) and shall inure to the benefit of
Tenant (and all assigns and successors of Tenant).

ARTICLE 32

USE OF DEVELOPMENT RIGHTS

Tenant agrees that Landlord may execute any declaration of zoning lot
restrictions, zoning lot development agreement, and other necessary documents
that are entered into for the purpose of utilizing the development rights
attributable to the Premises in excess of those assigned to the Project without
the joinder, waiver, consent or other act of Tenant, provided that such
documents do not compromise Tenant’s Permitted Use of Premises, or reduce the
floor area available on the zoning lot for Tenant’s Permitted Uses.

 

- 87 -



--------------------------------------------------------------------------------

ARTICLE 33

ADMINISTRATIVE AND JUDICIAL PROCEEDINGS, CONTESTS, ETC.

Section 33.01. Imposition Contest Proceedings.

Tenant shall have the right to contest, at its sole cost and expense, the amount
or validity, in whole or in part, of any Imposition (which, pursuant to this
Lease are Tenant’s obligation to comply with) by appropriate proceedings
diligently conducted in good faith, in which event, notwithstanding the
provisions of Section 5.01 hereof, payment of such Imposition may be postponed
if, and only as long as:

(a) neither the Premises nor any part thereof, could be, by reason of such
postponement or deferment, in the judgment of Landlord, in danger of being
forfeited and Landlord is not in danger of being subjected to criminal liability
or penalty or civil liability or penalty in excess of the amount for which
Tenant has furnished security as provided in Section 33.01(b) by reason of
nonpayment thereof; and

(b) Tenant has either (i) deposited cash, or (alternatively, at Tenant’s option)
given to Landlord a letter of credit in form and substance reasonably
satisfactory to Landlord, issued by an Institutional Lender located in New York
City, in the amount so contested and unpaid together with all interest and
penalties in connection therewith and all charges relating to such contested
Imposition that may or might, in Landlord’s judgment, be assessed against, or
become a charge on, the Premises or any part thereof in or during the pendency
of such proceedings, or (ii) provided other equivalent security in form,
substance and amount, and on terms, satisfactory to Landlord. Upon the
termination of such proceedings, Tenant shall pay the amount of such Imposition
or part thereof as finally determined in such proceedings, the payment of which
was deferred during the prosecution of such proceedings, together with any
costs, fees (including, without limitation, reasonable attorneys’ fees and
disbursements), interest, penalties or other liabilities which are Tenant’s
obligation to pay pursuant thereto in connection therewith, and, upon such
payment, deposited with it with respect to such Imposition, together with the
interest, if any, earned thereon and Landlord shall return any form of security
being held by it together with interest, if any, earned thereon. If Tenant shall
not pay the amounts referred to in the preceding sentence of this paragraph,
then Depository shall, at Landlord’s direction, disburse any moneys deposited
with it by Tenant pursuant to the first sentence of this paragraph directly to
the Person to whom or to which such Imposition is payable, and the Landlord
shall likewise be entitled to apply the proceeds of any security deposited with
it by Tenant pursuant to said sentence to such Person in payment of said
amounts. Tenant shall remain liable for any unpaid balance of said amounts
remaining after application by Depository or Landlord as aforesaid, and Tenant
shall pay said balance to Landlord or the Person entitled to receive it within
ten (10) days after Landlord’s demand. If at any time during the continuance of
such proceedings Landlord, in its sole judgment, shall deem insufficient the
amount or nature of the security deposited, Tenant, within ten (10) days after
Landlord’s demand, shall make an additional deposit with Depository of such
additional sums or deliver to Landlord such other acceptable security as
Landlord may request, and upon failure of Tenant to so do, the amount
theretofore deposited (or made available by alternative security), together with
the interest, if any, earned thereon, may be applied by Depository (or Landlord,
if it is the holder of the

 

- 88 -



--------------------------------------------------------------------------------

security) to the payment, removal and discharge of such Imposition and the
interest and penalties in connection therewith and any costs, fees (including,
without limitation, reasonable attorneys’ fees and disbursements) or other
liability accruing in any such proceedings and the balance, if any, remaining
thereafter, together with the interest, if any, earned thereon and remaining
after application by Depository or Landlord as aforesaid, shall be returned to
Tenant or to the Person entitled to receive it. If there is a deficiency, Tenant
shall pay the deficiency to Landlord or the Person entitled to receive it,
within ten (10) days after Landlord’s demand.

Section 33.02. Requirement Contest.

Tenant shall have the right to contest the validity of any Requirement or the
application thereof (including any proceeding under Article 25 hereof). During
such contest, compliance with any such contested Requirement may be deferred by
Tenant on the condition that before instituting any such proceeding, Tenant,
except to the extent that compliance with such Requirement is the obligation of
Landlord pursuant to operation of Section 12.05 of this Lease, shall furnish a
cash deposit to Depository or, alternatively at Tenant’s option, furnish to
Landlord a letter of credit or other security, securing compliance with the
contested Requirement and payment of all interest, penalties, fines, civil
liabilities, fees and expenses in connection therewith, all such forms of
security to be satisfactory to Landlord in form, substance, amount, and identity
of the issuing party. Any such proceeding instituted by Tenant shall be
commenced as soon as is possible after the issuance of any such contested
Requirement and shall be prosecuted with diligence to final adjudication;
settlement, compliance or other mutually acceptable disposition of the
Requirement so contested. The furnishing of any bond, deposit, letter of credit
or other security notwithstanding, Tenant shall comply with any such Requirement
in accordance with the provisions of Section 14.01(a) hereof if the Premises, or
any part thereof, are in danger of being forfeited or if Landlord is in danger
of being subjected to criminal liability or penalty, or civil liability in
excess of the amount for which Tenant shall have furnished security as
hereinabove provided, by reason of noncompliance therewith, or if failure to
comply is hazardous to persons or property or would violate any mortgage or
insurance policy provisions.

Section 33.03. Landlord’s Participation in Contest Proceedings.

Landlord shall not be required to join in any action or proceeding brought by
Tenant referred to in this Article or permit the action to be brought by Tenant
in Landlord’s name unless the provisions of any law, rule or regulation at the
time in effect require that such action or proceeding be brought by and/or in
the name of Landlord. If so required, Landlord shall join and cooperate in such
proceedings or permit them to be brought by Tenant in Landlord’s name, in which
case Tenant shall pay all costs and expenses (including, without limitation,
reasonable attorneys’ fees and disbursements) incurred by Landlord in connection
therewith.

 

- 89 -



--------------------------------------------------------------------------------

ARTICLE 34

INVALIDITY OF CERTAIN PROVISIONS

If any term or provision of this Lease or the application thereof to any Person
or circumstances shall, to any extent, be invalid and unenforceable, the
remainder of this Lease, and the application of such term or provision to
Persons or circumstances other than those as to which it is held invalid and
unenforceable, shall not be affected thereby and each term and provision of this
Lease shall be valid and enforceable to the fullest extent permitted by law.

ARTICLE 35

FINANCIAL REPORTS

Section 35.01. Financial Records/Audit.

Upon written request from Landlord, Administrator, Apple or any City agency or
other Governmental Authority, Tenant shall furnish to Landlord at any time that
the Premises are used such that, if Tenant owned fee title to the Premises, the
Premises would be “income-producing property” as that term is used in City
Administrative Code Section 11-208.1 (or successor thereto), income and expense
statements substantially similar to those required by such code section (or
successor thereto) as if Tenant were the “owner” of the Premises as such term is
used in said Section 11-208.1, such statements to be submitted within the time
periods and to the address provided for in said Section 11-208.1 and such
statements to be submitted notwithstanding that the City holds fee title to the
Premises. Landlord and/or Lease Administrator may request to review and audit
current and past financial statements for the Project, which Tenant shall
produce, subject to reasonable prior notice. Notwithstanding any of the
foregoing to the contrary, so long as Tenant or the Guarantor or its parent
company is either a public company or a publicly reporting and filing company,
to the extent financial information as to Tenant or Guarantor which Tenant would
be otherwise required to deliver hereinabove is available to Landlord via EDGAR
or other online service, then Landlord agrees that it shall obtain such
financial information through such service and Tenant shall not be required to
make the physical deliveries required hereinabove, provided that if Landlord
requests financial information that is unavailable on such online services,
Tenant shall deliver such financial information to Landlord with the
understanding that such financial information shall be kept confidential by
Landlord.

Section 35.02. Survival Clause.

The obligations of Tenant under this Article shall survive the Expiration Date.

 

- 90 -



--------------------------------------------------------------------------------

ARTICLE 36

INVESTIGATIONS, SOLICITATIONS, ETC.

Section 36.01. Cooperation by Tenant.

Tenant shall cooperate fully and faithfully with any investigation, audit or
inquiry with respect to this Lease or the Premises conducted by any Governmental
Authority that is empowered directly or by designation to compel the attendance
of witnesses and to examine witnesses under oath, or conducted by the Inspector
General of a Governmental Authority that is a party in interest to this Lease.
If:

(a) any Person who has been advised that his or her statement, and any
information from such statement, will not be used against him or her in any
subsequent criminal proceeding refuses to testify before a grand jury or other
Governmental Authority empowered directly or by designation to compel the
attendance of witnesses and to examine witnesses under oath concerning the award
of, or performance under, any transaction, agreement, lease, permit, contract,
or license entered into with the City, the State of New York or any political
subdivision or public authority thereof, or the Port Authority of New York and
New Jersey, EDC or any local development corporation, or any public benefit
corporation organized under the laws of the State of New York, or

(b) any Person refuses to testify with respect to this Lease or the Premises for
a reason other than the assertion of his or her privilege against
self-incrimination in an investigation, audit or inquiry conducted by a
Governmental Authority empowered directly or by designation to compel the
attendance of witnesses and to take testimony under oath, or by the Inspector
General of a Governmental Authority that is a party in interest in, and is
seeking testimony concerning the award of, or performance under this Lease,

then the commissioner or agency head whose agency is a party in interest to the
submitted bid, submitted proposal, transaction, contract, lease, permit or
license shall convene a hearing, upon not less than five (5) days written notice
to the parties involved, to determine if any penalties should attach for the
failure of a Person to testify.

Section 36.02. Intentionally Omitted

Section 36.03. Penalties.

The penalties which may attach after a final determination by the commissioner
or agency head may include but shall not exceed:

(a) The disqualification for a period not to exceed five (5) years from the date
of an adverse determination for any Person, or any entity of which such Person
was a member at the time the testimony was sought, from submitting bids for, or
transacting business with, or entering into or obtaining any contract, lease,
permit or license with or from the City or EDC; and/or

(b) The cancellation or termination of any and all such existing City or EDC
contracts, leases, permits or licenses that the refusal to testify concerns and
that have not been assigned as permitted under this Lease, nor the proceeds of
which pledged, to an unaffiliated and unrelated Institutional Lender for fair
value prior to the issuance of the notice scheduling the hearing, without the
City or EDC incurring any penalty or damages on account of such cancellation or
termination.

 

- 91 -



--------------------------------------------------------------------------------

Section 36.04. Criteria for Determination.

The commissioner or agency head shall consider and address in reaching his or
her determination and in assessing an appropriate penalty the factors in
subsections (a) and (b) below. He or she may also consider, if relevant and
appropriate, the criteria established in subsections (c) and (d) below in
addition to any other information which may be relevant and appropriate:

(a) The entity’s good faith endeavors or lack thereof to cooperate fully and
faithfully with any governmental investigation or audit, including but not
limited to the discipline, discharge or disassociation of any Person failing to
testify, the production of accurate and complete books and records, and the
forthcoming testimony of all other members, agents, assignees or fiduciaries
whose testimony is sought.

(b) The relationship of the person who refused to testify to any entity that is
a party to the hearing, including, but not limited to, whether the person whose
testimony is sought has an ownership interest in the entity and/or the degree of
authority and responsibility the person has within the entity.

(c) The nexus of the testimony sought to the subject entity and its contracts,
leases, permits or licenses with the City.

(d) The effect a penalty may have on an unaffiliated and unrelated party or
entity that has a significant interest in an entity subject to penalties under
Section 36.03 above, provided that the party or entity has given actual notice
to the commissioner or agency head upon the acquisition of the interest, or at
the hearing called for in Section 36.02 above gives notice and proves that such
interest was previously acquired. Under either circumstance the party or entity
must present evidence at the hearing demonstrating the potential adverse impact
a penalty will have on such person or entity.

Section 36.05. Definitions.

As used in this Article:

(a) The term “license” or “permit” shall mean a license, permit, franchise or
concession not granted as a matter of right.

(b) The term “person” as used herein shall be defined as any natural person
doing business alone or associated with another person or entity as partner,
director, officer, principal, or employee.

(c) The term “entity” shall mean any firm, partnership, corporation, association
or Person that receives monies, benefits, licenses, leases or permits from or
through the City or otherwise transacts business with the City.

(d) The term “member” shall mean any Person associated with another Person or
entity as a partner, director, officer, principal or employee.

 

- 92 -



--------------------------------------------------------------------------------

Section 36.06. Failure to Report Solicitations.

(a) In addition to and notwithstanding any other provision of this Lease, in the
event any director, officer, or Vice President of Tenant fails to promptly,
after becoming aware thereof, report in writing to the Commissioner of
Investigation of the City any solicitation of money, goods, requests for future
employment or other benefit or thing of value, by or on behalf of any employee
of the City or other person, firm, corporation or entity for any purpose which
may be related to the procurement or obtaining of this Lease by the Tenant, or
affecting the performance of this Lease (a “Failure to Report a Solicitation”),
Tenant shall be in Default under this Lease.

(b) The first time a Failure to Report a Solicitation occurs, Tenant may cure
such Default by, within ten (10) days of the discovery of such Failure to Report
a Solicitation, (i) paying, to Landlord, a fine in the amount of Thirty-Six
Thousand Dollars ($36,000) and (ii) instituting a system, acceptable to the
City, to prevent such Failure to Report a Solicitation from occurring in the
future.

(c) The second time a Failure to Report a Solicitation occurs, Tenant may cure
such Default by, within ten (10) days of the discovery of such Failure to Report
a Solicitation, paying, to Landlord, a fine in the amount of Seventy-Two
Thousand Dollars ($72,000).

(d) The third time a Failure to Report a Solicitation occurs, the commissioner
or agency head may in his or her sole discretion terminate this Lease upon not
less than three (3) days written notice.

ARTICLE 37

MISCELLANEOUS; INDICTMENT

Section 37.01. Captions.

The captions of this Lease are for the purpose of convenience of reference only,
and in no way define, limit or describe the scope or intent of this Lease or in
any way affect this Lease.

Section 37.02. Table of Contents.

The table of contents is for the purpose of convenience of reference only, and
is not to be deemed or construed in any way as part of this Lease.

 

- 93 -



--------------------------------------------------------------------------------

Section 37.03. Reference to Landlord and Tenant.

The use herein of the neuter pronoun in any reference to Landlord or Tenant
shall be deemed to include any individual Landlord or Tenant. The use herein of
the words “successors and assigns” or “successors or assigns” of Landlord or
Tenant shall be deemed to include the heirs, legal representatives and assigns
of any individual Landlord or Tenant.

Section 37.04. Person Acting on Behalf of a Party Hereunder.

If more than one Person is named as, or becomes a party hereunder, the other
party may require the signatures of all such Persons in connection with any
notice to be given or action to be taken hereunder by the party acting through
such Persons. Each Person acting through or named as a party shall be fully and
jointly and severally liable for all of such party’s obligations hereunder. Any
notice by a party to any Person acting through or named as the other party shall
be sufficient and shall have the same force and effect as though given to all
Persons acting through or named as such other party.

Section 37.05. Indictment.

(a) Procedures and Requirements. If any grand jury impaneled by any federal or
state court files an indictment with such court charging Tenant or any principal
of Tenant (such indicted Person referred to hereafter as the “Indicted Party”)
with having committed an intentional felony in connection with the Premises,
construction or operations thereon, or any other matter in connection to the
Premises, then Landlord shall convene a hearing (the “Hearing”) before a panel
of three persons consisting of (i) the City’s Deputy Mayor for Finance and
Economic Development (or a successor in function designated by the City’s
Mayor), (ii) the President of EDC (or a successor in function designated by the
City’s Mayor), and (iii) the Corporation Counsel of the City, or the respective
duly authorized designees of any of them, or such substitute persons as the
City’s Mayor may designate (the “Hearing Officers”). Such Hearing shall be held
upon not less than forty-five (45) days written notice to the Indicted Party and
Tenant for the purpose of determining whether it is in the best interest of the
City to require the Indicted Party to assign its interest in this Lease or in
Tenant, as the case may be. At the Hearing, Tenant and the Indicted Party shall
have the opportunity to be represented by counsel and to make a presentation to
the Hearing Officers orally and in writing. The Hearing Officers shall consider
and address in reaching their determination (x) the nexus of the conduct charged
in the indictment to this Lease, (y) the deleterious effect which an assignment
of the Indicted Party’s interest in this Lease or in Tenant, as the case may be,
would have on the economic development interests of the City which this Lease is
intended to promote, and (z) other relevant matters. The Hearing Officers shall
render a decision in writing within thirty (30) days of the last day of the
Hearing. If the Hearing Officers decide by a majority vote that it is in the
best interest of the City to require an assignment by the Indicted Party, then
Landlord shall notify the Indicted Party and Tenant of the Hearing Officers’
decision within five (5) days of the date thereof. The Indicted Party shall
assign its interest in this Lease or in Tenant, as the case may be, within six
(6) months of the date of the notice of such decision by the Hearing Officers to
a Permitted Assignee who is not an affiliate of the Indicted Party acting either
in its own behalf or as an independent trustee in accordance with
Section 37.05(c) below for the benefit of the Indicted Party for the purpose of
actively managing this Lease or the Indicted Party’s interest in

 

- 94 -



--------------------------------------------------------------------------------

Tenant, as the case may be. The Indicted Party may receive the consideration, if
any, for such assignment in installment payments, provided that such
consideration shall be for a sum certain and that, except as hereinafter
provided, following such assignment the Indicted Party shall have no further
interest in the Premises or in any profits arising therefrom. If the Indicted
Party has sought review of the Hearing Officers’ decision by appropriate lawful
means, the time for the assignment of the Indicted Party’s interest, if required
by the Hearing Officers’ decision, shall be stayed until such review has been
completed.

(b) Failure to Assign. Any failure of (i) the Indicted Party to assign its
interest in this Lease or in Tenant, as the case may be, or (ii) a Permitted
Assignee who is not affiliated with the Indicted Party, acting as a trustee, to
assign the Indicted Party’s interest in this Lease or in Tenant, as the case may
be, following a Conviction within the time and in the manner provided hereunder,
shall be deemed to be a material Default by Tenant hereunder and shall permit
Landlord to obtain injunctive or equitable relief to compel an assignment, or
other appropriate remedies, but shall not permit Landlord to terminate this
Lease. Upon the occurrence of such Default, Landlord shall have all of the
rights and remedies provided hereunder in the case of a Default by Tenant.

(c) Assignment to Trustee. If the Indicted Party assigns its interest in Tenant
or in this Lease to a trustee as provided in Section 37.05(a) hereof, the trust
agreement between the Indicted Party and the trustee shall be reasonably
satisfactory to Landlord, and the trust agreement shall provide as follows:

1. If (x) the Indicted Party is found not guilty of the felony for which it is
indicted by a court of competent jurisdiction or (y) the felony charges against
such Indicted Party are dismissed, then the trustee shall reassign the Indicted
Party’s interest in Tenant or in this Lease, as the case may be, to the Indicted
Party;

2. If (x) the Indicted Party is found guilty of the felony for which it is
indicted by a court of competent jurisdiction and either the period for appeal
of such verdict has expired or such verdict is affirmed by the court having
ultimate jurisdiction to hear an appeal of such determination or (y) the
Indicted Party pleads guilty to the felony for which it is indicted or another
intentional felony or pleads “no contest” to the felony for which it is indicted
or another intentional felony (either (x) or (y) above, a “Conviction”), then
the trustee shall assign this Lease or the Indicted Party’s interest in Tenant,
as the case may be, within six (6) months of the date of the Conviction to a
Permitted Assignee who is not affiliated with the Indicted Party; and

3. During the pendency of any such trust, the Indicted Party shall exercise no
control over the Premises but may make contributions in connection with
operations at the Premises and receive distributions therefrom.

(d) Application. This Section 37.05 shall apply only for so long as the City or
any agency or instrumentality thereof shall be Landlord hereunder.

 

- 95 -



--------------------------------------------------------------------------------

Section 37.06. Limitation on Liability.

(a) Landlord Exculpation. The liability of Landlord, or of any other Person who
has at any time acted as Landlord or Administrator hereunder, for damages or
otherwise, shall be limited to Landlord’s interest in the Premises, the proceeds
of any insurance policies covering or relating to the Premises which are payable
to Landlord, and any awards payable to Landlord in connection with any
condemnation of part or all of the Premises. In no event, however, shall
Landlord’s interest in the Premises include: (i) any rights, claims, or
interests of Landlord that at any time may exist pursuant to a loan document to
which the Landlord is a party or any note or mortgage given to Landlord in
connection with the Premises; (ii) any rights, claims, or interests of Landlord
that at any time may arise from or be a result of Landlord’s governmental powers
or rights or Landlord’s actions in its governmental capacity; (iii) any rents,
issues, or proceeds from or in connection with the Premises, or that would
otherwise be within Landlord’s interest in the Premises, from and after such
time as such items have been received by the Landlord; or (iv) any proceeds
resulting from a levy under execution or attachment against Landlord’s fee
interest in the Premises (it being understood and agreed that Tenant shall not
seek to effect such a levy under execution or attachment). None of the
directors, officers, partners, joint venturers, principals, shareholders,
employees, agents or servants of Landlord or EDC shall have any liability
(personal or otherwise) hereunder or be subject to levy, execution or other
enforcement procedure for the satisfaction of any remedies of Tenant available
hereunder.

(b) Tenant’s Exculpation. Except for (i) liability of Tenant for conversion,
fraud, fraud of creditors, breach of trust, or intentional damage to the
Premises, (ii) liability of Tenant when Landlord is acting in or pursuant to its
governmental capacity, (iii) liability with respect to Tenant’s obligation to
pay any and all additional rental and any other Rental that has accrued prior to
termination of this Lease but not yet been paid, and (iv) liability of Tenant
arising in connection with Tenant’s obligation to indemnify the Landlord and
Administrator, the liability of Tenant hereunder for damages or other monetary
amounts or otherwise by reason of any Event of Default under this Lease shall be
limited to Tenant’s interest in the Premises, including, without limitation,
(A) rents or profits collected or collectible after an Event of Default has
occurred (in the case of non-payment of any Rental) or notice of an Event of
Default has been given (in the case of Defaults other than non-payment of
Rental); (B) the proceeds of any insurance policies payable to Tenant covering
or relating to the Premises, including, without limitation, Insurance Proceeds;
(C) any awards payable to Tenant in connection with any condemnation of the
Premises or any part thereof; (D) any other rights, privileges, licenses,
franchises, claims, causes of action or other interests, sums or receivables
appurtenant to the Premises; and (E) any security pledged hereunder by Tenant
from time to time. None of the directors, officers, partners, joint venturers,
principals, shareholders, employees, agents or servants of Tenant shall have any
liability (personal or otherwise) hereunder beyond Tenant’s interest in the
Premises, and no other property or assets of Tenant or any of the directors,
officers, partners, joint venturers, principals, shareholders, employees, agents
or servants of Tenant shall be subject to levy of execution or other enforcement
procedure for the satisfaction of Landlord’s remedies hereunder.

(c) Governs Lease. The provisions of this Section 37.06 shall govern every other
provision of this Lease. The absence of explicit reference to this Section 37.06
in any particular provision of this Lease shall not be construed to diminish the
application of this Section 37.06 to such provision. This Section 37.06 shall
survive the Expiration Date.

 

- 96 -



--------------------------------------------------------------------------------

(d) Other Remedies. Nothing in this Section 37.06 is intended to limit the
remedies available to any party under this Lease other than by limiting the
enforcement of those remedies to a party’s interest in the Premises, in the
manner and to the extent provided in this Section 37.06. Nothing in this
Section 37.06 is intended to prevent or preclude any person from obtaining
injunctive or declaratory relief with respect to any claim arising under this
Lease or in connection with the Premises.

Section 37.07. Remedies Cumulative.

Each right and remedy of either party provided for in this Lease shall be
cumulative and shall be in addition to every other right or remedy provided for
in this Lease, or now or hereafter existing at law or in equity or by statute or
otherwise, and the exercise or beginning of the exercise by either party of any
one or more of the rights or remedies provided for in this Lease, or now or
hereafter existing at law or in equity or by statute or otherwise shall not
preclude the simultaneous or later exercise by such party of any or all other
rights or remedies provided for in this Lease or now or hereafter existing at
law or in equity or by statute or otherwise.

Section 37.08. Merger.

Unless Landlord and Tenant sign and record an agreement to the contrary, there
shall be no merger of this Lease or the leasehold estate created hereby with the
fee estate in the Premises or any part thereof by reason of the same Person
acquiring or holding, directly or indirectly, this Lease and the leasehold
estate created hereby or any interest in this Lease or in such leasehold estate
as well as the fee estate in the Premises.

 

- 97 -



--------------------------------------------------------------------------------

Section 37.09. Performance at Tenant’s Sole Cost and Expense.

Except to the extent otherwise expressly provided for elsewhere in this Lease,
all of Tenant’s obligations hereunder shall be performed at Tenant’s sole cost
and expense.

Section 37.10. Relationship of Landlord and Tenant.

This Lease is not to be construed to create a partnership or joint venture
between the parties, it being the intention of the parties hereto only to create
a landlord and tenant relationship.

Section 37.11. Waiver, Modification, Etc.

No covenant, agreement, term or condition of this Lease shall be changed,
modified, altered, waived or terminated except by a written instrument of
change, modification, alteration, waiver or termination executed by Landlord and
Tenant. No waiver of any breach or Event Default shall affect or alter this
Lease, but each and every covenant, agreement, term and condition of this Lease
shall continue in full force and effect with respect to any other then existing
or subsequent breach or Event of Default thereof.

Section 37.12. Intentionally Omitted.

Section 37.13. Governing Law.

This Lease shall be governed by, and be construed in accordance with, the laws
of the State of New York.

Section 37.14. Claims.

Any and all claims asserted by or against Landlord arising under this Lease or
related hereto shall be heard and determined either in the courts of the United
States (“Federal Courts”) located in the City of New York or in the courts of
the State of New York (“New York State Courts”) located in the City of New York.
To effect this agreement and intent, Landlord and Tenant agree and, where
appropriate, shall require each contractor and Subtenant to agree, as follows:

(i) If Landlord initiates any action against Tenant in Federal Court or in New
York State Court, service of process may be made on Tenant either in person,
wherever Tenant may be found in the manner required by applicable law.

(ii) With respect to any action between Landlord and Tenant in New York State
Court, Tenant hereby expressly waives and relinquishes any rights it might
otherwise have (i) to move to dismiss on grounds of forum non conveniens,
(ii) to remove to Federal Court outside New York City, and (iii) to move for a
change of venue to New York State Court outside New York City.

(iii) With respect to any action between Landlord and Tenant in Federal Court
located in New York City, Tenant expressly waives and relinquishes any right it
might otherwise have to transfer the action to a Federal Court outside the City
of New York.

 

- 98 -



--------------------------------------------------------------------------------

(iv) If Tenant commences any action against Landlord in a court located other
than in the City and State of New York, then, upon request of Landlord, Tenant
shall either consent to a transfer of the action to a court of competent
jurisdiction located in the City and State of New York or, if the court where
the action is initially brought will not or cannot transfer the action, then
Tenant shall consent to dismiss such action without prejudice and may thereafter
reinstitute the action in a court of competent jurisdiction in New York City.

Section 37.15. Successors and Assigns.

The agreements, terms, covenants and conditions herein shall be binding upon,
and inure to the benefit of, Landlord and Tenant and, except as otherwise
provided herein, their respective successors and assigns.

Section 37.16. Effect of Other Transactions.

No Sublease or Capital Transaction, whether executed simultaneously with this
Lease or otherwise, and whether or not consented to by Landlord, shall be deemed
to modify this Lease in any respect.

Section 37.17. City as Landlord.

The obligations of the City in its governmental capacity are not to be construed
as obligations of the City in its proprietary capacity as Landlord under this
Lease.

Section 37.18. Waivers.

To the extent permitted by applicable Law, Landlord and Tenant each hereby waive
trial by jury in any action, proceeding or counterclaim brought by either of the
parties hereto against the other on any matters whatsoever arising out of or in
any way connected with this Lease, the relationship of Landlord and Tenant,
Tenant’s use or occupancy of the Premises, and/or any claim for injury or
damages. In the event Landlord commences any proceeding for nonpayment of Rental
or any other sums required to be paid by Tenant under the terms of this Lease,
Tenant will not interpose any counterclaim of whatever nature or description in
any such proceedings, except to the extent the failure to raise any issue or
claim in the instant proceeding would or is reasonably likely to preclude
raising such issue or claim in a separate or subsequent proceeding.

Section 37.19. Designee.

References to Landlord in this Lease shall be deemed to refer also to any
designee named by Landlord to act in its behalf with respect to this Lease.
Actions to be taken by the Administrator hereunder may instead, at Landlord’s
option, be taken by Landlord or Landlord’s designee.

 

- 99 -



--------------------------------------------------------------------------------

Section 37.20. Counterparts.

This Lease may be executed in one or more counterparts each of which shall be an
original but all of which when taken together shall constitute one and the same
instrument.

(the remainder of this page is intentionally left blank)

 

- 100 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above written.

 

THE CITY OF NEW YORK By:  

/s/ Andrew Schwartz

  Deputy Commissioner of the   Department of Small Business Services

 

Approved as to Form:

/s/ James McSpiritt

Acting Corporation Counsel

 

DAIRYLAND HP LLC, a Delaware limited liability company By:   DAIRYLAND USA
CORPORATION,   a New York corporation   Sole Member and Manager   By:  

/s/ Christopher Pappas

  Name:   Christopher Pappas   Title:   Chief Executive Officer

 

- 101 -



--------------------------------------------------------------------------------

STATE OF NEW YORK   )       :SS.: COUNTY OF NEW YORK   )

On this 26 day of April, in the year 2012, before me, a Notary Public in and for
said State, personally appeared the Commissioner of the Department of Small
Business Services of the City of New York, personally known to me or proved to
me on the basis of satisfactory evidence to be the individual whose name is
subscribed to within the foregoing instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the individual, or the person on behalf of which the individual acted, executed
the instrument.

 

/s/ Denise Motta

Notary Public

Denise Motta

Commissioner of Deeds, City of New York

NO. 4-6420

Certificate Filed in New York County

Commission Expires November 1, 2012

 

STATE OF NEW YORK   )       :SS.: COUNTY OF NEW YORK   )

On this 16th day of April, in the year 2012, before me, a Notary Public in and
for said State, personally appeared Christopher Pappas, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to within the foregoing instrument and acknowledged to me
that he executed the same in his capacity, and that by his signature on the
instrument, the individual, or the person on behalf of which the individual
acted, executed the instrument.

 

/s/ Raquel Mehlman

Notary Public

Raquel Mehlman

Notary Public State of New York

New York County

LIC. #01ME6193851

Comm. Exp. 9/22/2012



--------------------------------------------------------------------------------

EXHIBIT A

PREMISES

 

LOGO [g344100rider-a.jpg]



--------------------------------------------------------------------------------

LOGO [g344100rider-a_logo.jpg]   

Mercator#12J109

EDC#28770005-02

200-240 FCD

 

  

Metes & Bounds

Description

February 29, 2012

Being a part of Lot 500 Block 2781 and Lot 1 Block 2770 situate, lying, and
being in the Borough of the Bronx, City and State of New York, bounded and more
particularly described as:

COMMENCING at the intersection of the northerly line of Food Center Drive with
the easterly right-of-way line of Halleck Street (100 ft. wide), and running
thence:

 

A. Along the northerly right-of-way line of Food Center Drive, N 78°17’45” E,
1446.07’ to a point, thence;

 

B. Continuing along the same, N 86° 55’ 54” E, 180.95’ to a point of curvature,
thence;

 

C. Continuing along the same, with a curve to the left, having a radius of
264.00’, an arc length of 39.78’, a central angle of 8° 38’ 00” to a point of
tangency, thence;

 

D. Continuing along the same, N 78° 17’ 54” E, 128.52’ to a point of curvature,
thence;

 

E. Continuing along the same, with a curve to the right having a radius of
300.00’, an arc length 119.70’, and a central angle of 22° 51’ 39” to a point on
the curve, thence;

 

F. Along an existing leasehold, N 36° 29’ 08” E, 89.22’ to a point, thence;

 

G. Continuing along the same, N 13° 12’ 58” E, 67.43’ to a point, thence;

 

H. Continuing along the same, N 78° 21’ 32” E, 39.24’ to the point of TRUE
beginning, thence;

 

1. Along the existing leasehold, N 11° 38’ 28” W Length: 707.60’ to a point,
thence;

 

2. Continuing along the same, N 78° 21’ 32” E, 17.00’ to a point, thence;

 

3. Continuing along the same, N 11° 56’ 13” W, 310.20’ to a point, thence;

 

4. Continuing along the same, N 23° 01’ 04” W, 95.50’ to a point, thence;

 

5. Continuing along the same, N 37° 28’ 49” W, 85.25’ to a point, thence;

 

6. Continuing along the same, N 41° 35’ 56” E, 26.80’ to a point, thence;

 

7. Continuing along the same, N 56° 23’ 24” W, 21.30’ to a point, thence;

 

8. Continuing along the same, N 24° 55’ 08” E, 29.63’ to a point being 100.37’,
more or less, upland the US Pierhead and Bulkhead line, thence;

 

9. Along the proposed leasehold line, S 66° 30’ 05” E, 95.49’ to a point thence;

 

10. Continuing along the same, S 60° 56’ 09” E, 49.88’ to a point, thence;

 

11. Continuing along the same, S 48° 26’ 03” E, 67.13’ to a point, thence;

 

12. Continuing along the same, S 63° 04’ 48” E, 28.21’ to a point, thence;

 

13. Continuing along the same, S 82° 41’ 13” E, 70.27’ to a point, thence;

 

 

175 West 93rd Street — New York, NY 10025-9339 — (646) 837-0780 Ph —
www.mercatorgroup.com



--------------------------------------------------------------------------------

Mercator#12J109

EDC#28770005-02

200-240 FCD

Page 2 of 2

 

14. Continuing along the same, S 80° 25’ 11” E, 57.46’ to a point, thence;

 

15. Continuing along the same, S 38° 59’ 27” E, 241.02’ to a point, thence;

 

16. Continuing along the same, S 69° 12’ 44” E, 134.92’ to a point, thence;

 

17. Continuing along the same, S 24° 13’ 05” E, 627.35’ and to a point on an
existing leasehold line and being 31.98’, more or less, from the US Pierhead and
Bulkhead line, thence;

 

18. Along the leasehold line, S 50° 34’ 54” W, 654.52’ to a point, thence;

 

19. Continuing along the same, N 39° 25’ 06” W, 32.00’ to a point on the Block
Line (2770 & 2781), thence;

 

20. Along the Block Line, S 50° 34’ 54” W, 13.65’ to a point, thence;

 

21. Along the existing lease line, N 23° 27’ 41” W, 144.21’ to a point, thence;

 

22. Continuing along the same, S 78° 21’ 32” W, 7.30’ to the point of TRUE
Beginning

Containing 50,142 Sq. Ft. or 13.3182 Acres more or less.

The premises is subject to easements and encumberances as shown a survey by
Mercator Land Surveying, dated February 17, 2012.

TOGETHER with an non-exclusive ingress/egress easement to Food Center Drive
bounded and more particularly described as:

Beginning at the aforesaid point of TRUE Beginning and running thence;

 

1. Along an existing leasehold, N 78° 21’ 32” E, 7.30’ to a point, thence;

 

2. Continuing along the same, S 23° 27’ 41” E, 57.38’ to a point on a curve,
thence;

 

3. Along the proposed easement with a non-tangent curve to the left having a
radius of 100.00’, and arc length of 107.93’, a central angle of 61° 50’ 18”,
and a chord bearing S 22° 46’ 53” W, 102.77’ to a point of tangency, thence;

 

4. Continuing along the same, S 8° 08’ 16” E, 40.97’ to a point on a curve being
the northerly right-of-way line of Food Center Drive, thence;

 

5. Along the right-of-way line with a curve to the left having a radius of
300.00’, an arc length of 111.48’, a central angle of 21° 17’ 25’, and a chord
bearing N 68° 11’ 44” W, 110.84’ to a non-tangent point, thence;

 

6. Along an existing leasehold, N 36° 29’ 08” E, 89.22’ to a point, thence;

 

7. Continuing along the same, N 13° 12’ 58” E, 67.43’ to a point, thence;

 

8. Continuing along the same, N 78° 21’ 32” E, 39.24’ to the point of TRUE
beginning.

Containing 11,509 Sq. Ft. or 0.2640 Acres more or less.

Mercator Land Surveying, LLC

J. R. Lemuel Morrison, LS

NY Lic Surveyor #50404



--------------------------------------------------------------------------------

EXHIBIT A-1

PREMISES AS OF FULL VACATE DATE

 

LOGO [g344100ridera1.jpg]



--------------------------------------------------------------------------------

EXHIBIT A-2

PREMISES AS OF LEASE COMMENCEMENT DATE

 

LOGO [g344100ridera2a.jpg]



--------------------------------------------------------------------------------

LOGO [g344100ridera2b.jpg]



--------------------------------------------------------------------------------

EXHIBIT B

TENANT’S WORK

The project (the “Project”) is divided into (i) the renovation of the existing
warehouse (the “Warehouse Renovation”) and (ii) the new construction of a cooler
on the same footprint as the Rail Shed (the “New Construction”).

The Warehouse Renovation portion of the Project includes the renovation of the
existing 176,406 sq ft Warehouse, (excluding the Rail Shed) at 240 Food Center
Drive, Bronx, NY, into several renovated areas: meat cooler, freezer, dairy-deli
cooler, chocolate room, dry storage, refrigerated dock, dry dock, dock office,
forklift charging area, employee amenities, and offices. The Project will be
performed in three phases. See Exhibit G of AIA Document 141-2004 Standard Form
of Agreement Between Owner and Design-Builder” dated 31 January 2012. (Existing
Floor Plan dated 3/24/11).

The New Construction portion of the Project includes the demolition of the
existing 57,083sf Rail Shed and construction of a new 34 degree Fahrenheit
cooler on that footprint. This portion of the Project will require a separate
building permit application and will proceed in accordance with Exhibit L to AIA
Document 141-2004 Standard Form of Agreement Between Owner and Design-Builder”
dated 31 January 2012. (Design-Builder’s Schedule for Cooler Addition dated
2/15/12).

The Warehouse Renovation portion of the Project has three phases. Phase I
(warehouse) begins after Bazzini vacates the building and after the Lease of
this space allows construction in this space and includes the renovation of the
former Bazzini area into five temperature zones (freezer, meat cooler, dairy
cooler, chocolate cooler and ambient storage), plus forklift charging area.
Phase I also includes a temporary truck dock on the north side of the Warehouse
thus reducing the Phase I freezer and cooler renovation. Phase I renovation also
includes that portion of the office area formerly occupied by Bazzini. Phase I
is complete upon the issuance of a Partial Certificate of Occupancy which will
allow Dairyland HP LLC (“Dairyland”) to occupy and use this newly renovated
Phase I area.

Phase II will then begin consisting of renovating the Southwest corner of the
Warehouse formerly occupied by Dairyland into ambient warehouse space. This
phase includes demolition of a portion of a wall in the Dairyland coolers and
the separation walls between Phase I and phase II areas. Phase II is complete
upon the issuance of a Partial Certificate of Occupancy which will allow
Dairyland to occupy and use this newly renovated area, joined to its Phase 1
renovated area.

Phase III begins after R-Best vacates the premises on or about May 31, 2013 and
after the Lease allows construction in this space. Phase III site work includes
pavement striping and fencing repair only. Phase III work consists of renovation
of the space that was formerly occupied by R-Best into three temperature zones
(freezer, meat cooler, and dairy cooler) plus renovation of the remaining office
space formerly occupied by Dairyland and R-Best. Phase III demolition work
includes removing the remaining interior coolers and freezer that was in turn
occupied by Dairyland, then R-Best. This will include what’s called the Yucca
Cooler that R. Best owns. It also includes demolition



--------------------------------------------------------------------------------

of the temporary walls between freezer, meat cooler, and dairy cooler (temporary
walls separating Phase I from Phase III warehouse areas. Phase III includes
expansion of the renovated freezer, dairy cooler, and chocolate cooler both
north and south to their final limits.



--------------------------------------------------------------------------------

EXHIBIT C

INTENTIONALLY OMITTED



--------------------------------------------------------------------------------

EXHIBIT D

ASBESTOS INSPECTION REPORT

 

LOGO [g344100rider-d_pg1.jpg]

  

October 17, 2011

FINAL

Ms. Kay Zias

New York City Economic Development Corporation

110 William Street

New York, NY 10038

 

Re: Report of Limited Asbestos Building Inspection and Materials Survey

200-240 Food Center Drive, Bronx, NY 10474

TRC Project Number 177603.0060.0001

Dear Ms. Zias:

TRC Environmental Corporation (TRC), under Retainer Contract 33630009 with the
New York City Economic Development Corporation (NYCEDC), conducted a limited
asbestos building inspection and materials survey at 200-240 Food Center Drive,
Bronx, New York 10474 (the “Site”) in support of the proposed renovation of
selected areas of the building.

The Site consists of two (2) buildings as follows:

 

  •  

Approximately 176,000-square foot one-story main warehouse building

 

  •  

Approximately 57,000-square foot vacant rail shed

The scope of work was limited to the areas proposed for renovation including:
the interior floor and walls of the office areas and refrigeration system in the
warehouse, the warehouse roof, and the rail shed.

NYCEDC coordinated access and TRC performed an initial asbestos building
inspection and materials survey on September 30, 2011 and a follow up inspection
on October 11, 2011. The inspection and bulk sampling were performed by
Mr. Akeeb Osinaike and Mr. Stephen Pharai, both New York State Department of
Labor (NYSDOL) Asbestos Inspectors and New York City Department of Environmental
Protection (NYCDEP) Asbestos Investigators. Copies of certification documents
are included in Appendix B.



--------------------------------------------------------------------------------

Ms. Kay Zias

Report of Limited Asbestos Building Inspection and Materials Survey

200-240 Food Center Drive, Bronx, NY 10474

Page 2 of 3

 

Asbestos-containing material (ACM) is defined as material containing more than
one percent (1%) asbestos. Suspect ACM was categorized into groups of
homogeneous material. A homogeneous material is defined as a material that
appears similar throughout in terms of color, texture and date of application.
The following suspect homogeneous materials were identified and sampled:

Main Warehouse Building

 

  •  

Roofing membrane (on 3 levels)

 

  •  

Roof screed coat (on 3 levels)

 

  •  

2” Outer diameter (O.D.) pipe fitting insulation

 

  •  

4” O.D. pipe fitting insulation

 

  •  

6” O.D. pipe fitting insulation

 

  •  

Floor tiles and underlying mastic (multiple layers)

 

  •  

Suspended ceiling tiles

 

  •  

Sheetrock wallboard

 

  •  

Sheetrock wallboard joint compound

 

  •  

Cove base mastic

 

  •  

Brick mortar

Rail Shed

 

  •  

Roofing membrane

 

  •  

Roof screed coat

Following the identification of the above suspect homogeneous materials,
representative bulk samples were collected. The figures in Appendix D show the
Site layout and the sample locations and identification numbers. Multiple bulk
samples were collected from each suspect homogeneous material in accordance with
the Asbestos Hazard Emergency Response Act (AHERA) sampling frequency
requirements. A unique sample identification number was assigned for each
sample. A total of sixty-six (66) bulk samples were collected from twenty-two
(22) suspect homogeneous materials. The samples were placed in containers and
delivered to the laboratory following proper chain-of-custody procedures.

The bulk samples collected were submitted to EMSL Analytical, Inc. (EMSL), at
307 West 38th Street, New York, New York 10018 for analysis. EMSL is an
independent laboratory accredited by the New York State Department of Health
(NYSDOH) Environmental Laboratory Approval Program (ELAP), the National
Voluntary Laboratory Approval Program (NVLAP) and the American Industrial
Hygiene Association (refer to Appendix C). EMSL’s ELAP and NVLAP approval
numbers are 11506 and 101048-9, respectively. The bulk samples were analyzed by
the EPA-recommended and NYSDOH ELAP-required method PLM NYS 198.1 for friable
samples. Laboratory results are in Appendix A.

 

LOGO [g344100rider-d_pg2.jpg]



--------------------------------------------------------------------------------

Ms. Kay Zias

Report of Limited Asbestos Building Inspection and Materials Survey

200-240 Food Center Drive, Bronx, NY 10474

Page 3 of 3

 

SUMMARY OF INSPECTION FINDINGS AND ANALYTICAL RESULTS

Based on the analytical results, the homogeneous materials and quantities shown
in the table below are ACMs. No ACM was identified in the Rail Shed. The
materials in the table below are in the Main Warehouse Building.

 

Asbestos-Containing Material

Homogenous Material Description

  

Approximate Quantity

2” O.D. pipe fitting insulation    150 Linear Feet (LF) 4” O.D. pipe fitting
insulation    180 LF 6” O.D. pipe fitting insulation    180 LF Floor tiles and
underlying mastic    12,000 Square Feet (SF) - multiple layers Sheetrock
wallboard joint compound    950 SF

No other suspect homogenous materials, identified and sampled in the areas
proposed for renovation described above, were determined to be ACMs.

We appreciate the opportunity to be of service to the NYCEDC. Should you need
further information or have any questions, please do not hesitate to contact
Jennifer Miranda or myself at (212) 221-7822. Thank you.

 

Sincerely, TRC ENVIRONMENTAL CORPORATION LOGO [g344100rider-d_pg3.jpg] Stephen
Pharai Senior Project Manager

 

cc: J. Miranda, J. Peronto, D. Glass, TRC

Appendices:

Appendix A – Laboratory Analytical Data Sheets and Chain of Custody Forms

Appendix B – TRC Environmental Corporation Accreditation and Employee
Certification

Appendix C – EMSL Analytical, Inc. Laboratory Accreditation

Appendix D – Figures



--------------------------------------------------------------------------------

APPENDIX A

LABORATORY ANALYTICAL DATA SHEETS AND

CHAIN OF CUSTODY FORMS



--------------------------------------------------------------------------------

LOGO [g344100rider-d_logo.jpg]

 

EMSL Analytical, Inc.

307 West 38th Street, New York, NY 10018

Phone: (212) 290-0051

  Attn:  

Stephen Pharai

TRC Environmental Consultants

1430 Broadway

10th Floor

New York, NY 10018

 

Customer ID:

Customer PO:

Received:

EMSL Order:

 

TRCE51

 

09/30/11 3:37 PM

031132178

 

Test Report: Asbestos Analysis of Bulk Material

 

 

Fax:

 

 

(212) 221-7840

  

 

Phone: (212) 221-7822

 

 

EMSL Proj:

 

 

NYC EDC

  Project:  

166703.0060.0001 / NYC EDC / 200-240 FOOD CENTER DRIVE, BRONX, NY / ROOF &
SELECTED INTERIOR AREAS

   

 

        Analyzed       Non Asbestos         

Sample Description

 

Test

  Date  

Color

 

Fibrous

  

Non-Fibrous

 

Asbestos

  

Comments

001

  PLM NYS 198.1 Friable               Not Analyzed

031132178-0001

  PLM NYS 198.6 NOB   10/2/2011   Black   5.3% Glass    N/A   Inconclusive: None
Detected   

RM 1 / ROOF / N. SIDE / ROOF MEMBRANE 1 - / UPPER LEVEL ROOF / W/NE

  TEM NYS 198.4 NOB   10/2/2011   Black      N/A   None Detected   

002

  PLM NYS 198.1 Friable               Not Analyzed

031132178-0002

  PLM NYS 198.6 NOB   10/2/2011   Black   5.1% Glass    N/A   Inconclusive: None
Detected   

RM 1 / ROOF / CENTER / ROOF MEMBRANE 1 - / UPPER LEVEL ROOF / W/NE

  TEM NYS 198.4 NOB   10/2/2011   Black      N/A   None Detected   

003

  PLM NYS 198.1 Friable               Not Analyzed

031132178-0003

  PLM NYS 198.6 NOB   10/2/2011   Black   <1% Glass    N/A   Inconclusive: None
Detected   

RM 1 / ROOF / S. SIDE / ROOF MEMBRANE 1 - / UPPER LEVEL ROOF / W/NE

  TEM NYS 198.4 NOB   10/2/2011   Black      N/A   None Detected   

004

  PLM NYS 198.1 Friable   10/2/2011   Brown   55.00% Cellulose    45%   None
Detected   

031132178-0004

  PLM NYS 198.6 NOB          N/A      Not Analyzed

SC 1 / ROOF / N. / ROOF SCREED COAT 1 - / UPPER LEVEL ROOF / W/NE

  TEM NYS 198.4 NOB          N/A      Not Analyzed

005

  PLM NYS 198.1 Friable   10/2/2011   Brown   55.00% Cellulose    45%   None
Detected   

031132178-0005

  PLM NYS 198.6 NOB          N/A      Not Analyzed

SC 1 / ROOF / CENTER / ROOF SCREED COAT 1 - / UPPER LEVEL ROOF / W/NE

  TEM NYS 198.4 NOB          N/A      Not Analyzed

006

  PLM NYS 198.1 Friable   10/2/2011   Brown   70.00% Cellulose    30%   None
Detected   

031132178-0006

  PLM NYS 198.6 NOB          N/A      Not Analyzed

SC 1 / ROOF / S. SIDE / ROOF SCREED COAT 1 - / UPPER LEVEL ROOF / W/NE

  TEM NYS 198.4 NOB          N/A      Not Analyzed

 

Initial Report From 10/02/2011 14:40:55 Test Report NY198w/A-7.21.0 Printed:
10/2/2011 2:54:05 PM    Page 1



--------------------------------------------------------------------------------

LOGO [g344100rider-d_logo.jpg]

 

EMSL Analytical, Inc.

307 West 38th Street, New York, NY 10018

Phone: (212) 290-0051

  Attn:  

Stephen Pharai

TRC Environmental Consultants

1430 Broadway

10th Floor

New York, NY 10018

 

Customer ID:

Customer PO:

Received:

EMSL Order:

 

TRCE51

 

09/30/11 3:37 PM

031132178

         

 

Test Report: Asbestos Analysis of Bulk Material

 

 

Fax:

 

 

(212) 221-7840

  

 

Phone: (212) 221-7822

 

 

EMSL Proj:

 

 

NYC EDC

  Project:  

166703.0060.0001 / NYC EDC / 200-240 FOOD CENTER DRIVE, BRONX, NY / ROOF &
SELECTED INTERIOR AREAS

   

 

        Analyzed       Non Asbestos         

Sample Description

 

Test

  Date  

Color

 

Fibrous

  

Non-Fibrous

 

Asbestos

  

Comments

007

  PLM NYS 198.1 Friable               Not Analyzed

031132178-0007

  PLM NYS 198.6 NOB   10/2/2011   Brown   5.5% Glass    N/A   Inconclusive: None
Detected   

RM 2 / ROOF / W. SIDE / ROOF MEMBRANE 2 - / UPPER LEVEL ROOF / SE

  TEM NYS 198.4 NOB   10/2/2011   Brown      N/A   None Detected   

008

  PLM NYS 198.1 Friable               Not Analyzed

031132178-0008

  PLM NYS 198.6 NOB   10/2/2011   Black   4.4% Glass    N/A   Inconclusive: None
Detected   

RM 2 / ROOF / S. SIDE / ROOF MEMBRANE 2 - / UPPER LEVEL ROOF / SE

  TEM NYS 198.4 NOB   10/2/2011   Black      N/A   None Detected   

009

  PLM NYS 198.1 Friable               Not Analyzed

031132178-0009

  PLM NYS 198.6 NOB   10/2/2011   Black   2.3% Glass    N/A   Inconclusive: None
Detected   

RM 2 / ROOF / N. SIDE / ROOF MEMBRANE 2 - / UPPER LEVEL ROOF / SE

  TEM NYS 198.4 NOB   10/2/2011   Black      N/A   None Detected   

010

  PLM NYS 198.1 Friable   10/2/2011   Brown   65.00% Cellulose    35%   None
Detected   

031132178-0010

  PLM NYS 198.6 NOB          N/A      Not Analyzed

SC 2 / ROOF / W. SIDE / ROOF SCREED COAT 2 - / UPPER LEVEL ROOF / SE

  TEM NYS 198.4 NOB          N/A      Not Analyzed

011

  PLM NYS 198.1 Friable   10/2/2011   Brown   65.00% Cellulose    35%   None
Detected   

031132178-0011

  PLM NYS 198.6 NOB          N/A      Not Analyzed

SC 2 / ROOF / S. SIDE / ROOF SCREED COAT 2 - / UPPER LEVEL ROOF / SE

  TEM NYS 198.4 NOB          N/A      Not Analyzed

012

  PLM NYS 198.1 Friable   10/2/2011   Brown   65.00% Cellulose    35%   None
Detected   

031132178-0012

  PLM NYS 198.6 NOB          N/A      Not Analyzed

SC 2 / ROOF / N. SIDE / ROOF SCREED COAT 2 - / UPPER LEVEL ROOF / SE

  TEM NYS 198.4 NOB          N/A      Not Analyzed

 

Initial Report From 10/02/2011 14:40:55    Test Report NY198w/A-7.21.0 Printed:
10/2/2011 2:54:05 PM    Page 2



--------------------------------------------------------------------------------

LOGO [g344100rider-d_logo.jpg]

 

EMSL Analytical, Inc.

307 West 38th Street, New York, NY 10018

Phone: (212) 290-0051

  Attn:  

Stephen Pharai

TRC Environmental Consultants

1430 Broadway

10th Floor

New York, NY 10018

 

Customer ID:

Customer PO:

Received:

EMSL Order:

 

TRCE51

 

09/30/11 3:37 PM

031132178

         

 

Test Report: Asbestos Analysis of Bulk Material

 

 

Fax:

 

 

(212) 221-7840

  

 

Phone: (212) 221-7822

 

 

EMSL Proj:

 

 

NYC EDC

  Project:  

166703.0060.0001 / NYC EDC / 200-240 FOOD CENTER DRIVE, BRONX, NY / ROOF &
SELECTED INTERIOR AREAS

   

 

        Analyzed       Non Asbestos         

Sample Description

 

Test

  Date  

Color

 

Fibrous

  

Non-Fibrous

 

Asbestos

  

Comments

013

  PLM NYS 198.1 Friable               Not Analyzed

031132178-0013

  PLM NYS 198.6 NOB   10/2/2011   Black   3.4% Glass    N/A   Inconclusive: None
Detected   

RM 3 / ROOF / N. SIDE / ROOF MEMBRANE 3 - / LOWER LEVEL / OFFICE ROOF

  TEM NYS 198.4 NOB   10/2/2011   Black      N/A   None Detected   

014

  PLM NYS 198.1 Friable               Not Analyzed

031132178-0014

  PLM NYS 198.6 NOB   10/2/2011   Black   5.8% Glass    N/A   Inconclusive: None
Detected   

RM 3 / ROOF / W. SIDE / ROOF MEMBRANE 3 - / LOWER LEVEL / OFFICE ROOF

  TEM NYS 198.4 NOB   10/2/2011   Black      N/A   None Detected   

015

  PLM NYS 198.1 Friable               Not Analyzed

031132178-0015

  PLM NYS 198.6 NOB   10/2/2011   Black   4.7% Glass    N/A   Inconclusive: None
Detected   

RM 3 / ROOF / S. SIDE / ROOF MEMBRANE 3 - / LOWER LEVEL / OFFICE ROOF

  TEM NYS 198.4 NOB   10/2/2011   Black      N/A   None Detected   

016

  PLM NYS 198.1 Friable   10/2/2011   Brown   65.00% Cellulose    35%   None
Detected   

031132178-0016

  PLM NYS 198.6 NOB          N/A      Not Analyzed

SC 3 / ROOF / N. SIDE / ROOF SCREED COAT 3 - / LOWER LEVEL / OFFICE ROOF

  TEM NYS 198.4 NOB          N/A      Not Analyzed

017

  PLM NYS 198.1 Friable   10/2/2011   Brown   65.00% Cellulose    35%   None
Detected   

031132178-0017

  PLM NYS 198.6 NOB          N/A      Not Analyzed

SC 3 / ROOF / W. SIDE / ROOF SCREED COAT 3 - / LOWER LEVEL / OFFICE ROOF

  TEM NYS 198.4 NOB          N/A      Not Analyzed

018

  PLM NYS 198.1 Friable   10/2/2011   Brown   60.00% Cellulose    40%   None
Detected   

031132178-0018

  PLM NYS 198.6 NOB          N/A      Not Analyzed

SC 3 / ROOF / S. SIDE / ROOF SCREED COAT 3 - / LOWER LEVEL / OFFICE ROOF

  TEM NYS 198.4 NOB          N/A      Not Analyzed

 

Initial Report From 10/02/2011 14:40:55       Test Report NY198w/A-7.21.0
Printed: 10/2/2011 2:54:05 PM    Page 3



--------------------------------------------------------------------------------

LOGO [g344100rider-d_logo.jpg]

 

EMSL Analytical, Inc.

307 West 38th Street, New York, NY 10018

Phone: (212) 290-0051

  Attn:  

Stephen Pharai

TRC Environmental Consultants

1430 Broadway

10th Floor

New York, NY 10018

 

Customer ID:

Customer PO:

Received:

EMSL Order:

 

TRCE51

 

09/30/11 3:37 PM

031132178

         

 

Test Report: Asbestos Analysis of Bulk Material

 

 

Fax:

 

 

(212) 221-7840

  

 

Phone: (212) 221-7822

 

 

EMSL Proj:

 

 

NYC EDC

  Project:  

166703.0060.0001 / NYC EDC / 200-240 FOOD CENTER DRIVE, BRONX, NY / ROOF &
SELECTED INTERIOR AREAS

   

 

        Analyzed       Non Asbestos        

Sample Description

 

Test

  Date  

Color

 

Fibrous

 

Non-Fibrous

 

Asbestos

 

Comments

019

  PLM NYS 198.1 Friable             Not Analyzed

031132178-0019

  PLM NYS 198.6 NOB   10/2/2011   Black   3.4% Glass   N/A   Inconclusive: None
Detected  

RM 4 / ROOF / N. SIDE / ROOF MEMBRANE 4 - / MID-LEVEL ROOF

  TEM NYS 198.4 NOB   10/2/2011   Black     N/A   None Detected  

020

  PLM NYS 198.1 Friable             Not Analyzed

031132178-0020

  PLM NYS 198.6 NOB   10/2/2011   Black   1.1% Glass   N/A   Inconclusive: None
Detected  

RM 4 / ROOF / W. SIDE / ROOF MEMBRANE 4 - / MID-LEVEL ROOF

  TEM NYS 198.4 NOB   10/2/2011   Black     N/A   None Detected  

021

  PLM NYS 198.1 Friable             Not Analyzed

031132178-0021

  PLM NYS 198.6 NOB   10/2/2011   Black   2.7% Glass   N/A   Inconclusive: None
Detected  

RM 4 / ROOF / S. SIDE / ROOF MEMBRANE 4 - / MID-LEVEL ROOF

  TEM NYS 198.4 NOB   10/2/2011   Black     N/A   None Detected  

022

  PLM NYS 198.1 Friable   10/2/2011   Brown   65.00% Cellulose   35%   None
Detected  

031132178-0022

  PLM NYS 198.6 NOB         N/A     Not Analyzed

SC 4 / ROOF/ N. SIDE / ROOF SCREED COAT 4 - / MID-LEVEL ROOF

  TEM NYS 198.4 NOB         N/A     Not Analyzed

023

  PLM NYS 198.1 Friable   10/2/2011   Brown   60.00% Cellulose   40%   None
Detected  

031132178-0023

  PLM NYS 198.6 NOB         N/A     Not Analyzed

SC 4 / ROOF/ W. SIDE / ROOF SCREED COAT 4 - / MID-LEVEL ROOF

  TEM NYS 198.4 NOB         N/A     Not Analyzed

024

  PLM NYS 198.1 Friable   10/2/2011   Brown   65.00% Cellulose   35%   None
Detected  

031132178-0024

  PLM NYS 198.6 NOB         N/A     Not Analyzed

SC 4 / ROOF/ S. SIDE / ROOF SCREED COAT 4 - / MID-LEVEL ROOF

  TEM NYS 198.4 NOB         N/A     Not Analyzed

028

  PLM NYS 198.1 Friable             Not Analyzed

031132178-0025

  PLM NYS 198.6 NOB   10/2/2011   Gray     N/A   Inconclusive: None Detected  

FT 1 / N. SIDE / 12”X12” FLOOR TILE - / BAZZINI OFFICE / LOCKER

  TEM NYS 198.4 NOB   10/2/2011   Gray     N/A   None Detected  

 

Initial Report From 10/02/2011 14:40:55    Test Report NY198w/A-7.21.0 Printed:
10/2/2011 2:54:05 PM    Page 4



--------------------------------------------------------------------------------

LOGO [g344100rider-d_logo.jpg]

 

EMSL Analytical, Inc.

307 West 38th Street, New York, NY 10018

Phone: (212) 290-0051

  Attn:  

Stephen Pharai

TRC Environmental Consultants

1430 Broadway

10th Floor

New York, NY 10018

 

Customer ID:

Customer PO:

Received:

EMSL Order:

 

TRCE51

 

09/30/11 3:37 PM

031132178

         

 

Test Report: Asbestos Analysis of Bulk Material

 

 

Fax:

 

 

(212) 221-7840

 

 

Phone: (212) 221-7822

 

 

EMSL Proj:

 

 

NYC EDC

  Project:  

166703.0060.0001 / NYC EDC / 200-240 FOOD CENTER DRIVE, BRONX, NY / ROOF &
SELECTED INTERIOR AREAS

   

 

        Analyzed       Non Asbestos        

Sample Description

 

Test

  Date  

Color

 

Fibrous

 

Non-Fibrous

 

Asbestos

 

Comments

029

  PLM NYS 198.1 Friable             Not Analyzed

031132178-0026

  PLM NYS 198.6 NOB   10/2/2011   Gray     N/A   Inconclusive: None Detected  

FT 1 / N. SIDE / 12”X12” FLOOR TILE - / BAZZINI OFFICE / LOCKER

  TEM NYS 198.4 NOB   10/2/2011   Gray     N/A   <1% Chrysotile              
<1% Total  

030

  PLM NYS 198.1 Friable             Not Analyzed

031132178-0027

  PLM NYS 198.6 NOB   10/2/2011   Gray     N/A   Inconclusive: None Detected  

FT 1 / N. SIDE / 12”X12” FLOOR TILE - / BAZZINI OFFICE / LOCKER

  TEM NYS 198.4 NOB   10/2/2011   Gray     N/A   None Detected  

025

  PLM NYS 198.1 Friable   10/2/2011   White   16.00% Min. Wool   79.5%   4.50%
Chrysotile  

031132178-0028

  PLM NYS 198.6 NOB         N/A     Not Analyzed

PI 1 / NEAR CEILING / 6” O.D. PIPE INSUL. - / BAZZINI OFFICE / LOCKER

  TEM NYS 198.4 NOB         N/A     Not Analyzed

026

  PLM NYS 198.1 Friable   10/2/2011         Positive Stop  

031132178-0029

  PLM NYS 198.6 NOB         N/A     Not Analyzed

PI 1 / NEAR CEILING / 2” O.D. PIPE INSUL. - / BAZZINI OFFICE / LOCKER

  TEM NYS 198.4 NOB         N/A     Not Analyzed

027

  PLM NYS 198.1 Friable   10/2/2011         Positive Stop  

031132178-0030

  PLM NYS 198.6 NOB         N/A     Not Analyzed

PI 1 / NEAR CEILING / 4” O.D. PIPE INSUL. - / BAZZINI OFFICE / LOCKER

  TEM NYS 198.4 NOB         N/A     Not Analyzed

031-Floor Tile

  PLM NYS 198.1 Friable             Not Analyzed

031132178-0031

  PLM NYS 198.6 NOB   10/2/2011   Beige     N/A   3.4% Chrysotile              
3.4% Total  

FT 2 / CAFETERIA & OFFICES / BEIGE 12”X12” FT - (UNDER 2 LAYERS OF GRAY FT) /
BAZZINI OFFICE/CAFETERIA & OFFICES

  TEM NYS 198.4 NOB   10/2/2011       N/A   Positive Stop (Not Analyzed)  

 

Initial Report From 10/02/2011 14:40:55       Test Report NY198w/A-7.21.0
Printed: 10/2/2011 2:54:05 PM    Page 5



--------------------------------------------------------------------------------

LOGO [g344100rider-d_logo.jpg]

 

EMSL Analytical, Inc.

307 West 38th Street, New York, NY 10018

Phone: (212) 290-0051

  Attn:  

Stephen Pharai

TRC Environmental Consultants

1430 Broadway

10th Floor

New York, NY 10018

 

Customer ID:

Customer PO:

Received:

EMSL Order:

 

TRCE51

 

09/30/11 3:37 PM

031132178

         

 

Test Report: Asbestos Analysis of Bulk Material

 

 

Fax:

 

 

(212) 221-7840

 

 

Phone: (212) 221-7822

 

 

EMSL Proj:

 

 

NYC EDC

  Project:  

166703.0060.0001 / NYC EDC / 200-240 FOOD CENTER DRIVE, BRONX, NY / ROOF &
SELECTED INTERIOR AREAS

   

 

        Analyzed       Non Asbestos        

Sample Description

 

Test

  Date  

Color

 

Fibrous

 

Non-Fibrous

 

Asbestos

 

Comments

031-Mastic

  PLM NYS 198.1 Friable             Not Analyzed

031132178-0031A

  PLM NYS 198.6 NOB   10/2/2011   Black     N/A   1.6% Chrysotile              
1.6% Total  

FT 2 / MASTIC ASSOC. W./ BEIGE 12”X12” FT - (UNDER 2 LAYERS OF GRAY FT) /
BAZZINI OFFICE/CAFETERIA & OFFICES

  TEM NYS 198.4 NOB   10/2/2011       N/A   Positive Stop (Not Analyzed)  

032-Floor Tile

  PLM NYS 198.1 Friable             Not Analyzed

031132178-0032

  PLM NYS 198.6 NOB   10/2/2011   Beige     N/A   Positive Stop (Not Analyzed)  

FT 2 / CAFETERIA & OFFICES / BEIGE 12”X12” FT - (UNDER 2 LAYERS OF GRAY FT) /
BAZZINI OFFICE/CAFETERIA & OFFICES

  TEM NYS 198.4 NOB   10/2/2011       N/A   Positive Stop (Not Analyzed)  

032-Mastic

  PLM NYS 198.1 Friable             Not Analyzed

031132178-0032A

  PLM NYS 198.6 NOB   10/2/2011   Black     N/A   Positive Stop (Not Analyzed)  

FT 2 / MASTIC ASSOC. W./ BEIGE 12”X12” FT - (UNDER 2 LAYERS OF GRAY FT) /
BAZZINI OFFICE/CAFETERIA & OFFICES

  TEM NYS 198.4 NOB   10/2/2011   Black     N/A   Positive Stop (Not Analyzed)  

033-Floor Tile

  PLM NYS 198.1 Friable             Not Analyzed

031132178-0033

  PLM NYS 198.6 NOB   10/2/2011   Beige     N/A   Positive Stop (Not Analyzed)  

FT 2 / CAFETERIA & OFFICES / BEIGE 12”X12” FT - (UNDER 2 LAYERS OF GRAY FT) /
BAZZINI OFFICE/CAFETERIA & OFFICES

  TEM NYS 198.4 NOB   10/2/2011       N/A   Positive Stop (Not Analyzed)  

033-Mastic

  PLM NYS 198.1 Friable             Not Analyzed

031132178-0033A

  PLM NYS 198.6 NOB   10/2/2011       N/A   Positive Stop (Not Analyzed)  

FT 2 / MASTIC ASSOC. W./ BEIGE 12”X12” FT - (UNDER 2 LAYERS OF GRAY FT) /
BAZZINI OFFICE/CAFETERIA & OFFICES

  TEM NYS 198.4 NOB   10/2/2011   Black     N/A   Positive Stop (Not Analyzed)  

 

Initial Report From 10/02/2011 14:40:55       Test Report NY198w/A-7.21.0
Printed: 10/2/2011 2:54:0-5 PM    Page 6



--------------------------------------------------------------------------------

LOGO [g344100rider-d_logo.jpg]

 

EMSL Analytical, Inc.

307 West 38th Street, New York, NY 10018

Phone: (212) 290-0051

  Attn:  

Stephen Pharai

TRC Environmental Consultants

1430 Broadway

10th Floor

New York, NY 10018

 

Customer ID:

Customer PO:

Received:

EMSL Order:

 

TRCE51

 

09/30/11 3:37 PM

031132178

 

Test Report: Asbestos Analysis of Bulk Material

 

 

Fax:

 

 

(212) 221-7840

  

 

Phone: (212) 221-7822

 

 

EMSL Proj:

 

 

NYC EDC

  Project:  

166703.0060.0001 / NYC EDC / 200-240 FOOD CENTER DRIVE, BRONX, NY / ROOF &
SELECTED INTERIOR AREAS

   

 

        Analyzed       Non Asbestos        

Sample Description

 

Test

  Date  

Color

 

Fibrous

 

Non-Fibrous

 

Asbestos

 

Comments

034

  PLM NYS 198.1 Friable             Not Analyzed

031132178-0034

  PLM NYS 198.6 NOB   10/2/2011   Gray    

N/A

 

Inconclusive: None Detected

 

FT 3 / CAFETERIA & OFFICES / GRAY 12”X12” FT - (TOP LAYER G 3) / BAZZINI
OFFICE/CAFETERIA & OFFICES

  TEM NYS 198.4 NOB   10/2/2011   Gray    

N/A

 

None Detected

 

035

  PLM NYS 198.1 Friable             Not Analyzed

031132178-0035

  PLM NYS 198.6 NOB   10/2/2011   Gray    

N/A

 

Inconclusive: None Detected

 

FT 3 / CAFETERIA & OFFICES / GRAY 12”X12” FT - (TOP LAYER G 3) / BAZZINI
OFFICE/CAFETERIA & OFFICES

  TEM NYS 198.4 NOB   10/2/2011   Gray    

N/A

 

None Detected

 

036

  PLM NYS 198.1 Friable             Not Analyzed

031132178-0036

  PLM NYS 198.6 NOB   10/2/2011   Gray    

N/A

 

Inconclusive: None Detected

 

FT 3 / CAFETERIA & OFFICES / GRAY 12”X12” FT - (TOP LAYER G 3) / BAZZINI
OFFICE/CAFETERIA & OFFICES

  TEM NYS 198.4 NOB   10/2/2011   Gray    

N/A

 

None Detected

 

037

  PLM NYS 198.1 Friable             Not Analyzed

031132178-0037

  PLM NYS 198.6 NOB   10/2/2011   White    

N/A

 

Inconclusive: None Detected

 

CT 1 / CAFETERIA & OFFICES / 2’X4’ CEILING TILE - / BAZZINI OFFICE/CAFETERIA &
OFFICES

  TEM NYS 198.4 NOB   10/2/2011   White    

N/A

 

None Detected

 

038

  PLM NYS 198.1 Friable             Not Analyzed

031132178-0038

  PLM NYS 198.6 NOB   10/2/2011   White    

N/A

 

Inconclusive: None Detected

 

CT 1 / CAFETERIA & OFFICES / 2’X4’ CEILING TILE - / BAZZINI OFFICE/CAFETERIA &
OFFICES

  TEM NYS 198.4 NOB   10/2/2011   White    

N/A

 

None Detected

 

039

  PLM NYS 198.1 Friable             Not Analyzed

031132178-0039

  PLM NYS 198.6 NOB   10/2/2011   White    

N/A

 

Inconclusive: None Detected

 

CT 1 / CAFETERIA & OFFICES / 2’X4’ CEILING TILE - /BAZZINI OFFICE/CAFETERIA &
OFFICES

  TEM NYS 198.4 NOB   10/2/2011   White    

N/A

 

None Detected

               

 

Initial Report From 10/02/2011 14:40:55       Test Report NY198w/A-7.21.0
Printed: 10/2/2011 2:54:05 PM    Page 7



--------------------------------------------------------------------------------

LOGO [g344100rider-d_logo.jpg]

 

EMSL Analytical, Inc.

307 West 38th Street, New York, NY 10018

Phone: (212) 290-0051

  Attn:  

Stephen Pharai

TRC Environmental Consultants

1430 Broadway

10th Floor

New York, NY 10018

 

Customer ID:

Customer PO:

Received:

EMSL Order:

 

TRCE51

 

09/30/11 3:37 PM

031132178

 

Test Report: Asbestos Analysis of Bulk Material

 

 

Fax:

 

 

(212) 221-7840

  

 

Phone: (212) 221-7822

 

 

EMSL Proj:

 

 

NYC EDC

  Project:  

166703.0060.0001 / NYC EDC / 200-240 FOOD CENTER DRIVE, BRONX, NY / ROOF &
SELECTED INTERIOR AREAS

   

 

        Analyzed       Non Asbestos        

Sample Description

 

Test

  Date  

Color

 

Fibrous

 

Non-Fibrous

 

Asbestos

 

Comments

040

  PLM NYS 198.1 Friable   10/2/2011   Brown/Gray/  

<1% Glass

17.00% Cellulose

  83%  

None Detected

 

031132178-0040

  PLM NYS 198.6 NOB        

N/A

    Not Analyzed

SR 1 / CAFETERIA & OFFICES / SHEETROCK WALLBOARD - / BAZZINI OFFICE

  TEM NYS 198.4 NOB        

N/A

    Not Analyzed

041

  PLM NYS 198.1 Friable   10/2/2011   Brown/Gray/  

<1% Glass

25.00% Cellulose

 

75%

 

None Detected

 

031132178-0041

  PLM NYS 198.6 NOB        

N/A

    Not Analyzed

SR 1 / CAFETERIA & OFFICES / SHEETROCK WALLBOARD - / BAZZINI OFFICE

  TEM NYS 198.4 NOB        

N/A

    Not Analyzed

042

  PLM NYS 198.1 Friable   10/2/2011   Brown/White  

15.00% Cellulose

3.00% Glass

 

82%

 

None Detected

 

031132178-0042

  PLM NYS 198.6 NOB        

N/A

    Not Analyzed

SR 1 / CAFETERIA & OFFICES / SHEETROCK WALLBOARD - / BAZZINI OFFICE

  TEM NYS 198.4 NOB        

N/A

    Not Analyzed

043

  PLM NYS 198.1 Friable   10/2/2011   Cream    

98.2%

 

1.80% Chrysotile

 

031132178-0043

  PLM NYS 198.6 NOB        

N/A

    Not Analyzed

JC 1 / CAFETERIA & OFFICES / JOINT COMPOUND - / BAZZINI OFFICE

  TEM NYS 198.4 NOB        

N/A

    Not Analyzed

044

  PLM NYS 198.1 Friable   10/2/2011        

Positive Stop

 

031132178-0044

  PLM NYS 198.6 NOB        

N/A

    Not Analyzed

JC 1 / CAFETERIA & OFFICES / JOINT COMPOUND - / BAZZINI OFFICE

  TEM NYS 198.4 NOB        

N/A

    Not Analyzed

045

  PLM NYS 198.1 Friable   10/2/2011        

Positive Stop

 

031132178-0045

  PLM NYS 198.6 NOB        

N/A

    Not Analyzed

JC 1 / CAFETERIA & OFFICES / JOINT COMPOUND - / BAZZINI OFFICE

  TEM NYS 198.4 NOB        

N/A

    Not Analyzed              

 

Initial Report From 10/02/2011 14:40:55       Test Report NY198w/A-7.21.0
Printed: 10/2/2011 2:54:05 PM    Page 8



--------------------------------------------------------------------------------

LOGO [g344100rider-d_logo.jpg]

 

EMSL Analytical, Inc.

307 West 38th Street, New York, NY 10018

Phone: (212) 290-0051

  Attn:  

Stephen Pharai

TRC Environmental Consultants

1430 Broadway

10th Floor

New York, NY 10018

 

Customer ID:

Customer PO:

Received:

EMSL Order:

 

TRCE51

 

09/30/11 3:37 PM

031132178

 

Test Report: Asbestos Analysis of Bulk Material

 

 

Fax:

 

 

(212) 221-7840

  

 

Phone: (212) 221-7822

 

 

EMSL Proj:

 

 

NYC EDC

  Project:  

166703.0060.0001 / NYC EDC / 200-240 FOOD CENTER DRIVE, BRONX, NY / ROOF &
SELECTED INTERIOR AREAS

   

 

        Analyzed       Non Asbestos        

Sample Description

 

Test

  Date  

Color

 

Fibrous

 

Non-Fibrous

 

Asbestos

 

Comments

046-Floor Tile

  PLM NYS 198.1 Friable             Not Analyzed

031132178-0046

  PLM NYS 198.6 NOB   10/2/2011   Brown    

N/A

 

1.9% Chrysotile

             

1.9% Total

 

FT 4 / HALLWAY / BROWN DESIGN 12”X12” FT - / DAIRYLAND OFFICE

  TEM NYS 198.4 NOB   10/2/2011      

N/A

 

Positive Stop (Not Analyzed)

 

046-Mastic

  PLM NYS 198.1 Friable             Not Analyzed

031132178-0046A

  PLM NYS 198.6 NOB   10/2/2011   Brown /Black    

N/A

 

Inconclusive : <1% Chrysotile

             

<1% Total

 

FT 4 / MASTIC ASSOC. W./ BROWN DESIGN 12”X12” FT - / DAIRYLAND OFFICE

  TEM NYS 198.4 NOB   10/2/2011   Brown /Black    

N/A

 

<1% Chrysotile

<1% Total

 

047-Floor Tile

  PLM NYS 198.1 Friable             Not Analyzed

031132178-0047

  PLM NYS 198.6 NOB   10/2/2011   Brown    

N/A

 

Positive Stop (Not Analyzed)

 

FT 4 / HALLWAY / BROWN DESIGN 12”X12” FT - / DAIRYLAND OFFICE

  TEM NYS 198.4 NOB   10/2/2011      

N/A

 

Positive Stop (Not Analyzed)

 

047-Mastic

  PLM NYS 198.1 Friable             Not Analyzed

031132178-0047A

  PLM NYS 198.6 NOB   10/2/2011   Black    

N/A

 

Inconclusive : <1% Chrysotile

             

<1% Total

 

FT 4 / MASTIC ASSOC. W./ BROWN DESIGN 12”X12” FT - / DAIRYLAND OFFICE

  TEM NYS 198.4 NOB   10/2/2011   Black    

N/A

 

3.1% Chrysotile

3.1% Total

 

048-Floor Tile

  PLM NYS 198.1 Friable             Not Analyzed

031132178-0048

  PLM NYS 198.6 NOB   10/2/2011   Brown    

N/A

 

Positive Stop (Not Analyzed)

 

FT 4 / HALLWAY / BROWN DESIGN 12”X12” FT - / DAIRYLAND OFFICE

  TEM NYS 198.4 NOB   10/2/2011      

N/A

 

Positive Stop (Not Analyzed)

 

048-Mastic

  PLM NYS 198.1 Friable             Not Analyzed

031132178-0048A

  PLM NYS 198.6 NOB   10/2/2011   Black    

N/A

 

Inconclusive : <1% Chrysotile

             

<1% Total

 

FT 4 / MASTIC ASSOC. W./ BROWN DESIGN 12”X12” FT - / DAIRYLAND OFFICE

  TEM NYS 198.4 NOB   10/2/2011      

N/A

 

Positive Stop (Not Analyzed)

               

 

Initial Report From 10/02/2011 14:40:55       Test Report NY198w/A-7.21.0
Printed: 10/2/2011 2:54:05 PM    Page 9



--------------------------------------------------------------------------------

LOGO [g344100rider-d_logo.jpg]

 

EMSL Analytical, Inc.

307 West 38th Street, New York, NY 10018

Phone: (212) 290-0051

  Attn:  

Stephen Pharai

TRC Environmental Consultants

1430 Broadway

10th Floor

New York, NY 10018

 

Customer ID:

Customer PO:

Received:

EMSL Order:

 

TRCE51

 

09/30/11 3:37 PM

031132178

 

Test Report: Asbestos Analysis of Bulk Material

 

 

Fax:

 

 

(212) 221-7840

  

 

Phone: (212) 221-7822

 

 

EMSL Proj:

 

 

NYC EDC

  Project:  

166703.0060.0001 / NYC EDC / 200-240 FOOD CENTER DRIVE, BRONX, NY / ROOF &
SELECTED INTERIOR AREAS

   

 

        Analyzed       Non Asbestos        

Sample Description

 

Test

  Date  

Color

 

Fibrous

 

Non-Fibrous

 

Asbestos

 

Comments

049-Floor Tile

  PLM NYS 198.1 Friable             Not Analyzed

031132178-0049

  PLM NYS 198.6 NOB   10/2/2011   Beige    

N/A

 

Inconclusive: None Detected

 

FT 5 / LUNCH ROOM / BEIGE DESIGN 12”X12” FT - / DAIRYLAND OFFICE

  TEM NYS 198.4 NOB   10/2/2011   Beige    

N/A

 

None Detected

 

049-Mastic

  PLM NYS 198.1 Friable             Not Analyzed

031132178-0049A

  PLM NYS 198.6 NOB   10/2/2011   Brown    

N/A

 

Inconclusive: None Detected

 

FT 5 / MASTIC ASSOC. W./ BEIGE DESIGN 12”X12” FT - / DAIRYLAND OFFICE

  TEM NYS 198.4 NOB   10/2/2011   Brown    

N/A

 

None Detected

 

050-Floor Tile

  PLM NYS 198.1 Friable             Not Analyzed

031132178-0050

  PLM NYS 198.6 NOB   10/2/2011   Beige    

N/A

 

Inconclusive: None Detected

 

FT 5 / LUNCH ROOM / BEIGE DESIGN 12”X12” FT - / DAIRYLAND OFFICE

  TEM NYS 198.4 NOB   10/2/2011   Beige    

N/A

 

None Detected

 

050-Mastic

  PLM NYS 198.1 Friable             Not Analyzed

031132178-0050A

  PLM NYS 198.6 NOB   10/2/2011   Brown    

N/A

 

Inconclusive: None Detected

 

FT 5 / MASTIC ASSOC. W./ BEIGE DESIGN 12”X12” FT - / DAIRYLAND OFFICE

  TEM NYS 198.4 NOB   10/2/2011   Brown    

N/A

 

1.4% Chrysotile

1.4% Total

 

051-Floor Tile

  PLM NYS 198.1 Friable             Not Analyzed

031132178-0051

  PLM NYS 198.6 NOB   10/2/2011   Beige    

N/A

 

Inconclusive: None Detected

 

FT 5 / LUNCH ROOM / BEIGE DESIGN 12”X12” FT - / DAIRYLAND OFFICE

  TEM NYS 198.4 NOB   10/2/2011   Beige    

N/A

 

None Detected

 

051-Mastic

  PLM NYS 198.1 Friable             Not Analyzed

031132178-0051A

  PLM NYS 198.6 NOB   10/2/2011   Brown    

N/A

 

Inconclusive: None Detected

 

FT 5 / MASTIC ASSOC. W./ BEIGE DESIGN 12”X12” FT - / DAIRYLAND OFFICE

  TEM NYS 198.4 NOB   10/2/2011      

N/A

 

Positive Stop (Not Analyzed)

 

 

Initial Report From 10/02/2011 14:40:55       Test Report NY198w/A-7.21.0
Printed: 10/2/2011 2:54:05 PM    Page 10



--------------------------------------------------------------------------------

LOGO [g344100rider-d_logo.jpg]

 

EMSL Analytical, Inc.

307 West 38th Street, New York, NY 10018

Phone: (212) 290-0051

  Attn:  

Stephen Pharai

TRC Environmental Consultants

1430 Broadway

10th Floor

New York, NY 10018

 

Customer ID:

Customer PO:

Received:

EMSL Order:

 

TRCE51

 

09/30/11 3:37 PM

031132178

 

Test Report: Asbestos Analysis of Bulk Material

 

 

Fax:

 

 

(212) 221-7840

  

 

Phone: (212) 221-7822

 

 

EMSL Proj:

 

 

NYC EDC

  Project:  

166703.0060.0001 / NYC EDC / 200-240 FOOD CENTER DRIVE, BRONX, NY / ROOF &
SELECTED INTERIOR AREAS

   

 

        Analyzed       Non Asbestos         

Sample Description

 

Test

  Date  

Color

 

Fibrous

  

Non-Fibrous

 

Asbestos

  

Comments

052-Floor Tile

  PLM NYS 198.1 Friable               Not Analyzed

031132178-0052

  PLM NYS 198.6 NOB   10/2/2011   Blue     

N/A

 

Inconclusive: None Detected

  

FT 6 / OFFICE AREA / BLUE 12”X12” FT - (ABOVE MASTIC BEIGE DESIGN FT) / /
DAIRYLAND OFFICE

  TEM NYS 198.4 NOB   10/2/2011   Blue     

N/A

 

None Detected

  

052-Mastic

  PLM NYS 198.1 Friable               Not Analyzed

031132178-0052A

  PLM NYS 198.6 NOB   10/2/2011   Brown     

N/A

 

Inconclusive: None Detected

  

FT 6 / MASTIC ASSOC. W./ BLUE 12”X12” FT - (ABOVE MASTIC BEIGE DESIGN FT) / /
DAIRYLAND OFFICE

  TEM NYS 198.4 NOB   10/2/2011   Brown     

N/A

 

None Detected

  

053-Floor Tile

  PLM NYS 198.1 Friable               Not Analyzed

031132178-0053

  PLM NYS 198.6 NOB   10/2/2011   Blue     

N/A

 

Inconclusive: None Detected

  

FT 6 / OFFICE AREA / BLUE 12”X12” FT - (ABOVE MASTIC BEIGE DESIGN FT) / /
DAIRYLAND OFFICE

  TEM NYS 198.4 NOB   10/2/2011   Blue     

N/A

 

None Detected

  

053-Mastic

  PLM NYS 198.1 Friable               Not Analyzed

031132178-0053A

  PLM NYS 198.6 NOB   10/2/2011   White     

N/A

 

Inconclusive: None Detected

  

FT 6 / MASTIC ASSOC. W./ BLUE 12”X12” FT - (ABOVE MASTIC BEIGE DESIGN FT) / /
DAIRYLAND OFFICE

  TEM NYS 198.4 NOB   10/2/2011   White     

N/A

 

None Detected

  

054-Floor Tile

  PLM NYS 198.1 Friable               Not Analyzed

031132178-0054

  PLM NYS 198.6 NOB   10/2/2011   Blue     

N/A

 

Inconclusive: None Detected

  

FT 6 / OFFICE AREA / BLUE 12”X12” FT - (ABOVE MASTIC BEIGE DESIGN FT) / /
DAIRYLAND OFFICE

  TEM NYS 198.4 NOB   10/2/2011   Blue     

N/A

 

None Detected

  

054-Mastic

  PLM NYS 198.1 Friable               Not Analyzed

031132178-0054A

  PLM NYS 198.6 NOB   10/2/2011   Brown     

N/A

 

Inconclusive: None Detected

  

FT 6 / MASTIC ASSOC. W./ BLUE 12”X12” FT - (ABOVE MASTIC BEIGE DESIGN FT) / /
DAIRYLAND OFFICE

  TEM NYS 198.4 NOB   10/2/2011   Brown     

N/A

  None Detected   

 

Initial Report From 10/02/2011 14:40:55       Test Report NY198w/A-7.21.0
Printed: 10/2/2011 2:54:05 PM    Page 11



--------------------------------------------------------------------------------

LOGO [g344100rider-d_logo.jpg]

 

EMSL Analytical, Inc.

307 West 38th Street, New York, NY 10018

Phone: (212) 290-0051

  Attn:  

Stephen Pharai

TRC Environmental Consultants

1430 Broadway

10th Floor

New York, NY 10018

 

Customer ID:

Customer PO:

Received:

EMSL Order:

 

TRCE51

 

09/30/11 3:37 PM

031132178

 

Test Report: Asbestos Analysis of Bulk Material

 

 

Fax:

 

 

(212) 221-7840

  

 

Phone: (212) 221-7822

 

 

EMSL Proj:

 

 

NYC EDC

  Project:  

166703.0060.0001 / NYC EDC / 200-240 FOOD CENTER DRIVE, BRONX, NY / ROOF &
SELECTED INTERIOR AREAS

   

 

       

Analyzed

      Non Asbestos        

Sample Description

 

Test

  Date  

Color

 

Fibrous

 

Non-Fibrous

 

Asbestos

 

Comments

055

  PLM NYS 198.1 Friable            

Not Analyzed

031132178-0055

  PLM NYS 198.6 NOB   10/2/2011   Various    

N/A

 

Inconclusive: None Detected

 

CBM 1 / OFFICE / COVEBASE MASTIC - / DAIRYLAND OFFICE

  TEM NYS 198.4 NOB   10/2/2011   Various    

N/A

 

None Detected

 

056

  PLM NYS 198.1 Friable            

Not Analyzed

031132178-0056

  PLM NYS 198.6 NOB   10/2/2011   Various    

N/A

 

Inconclusive: None Detected

 

CBM 1 / LUNCH ROOM / COVEBASE MASTIC - / DAIRYLAND OFFICE

  TEM NYS 198.4 NOB   10/2/2011   Various    

N/A

 

None Detected

 

057

  PLM NYS 198.1 Friable            

Not Analyzed

031132178-0057

  PLM NYS 198.6 NOB   10/2/2011   Various    

N/A

 

Inconclusive: None Detected

 

CBM 1 / CAFETERIA / COVEBASE MASTIC - / DAIRYLAND OFFICE

  TEM NYS 198.4 NOB   10/2/2011   Various    

N/A

 

None Detected

 

058

  PLM NYS 198.1 Friable   10/2/2011   Gray/Tan    

100%

 

None Detected

 

031132178-0058

  PLM NYS 198.6 NOB        

N/A

   

Not Analyzed

BM 1 / W. SIDE WALL / BRICK MORTAR - / EXTERIOR FAÇADE

  TEM NYS 198.4 NOB        

N/A

   

Not Analyzed

059

  PLM NYS 198.1 Friable   10/2/2011   Tan    

100%

 

None Detected

 

031132178-0059

  PLM NYS 198.6 NOB        

N/A

   

Not Analyzed

BM 1 / S. SIDE W ALL / BRICK MORTAR - / EXTERIOR FAÇADE

  TEM NYS 198.4 NOB        

N/A

   

Not Analyzed

060

  PLM NYS 198.1 Friable   10/2/2011   Gray    

100%

 

None Detected

 

031132178-0060

  PLM NYS 198.6 NOB        

N/A

   

Not Analyzed

BM 1 / INTERIOR W ALLS / NW SIDE / BRICK MORTAR - / INTERIOR

  TEM NYS 198.4 NOB        

N/A

   

Not Analyzed

 

Initial Report From 10/02/2011 14:40:55       Test Report NY198w/A-7.21.0
Printed: 10/2/2011 2:54:05 PM    Page 12



--------------------------------------------------------------------------------

LOGO [g344100rider-d_logo.jpg]

 

EMSL Analytical, Inc.

307 West 38th Street, New York, NY 10018

Phone: (212) 290-0051

  Attn:  

Stephen Pharai

TRC Environmental Consultants

1430 Broadway

10th Floor

New York, NY 10018

 

Customer ID:

Customer PO:

Received:

EMSL Order:

 

TRCE51

 

09/30/11 3:37 PM

031132178

 

Test Report: Asbestos Analysis of Bulk Material

 

 

Fax:

 

 

(212) 221-7840

  

 

Phone: (212) 221-7822

 

 

EMSL Proj:

 

 

NYC EDC

  Project:  

166703.0060.0001 / NYC EDC / 200-240 FOOD CENTER DRIVE, BRONX, NY / ROOF &
SELECTED INTERIOR AREAS

   

 

        

Analyzed

      Non Asbestos        

Sample Description

 

Test

  Date  

Color

 

Fibrous

 

Non-Fibrous

 

Asbestos

 

Comments

Note: Most screed coats submitted were roofing insulation samples.

NOB = Non Friable Organically Bound

             

N/A = Not Applicable

             

 

   

LOGO [g344100rider-d_pg14.jpg]

Analyst(s)

    James Hall, Laboratory Manager David Z. Chen     or other approved signatory
Williams John     Steve Jusczuk    

EMSL maintains liability limited to cost of analysis. This report relates only
to the samples reported above and may not be reproduced, except in full, without
written approval by EMSL. The above test report relates only to the items
tested. This test report must not be used to claim product endorsement by NVLAP
or any agency of the U.S. Government. EMSL bears no responsibility for sample
collection activities or analytical method limitations. The results in this
report meet all requirements of the NELAC Standards unless otherwise noted. The
laboratory is not responsible for the accuracy of results when requested to
physically separate and analyze layered samples. PLM is not consistently
reliable in detecting asbestos in floor coverings and similar NOB’s.
Quantitative TEM is currently the only method that can be used to determine if a
NOB material can be considered or treated as non-asbestos containing.

Samples analyzed by EMSL Analytical, Inc. New York, NY NYS ELAP 11506

 

Initial Report From 10/02/2011 14:40:55      

Test Report NY198w/A-7.21.0 Printed: 10/2/2011 2:54:05 PM

   THIS IS THE LAST PAGE OF THE REPORT.    Page 13



--------------------------------------------------------------------------------

LOGO [g344100rider-d_pg15.jpg]



--------------------------------------------------------------------------------

LOGO [g344100rider-d_pg16.jpg]



--------------------------------------------------------------------------------

LOGO [g344100rider-d_pg17.jpg]



--------------------------------------------------------------------------------

LOGO [g344100rider-d_pg18.jpg]



--------------------------------------------------------------------------------

LOGO [g344100rider-d_pg19.jpg]



--------------------------------------------------------------------------------

LOGO [g344100rider-d_pg20.jpg]



--------------------------------------------------------------------------------

LOGO [g344100rider-d_pg21.jpg]



--------------------------------------------------------------------------------

LOGO [g344100rider-d_logo.jpg]

 

EMSL Analytical, Inc.

307 West 38th Street, New York, NY 10018

Phone: (212) 290-0051

  Attn:  

Stephen Pharai

TRC Environmental Consultants

1430 Broadway

10th Floor

New York, NY 10018

 

Customer ID:

Customer PO:

Received:

EMSL Order:

 

TRCE51

 

10/12/11 10:31 AM

031133549

         

 

Test Report: Asbestos Analysis of Bulk Material

 

 

Fax:

 

 

(212) 221-7840

 

 

Phone: (212) 221-7822

 

 

EMSL Proj:

    Project:  

NYC EDC / 200-240 FOOD CENTER DRIVE, BRONX, NY / ROOF & SELECTED INTERIOR - ROOF
SHED

   

 

        Analyzed         Non Asbestos        

Sample Description

 

Test

  Date    

Color

 

Fibrous

 

Non-Fibrous

 

Asbestos

 

Comments

061

  PLM NYS 198.1 Friable             Not Analyzed

031133549-0001

  PLM NYS 198.6 NOB     10/13/2011      Black     N/A   Inconclusive: None
Detected  

RAIL SHED ROOF - ROOF/ SOUTH SIDE/ ROOFING MEMBRANE 5

  TEM NYS 198.4 NOB     10/13/2011      Black     N/A   None Detected  

062

  PLM NYS 198.1 Friable             Not Analyzed

031133549-0002

  PLM NYS 198.6 NOB     10/13/2011      Black     N/A   Inconclusive: None
Detected  

RAIL SHED ROOF - ROOF/ EAST SIDE/ ROOFING MEMBRANE 5

  TEM NYS 198.4 NOB     10/13/2011      Black     N/A   None Detected  

063

  PLM NYS 198.1 Friable             Not Analyzed

031133549-0003

  PLM NYS 198.6 NOB     10/13/2011      Black     N/A   Inconclusive: None
Detected  

RAIL SHED ROOF - ROOF/ S.E SIDE/ ROOFING MEMBRANE 5

  TEM NYS 198.4 NOB     10/14/2011      Black     N/A   None Detected  

064

  PLM NYS 198.1 Friable     10/12/2011      Tan/Black  

50.00% Cellulose

  50%   None Detected  

031133549-0004

  PLM NYS 198.6 NOB         N/A     Not Analyzed

RAIL SHED ROOF - ROOF/ SOUTH SIDE/ ROOFING SCREED COAT 5

  TEM NYS 198.4 NOB         N/A     Not Analyzed

065

  PLM NYS 198.1 Friable     10/12/2011      Tan/Black   52.00% Cellulose   48%  
None Detected  

031133549-0005

  PLM NYS 198.6 NOB         N/A     Not Analyzed

RAIL SHED ROOF - ROOF/ EAST SIDE/ ROOFING SCREED COAT 5

  TEM NYS 198.4 NOB         N/A     Not Analyzed

066

  PLM NYS 198.1 Friable     10/12/2011      Brown   60.00% Cellulose   40%  
None Detected  

031133549-0006

  PLM NYS 198.6 NOB         N/A     Not Analyzed

RAIL SHED ROOF - ROOF/ S.E. SIDE/ ROOFING SCREED COAT 5

  TEM NYS 198.4 NOB         N/A     Not Analyzed

 

Initial Report From 10/14/2011 08:12:17       Test Report NY198w/A-7.21.0
Printed: 10/14/2011 8:12:17 AM    Page 1



--------------------------------------------------------------------------------

LOGO [g344100rider-d_logo.jpg]

 

EMSL Analytical, Inc.

307 West 38th Street, New York, NY 10018

Phone: (212) 290-0051

  Attn:  

Stephen Pharai

TRC Environmental Consultants

1430 Broadway

10th Floor

New York, NY 10018

 

Customer ID:

Customer PO:

Received:

EMSL Order:

 

TRCE51

 

10/12/11 10:31 AM

031133549

         

 

Test Report: Asbestos Analysis of Bulk Material

 

 

Fax:

 

 

(212) 221-7840

 

 

Phone: (212) 221-7822

 

 

EMSL Proj:

    Project:  

NYC EDC / 200-240 FOOD CENTER DRIVE, BRONX, NY / ROOF & SELECTED INTERIOR - ROOF
SHED

   

 

        Analyzed       Non Asbestos        

Sample Description

 

Test

  Date  

Color

 

Fibrous

 

Non-Fibrous

 

Asbestos

 

Comments

NOB = Non Friable Organically Bound

             

N/A = Not Applicable

             

 

      

LOGO [g344100rider-d_pg14.jpg]

Analyst(s)

     James Hall, Laboratory Manager Albert Grohmann   Jon Williams      or other
approved signatory Gerald Iannuzzi          Henry Akintunde         

EMSL maintains liability limited to cost of analysis. This report relates only
to the samples reported above and may not be reproduced, except in full, without
written approval by EMSL. The above test report relates only to the items
tested. This test report must not be used to claim product endorsement by NVLAP
or any agency of the U.S. Government . EMSL bears no responsibility for sample
collection activities or analytical method limitations. The results in this
report meet all requirements of the NELAC Standards unless otherwise noted. The
laboratory is not responsible for the accuracy of results when requested to
physically separate and analyze layered samples. PLM is not consistently
reliable in detecting asbestos in floor coverings and similar NOB’s.
Quantitative TEM is currently the only method that can be used to determine if a
NOB material can be considered or treated as non-asbestos containing.

Samples analyzed by EMSL Analytical, Inc . New York, NY NYS ELAP 11506

 

Initial Report From 10/02/2011 08:12:17     Test Report NY198w/A-7.21.0 Printed:
10/14/2011 8:12:17 AM   THIS IS THE LAST PAGE OF THE REPORT.   Page 2



--------------------------------------------------------------------------------

LOGO [g344100rider-d_pg24.jpg]



--------------------------------------------------------------------------------

APPENDIX B

TRC ENVIRONMENTAL CORPORATION

COMPANY ACCREDITATION & EMPLOYEE CERTIFICATIONS



--------------------------------------------------------------------------------

LOGO [g344100rider-d_pg26.jpg]



--------------------------------------------------------------------------------

LOGO [g344100rider-d_pg27.jpg]



--------------------------------------------------------------------------------

LOGO [g344100riderd_pg28.jpg]



--------------------------------------------------------------------------------

 

LOGO [g344100riderd_pg29.jpg]



--------------------------------------------------------------------------------

APPENDIX C

EMSL ANALYTICAL INC.

LABORATORY ACCREDITATION



--------------------------------------------------------------------------------

LOGO [g344100rider-d_pg31.jpg]



--------------------------------------------------------------------------------

LOGO [g344100riderd_pg34.jpg]

AIHA Laboratory Accreditation Programs, LLC

SCOPE OF ACCREDITATION

 

EMSL Analytical, Inc.

307 West 38th Street, New York, NY 10018

    

Laboratory ID: 102581

Issue Date: 08/01/2010

The laboratory is approved for those specific field(s) of testing/methods listed
in the table below. Clients are urged to verify the laboratory’s current
accreditation status for the particular field(s) of testing/Methods, since these
can change due to proficiency status, suspension and/or revocation. A complete
listing of currently accredited Industrial Hygiene laboratories is available on
the AIHA-LAP, LLC website at: http://www.aihaaccreditedlabs.org

Industrial Hygiene Laboratory Accreditation Program (IHLAP)

Initial Accreditation Date: 07/21/1999

 

IHLAP Category

  

Field of Testing (FoT)

  

Method

  

Method Description

(for internal methods only)

Core Program Testing   

Polarized Light

Microscopy (PLM)

   EPA 600/M4-82-020          EPA 600/R-93/116          NYS ELAP 198.1         
NYS ELAP 198.6      

Phase Contrast

Microscopy (PCM)

   NIOSH 7400      

Transmission Electron

Microscopy (TEM)

   EPA AHERA - 40 CFR Part 763    EPA AHERA Method (40 CFR 763, Subpart E,
Appendix A, Mandatory Method       NIOSH 7402   

The laboratory participates in the following AIHA-LAP, LLC-approved proficiency
testing programs:

 

  ¨  Metals    ¨  Organic Solvents      ¨  Silica    ¨  Diffusive Sampler (3M)
     ü  Asbestos    ¨  Diffusive Sampler (SKC)      ¨  Bulk Asbestos   
¨  Diffusive Sampler (AT)      ¨  Beryllium    ¨  WASP1 (Formaldehyde)     
¨  WASP1 (Thermal Desorption Tubes)      ¨  Pharmaceutical Round Robin     
¨  Compressed/Breathing Air Round Robin      ¨  NVLAP (determined at the time of
site assessment)   

 

1 

Workplace Analytical Scheme for Proficiency

 

Effective: 4/24/09

Scope_IHLAP_R4

Page 1 of 1



--------------------------------------------------------------------------------

LOGO [g344100rider-d_pg35.jpg]



--------------------------------------------------------------------------------

LOGO [g344100stamped49a.jpg]

SCOPE OF ACCREDITATION TO ISO/IEC 17025:2005

EMSL Analytical, Inc.

307 W. 38th Street

New York, NY 10018

Jim Hall

Phone: 212-290-0051    Fax: 212-290-0058

E-Mail: ssiegel@emsl.com

URL: http://www.emsl.com

 

AIRBORNE ASBESTOS FIBER ANALYSIS (TEM)

   NVLAP LAB CODE 101048-9        

 

NVLAP Code    Designation /Description 18/A02    U.S. EPA’s “Interim
Transmission Electron Microscopy Analytical Methods-Mandatory and
Nonmandatory-and Mandatory Section to Determine Completion of Response Actions”
as found in 40 CFR, Part 763, Subpart E, Appendix A.

 

2010-07-01 through 2011-06-30

   

LOGO [g344100stamped49b.jpg]

Effective dates     For the National Institute of Standards and Technology

 

Page 1 of 1    NVLAP-01S (REV. 2005-05-19)



--------------------------------------------------------------------------------

LOGO [g344100stamped50.jpg]



--------------------------------------------------------------------------------

LOGO [g344100stamped51a.jpg]

SCOPE OF ACCREDITATION TO ISO/IEC 17025:2005

EMSL Analytical, Inc.

307 W. 38th Street

New York, NY 10018

Jim Hall

Phone: 212-290-0051    Fax: 212-290-0058

E-Mail: ssiegel@emsl.com

URL: http://www.emsl.com

 

BULK ASBESTOS FIBER ANALYSIS (PLM)

   NVLAP LAB CODE 101048-9        

 

NVLAP Code    Designation /Description 18/A01    EPA-600/M4-82-020: Interim
Method for the Determination of Asbestos in Bulk Insulation Samples

 

2010-07-01 through 2011-06-30

   

LOGO [g344100stamped51b.jpg]

Effective dates     For the National Institute of Standards and Technology

 

Page 1 of 1    NVLAP-01S (REV. 2005-05-19)



--------------------------------------------------------------------------------

APPENDIX D

FIGURES



--------------------------------------------------------------------------------

LOGO [g344100riderd_pg41.jpg]



--------------------------------------------------------------------------------

LOGO [g344100riderd_pg42.jpg]



--------------------------------------------------------------------------------

LOGO [g344100riderd_pg43.jpg]



--------------------------------------------------------------------------------

EXHIBIT E

ROOF WARRANTY



--------------------------------------------------------------------------------

LOGO [g344100ex10_1epg2.jpg]



--------------------------------------------------------------------------------

LOGO [g344100ex10_1epg3.jpg]



--------------------------------------------------------------------------------

LOGO [g344100ex10_1epg4.jpg]



--------------------------------------------------------------------------------

LOGO [g344100ex10_1epg5a.jpg]

  

Bayer MaterialScience LLC

PO Box1509

Spring, TX 77383

 

Phone: 281-350-900

March 14, 2012

New York City Economic Development Corporation

110 William Street, 6th Floor

New York, NY 10088

 

Re: 200-240 Food Center Drive

   Roof warranty numbers 20S-1231 and 20S-1415

This letter will confirm our understanding based on your representations that
the building referred to above is the subject of a long term lease agreement
between the City of New York and Dairyland HP, LLC (“Dairyland”) with the New
York City Economic Development Corporation (“NYC EDC”) acting as the lease
administrator and that Dairyland will be responsible for maintenance and repair
of the building, including the roof. Bayer MaterialScience LLC (“BMS”), at your
request, agrees to recognize Dairyland as lessee and/or the lessee’s lender as
parties from whom notices will be received regarding leaks on the roof and to
respond according to the terms of the roof warranty so long as such lease is in
effect unless and until BMS is notified otherwise in writing by NYC EDC.

Please sign this letter in the space below to indicate that our understanding is
correct and to confirm NYC EDC’s and Dairyland’s request that BMS act according
to the terms described above, and return it to me at the address above.

 

Sincerely,  

LOGO [g344100ex10_1epg5b.jpg]

Bob Creighton

Marketing Manager, Contractor and Warranty Programs

Mobile: 602-301-1649

Email: bob.creighton@bayer.com

 

Acknowledged and agreed to:

 

For New York City Economic Development Corporation    

For Dairyland HP, LLC

By: Dairyland USA Corporation, its Sole Member and Manager

Name John Cicerello     Name Christopher Pappas Title EVP     Title Chief
Executive Officer Signature LOGO [g344100ex10_1epg5c.jpg]     Signature LOGO
[g344100ex10_1epg5d.jpg] Date 4/26/1     Date